Exhibit 10.1







[tesorosixthamendedand_image1.gif]








SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF JANUARY 4, 2013

AMONG

TESORO CORPORATION,
AS BORROWER

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,
AS LENDERS


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT

THE ROYAL BANK OF SCOTLAND PLC AND WELLS FARGO BANK, N.A.,
AS CO-DOCUMENTATION AGENTS


AND


BANK OF AMERICA, N.A., BARCLAYS BANK PLC, THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., CITIBANK, N.A., CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, MIZUHO
CORPORATE BANK, LTD. AND NATIXIS,
AS SYNDICATION AGENTS









____________________________________________________________________________

J.P. MORGAN SECURITIES LLC, RBS SECURITIES INC
and WELLS FARGO CAPITAL FINANCE, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
_____________________________________________________________________________








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
ARTICLE I DEFINITIONS
1


 
 
 
1.1.
Certain Defined Terms
1


1.2.
Other Definitional Provisions
31


 
 
 
ARTICLE II THE CREDITS
32


 
 
 
2.1.
Commitments; Loans.
32


2.2.
Required Payments; Termination
33


2.3.
Ratable Loans; Types of Advances
34


2.4.
Commitment Fee; Aggregate Revolving Loan Commitment; Ticking Fee
34


2.5.
Minimum Amount of Each Advance
36


2.6.
Optional Principal Payments
36


2.7.
Method of Selecting Types and Interest Periods for New Advances
36


2.8.
Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default
37


2.9.
Changes in Interest Rate, etc
37


2.10.
Rates Applicable After Default
37


2.11.
Method of Payment; Settlement
38


2.12.
Noteless Agreement; Evidence of Indebtedness
40


2.13.
Telephonic Notices
41


2.14.
Payments of Interest
41


2.15.
Notification of Advances, Interest Rates, Prepayments and Revolving Loan
Commitment Reductions; Availability of Loans
42


2.16.
Lending Installations
42


2.17.
Non-Receipt of Funds by the Agent
43


2.18.
Replacement of Lender
43


2.19.
Facility LCs
43


2.20.
Increase of Aggregate Revolving Loan Commitment
48


2.21.
Defaulting Lenders
50


2.22.
Increase of Aggregate Revolving Loan Commitment in Connection with BP
Acquisition
51


 
 
 
ARTICLE III YIELD PROTECTION; TAXES


52


 
 
 
3.1.
Yield Protection
52


3.2.
Changes in Capital Adequacy Regulations
53


3.3.
Availability of Types of Advances
53


3.4.
Funding Indemnification
53


3.5.
Taxes
53


3.6.
Lender Statements; Survival of Indemnity
56


3.7.
Alternative Lending Installation
56


 
 
 
ARTICLE IV CONDITIONS PRECEDENT
56


 
 
 
4.1.
Effectiveness of Revolving Loan Commitments
56


4.2.
Each Credit Extension
58


 
 
 
 
 
 






i



--------------------------------------------------------------------------------




ARTICLE V REPRESENTATIONS AND WARRANTIES
58


 
 
 
5.1.
Existence and Standing
58


5.2.
Authorization and Validity
58


5.3.
No Conflict; Government Consent
59


5.4.
Financial Statements
59


5.5.
Material Adverse Change
59


5.6.
Taxes
59


5.7.
Litigation and Contingent Obligations
59


5.8.
Subsidiaries
60


5.9.
ERISA
60


5.10.
Accuracy of Information
60


5.11.
Regulation U
60


5.12.
Material Agreements
60


5.13.
Compliance With Laws
60


5.14.
Ownership of Properties
60


5.15.
Plan Assets; Prohibited Transactions
60


5.16.
Environmental Matters
61


5.17.
Investment Company Act
61


5.18.
Insurance
61


5.19.
No Default or Unmatured Default
61


5.20.
OFAC.
61


 
 
 
ARTICLE VI COVENANTS
62


 
 
 
6.1.
Financial Reporting
62


6.2.
Use of Proceeds
65


6.3.
Notice of Default
65


6.4.
Conduct of Business
65


6.5.
Taxes
65


6.6.
Insurance
65


6.7.
Compliance with Laws
66


6.8.
Maintenance of Properties
66


6.9.
Inspection; Keeping of Books and Records
66


6.10.
Restricted Payments
66


6.11.
Merger
67


6.12.
Sale of Assets
67


6.13.
Investments and Acquisitions
68


6.14.
Indebtedness
70


6.15.
Liens
73


6.16.
Affiliates
75


6.17.
Financial Contracts
76


6.18.
Subsidiary Covenants
76


6.19.
Contingent Obligations
76


6.20.
MLP Agreements and Arrangements
76


6.21.
Fixed Charge Coverage Ratio
76


6.22.
Minimum Consolidated Tangible Net Worth
76


6.23.
Subsidiary Collateral Documents; Subsidiary Guarantors
77


6.24.
Insurance Proceeds
77


6.25.
Collection Accounts
77


6.26.
Repayment of Indebtedness
78




ii



--------------------------------------------------------------------------------






6.27.
Multiemployer Plans
78


 
 
 
ARTICLE VII DEFAULTS
78


 
 
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
81


 
 
 
8.1.
Acceleration
81


8.2.
Amendments
81


8.3.
Preservation of Rights
83


 
 
 
ARTICLE IX GENERAL PROVISIONS
83


 
 
 
9.1.
Survival of Representations
83


9.2.
Governmental Regulation
83


9.3.
Headings
83


9.4.
Entire Agreement
84


9.5.
Several Obligations; Benefits of this Agreement
84


9.6.
Expenses; Indemnification
84


9.7.
Numbers of Documents
85


9.8.
Accounting
85


9.9.
Severability of Provisions
86


9.10.
Nonliability of Lenders
86


9.11.
Confidentiality
86


9.12.
Lenders Not Utilizing Plan Assets
86


9.13.
Nonreliance
86


9.14.
Disclosure
86


9.15.
Performance of Obligations
87


9.16.
Subordination of Intercompany Indebtedness
87


9.17.
Certifications Regarding Indentures
88


9.18.
Co-Agents
88


 
 
 
ARTICLE X THE AGENT
88


 
 
 
10.1.
Appointment; Nature of Relationship
88


10.2.
Powers
89


10.3.
General Immunity
89


10.4.
No Responsibility for Loans, Recitals, etc
89


10.5.
Action on Instructions of Lenders
89


10.6.
Employment of Agents and Counsel
90


10.7.
Reliance on Documents; Counsel
90


10.8.
Agent's Reimbursement and Indemnification
90


10.9.
Notice of Default
90


10.10.
Rights as a Lender
90


10.11.
Lender Credit Decision
91


10.12.
Successor Agent
91


10.13.
Agent and Arrangers Fees
91


10.14.
Delegation to Affiliates
92


10.15.
Collateral Documents
92


10.16.
Exercise of Certain Remedies
92


 
 
 






iii



--------------------------------------------------------------------------------






ARTICLE XI SETOFF; RATABLE PAYMENTS
93


 
 
 
11.1.
Setoff
93


11.2.
Ratable Payments
93


11.3.
Application of Payments
93


11.4.
Failure to Make Payment
94


 
 
 
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
94


 
 
 
12.1.
Successors and Assigns
94


12.2.
Participations
94


12.3.
Assignments
96


12.4.
Dissemination of Information
97


12.5.
Tax Certifications
97


 
 
 
ARTICLE XIII NOTICES
97


 
 
 
13.1.
Notices
97


13.2.
Change of Address
98


 
 
 
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS
98


 
 
ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
 TRIAL
98


 
 
ARTICLE XVI PRIOR CREDIT AGREEMENT
99


 
 
ARTICLE XVII USA PATRIOT ACT
100






iv



--------------------------------------------------------------------------------






SCHEDULES
Commitment Schedule
Pricing Schedule
Departing Lender Schedule
Schedule 1.1(a)
-
Eligible Carriers
Schedule 1.1(b)
-
Drop Down Assets
Schedule 2.19.1
-
Letters of Credit Issued Under Prior Credit Agreement
Schedule 5.8
-
Subsidiaries
Schedule 5.9
 
ERISA
Schedule 6.13
-
Investments
Schedule 6.14
-
Indebtedness
Schedule 6.15
-
Liens

EXHIBITS
Exhibit A
-
Intentionally Omitted
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Form of Loan/Credit Related Money Transfer Instruction
Exhibit E
-
Form of Revolving Note (if requested)
Exhibit F
-
Intentionally Omitted
Exhibit G
-
Form of Officer’s Certificate
Exhibit H
-
List of Closing Documents
Exhibit I-1
-
Form of Interim Collateral Report
Exhibit I-2
-
Form of Monthly Collateral Report
Exhibit J-1
-
Form of Commitment Increase Certificate
Exhibit J-2
-
Form of Additional Lender Certificate
 
 
 






v



--------------------------------------------------------------------------------













































vi



--------------------------------------------------------------------------------




SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
This Sixth Amended and Restated Credit Agreement, dated as of January 4, 2013,
is entered into by and among Tesoro Corporation, a Delaware corporation, the
Lenders, the LC Issuers, and JPMorgan Chase Bank, National Association, as
Administrative Agent.
WHEREAS, the Borrower, certain of the Lenders, certain other parties and the
Agent are currently party to the Prior Credit Agreement;
WHEREAS, the Borrower, the Lenders and the Agent have agreed (a) to enter into
this Agreement in order to (i) amend and restate the Prior Credit Agreement in
its entirety; (ii) re-evidence the “Obligations” under, and as defined in, the
Prior Credit Agreement, which shall be repayable in accordance with the terms of
this Agreement; and (iii) set forth the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrower;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Prior Credit Agreement or be deemed to evidence or constitute full repayment
of such obligations and liabilities, but that this Agreement shall amend and
restate in its entirety the Prior Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the Prior
Credit Agreement) shall continue in full force and effect as modified or
restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Closing Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Prior Credit
Agreement is hereby amended and restated as follows:
ARTICLE I

DEFINITIONS
1.1.    Certain Defined Terms. As used in this Agreement:
“Accounting Changes” is defined in Section 9.8.
“Account Debtor” means the account debtor or obligor with respect to any of the
Receivables and/or the prospective purchaser with respect to any contract right,
and/or any party who enters into or proposes to enter into any contract or other
arrangement with the Borrower or any Subsidiary.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority

1



--------------------------------------------------------------------------------




(by percentage of voting power) of the outstanding ownership interests of a
partnership or limited liability company of any Person.
“Act” is defined in Article XVII.
“Additional Lender” is defined in Section 2.20.2.
“Additional Lender Certificate” is defined in Section 2.20.2.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period. The term “Advance” shall, unless otherwise indicated, include
Non-Ratable Loans and Collateral Protection Advances.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.
“Agent” means JPMorgan in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
as Administrative Agent, and any successor Agent appointed pursuant to Article
X.
“Aggregate Declined Offered Amount” is defined in Section 2.4.3(b).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
“Aggregate Outstanding Revolving Loan Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Loan Credit Exposures of all the Lenders.
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as increased or reduced from time to time
pursuant to the terms hereof. The Aggregate Revolving Loan Commitment as of the
Closing Date is One Billion Eight Hundred Fifty Million and 00/100 Dollars
($1,850,000,000). On the Increase Effective Date, the Aggregate Revolving Loan
Commitment shall be increased automatically pursuant to Section 2.22.
“Agreement” means this Sixth Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.
“Agreement Accounting Principles” means U.S. GAAP, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to the calculation of the financial covenants set
forth

2



--------------------------------------------------------------------------------




in Sections 6.21 and 6.22 (and the defined terms used in such Sections),
“Agreement Accounting Principles” means U.S. GAAP as in effect in the United
States as of the Closing Date, applied in a manner consistent with that used in
preparing the financial statements of the Borrower referred to in Section 5.4.
Notwithstanding anything to the contrary herein, any obligations of a Person
under a lease (whether existing now or entered into in the future) that is not
(or would not be) required to be classified and accounted for as a capital lease
on the balance sheet of such Person under the Agreement Accounting Principles as
in effect on the Closing Date shall not be treated as a capital lease solely as
a result of (x) the adoption of changes in or (y) changes in the application of
U.S. GAAP after the Closing Date.
“Alternate Base Rate” means, for any date, a rate per annum equal to the highest
of (i) the Prime Rate for such day, (ii) the Federal Funds Effective Rate plus
1/2% per annum for such day, and (iii) the Eurodollar Rate (without giving
effect to the Applicable Margin) for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Eurodollar Rate, respectively.
“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time as set forth in the
Pricing Schedule.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type consisting of Revolving Loans as set forth in the Pricing
Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means J.P. Morgan Securities LLC, RBS Securities Inc. and Wells
Fargo Capital Finance, LLC, in their respective capacities as the co-lead
arrangers and joint bookrunners for the credit facilities evidenced by this
Agreement.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment Agreement” is defined in Section 12.3.1.
“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, vice president-finance or
vice president-controller of the Borrower, acting singly.
“Available Aggregate Revolving Loan Commitment” means, at any time, the lesser
of (i) the Aggregate Revolving Loan Commitment and (ii) the Borrowing Base then
in effect, minus the Aggregate Outstanding Revolving Loan Credit Exposure at
such time.
“Bank Products” means, with respect to any Lender, any of the following services
provided to the Borrower or an Affiliate thereof by any Lender or the Agent: (i)
Rate Management Transactions, (ii) commercial credit card services, (iii) cash
management and other treasury management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, and interstate depository network services), and (iv) foreign
exchange related services.

3



--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, such Person if it becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Borrower” means Tesoro Corporation, a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
“Borrowing Base” means, as of any date of calculation, an amount equal to the
lesser of (x) the Aggregate Revolving Loan Commitment, and (y) as set forth on
the most current Interim Collateral Report or Monthly Collateral Report, as
applicable, delivered to the Agent, the aggregate of (i) 100% of Perfected Cash
Interests, plus (ii) eighty-five percent (85%) of the Gross Amount of Eligible
Receivables, plus (iii) eighty percent (80%) of the Gross Amount of Eligible
Petroleum Inventory, minus (iv) the Rental Reserve, minus (v) the Standard
Reserve, and minus (vi) such reserves as the Agent may from time to time
reasonably deem appropriate (including any Permitted Credit Enhancement
Transaction Reserves); provided, however, that the Agent, upon the occurrence
and during the continuance of a Default, may, in its reasonable discretion and
without the Borrower’s consent, decrease the foregoing percentages, and, in the
event such Default is cured, such decrease in the percentages shall be restored
subject to the consent of the Required Lenders so long as no other Default has
occurred and is continuing.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.7.
“BP Acquisition” means the contemplated acquisition by Tesoro Refining and
Marketing Company of British Petroleum’s integrated Southern California refining
and marketing business from BP West Coast Products, LLC, Atlantic Richfield
Company, ARCO Midcon LLC, ARCO Terminal Services Corporation, ARCO Material
Supply Company, CH-Twenty, Inc., Products Cogeneration Company and Energy Global
Investments (USA), Inc, as disclosed in the Form 8-K filed by the Borrower with
the U.S. Securities and Exchange Commission on August 13, 2012.
“BP Acquisition Agreement” means the agreement or agreements evidencing the BP
Acquisition as attached to the Form 8-K filed by the Borrower with the U.S.
Securities and Exchange Commission on August 13, 2012.
“Business Activity Report” means (A) a Notice of Business Activities Report
filed with the State of Minnesota, Department of Revenue or (B) any similar
report required by any other State relating to the ability of the Borrower or
any Subsidiary Guarantor to enforce its Receivables claims against Account
Debtors located in any such state.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois and New York, New York for
the conduct of substantially all of their commercial lending activities,

4



--------------------------------------------------------------------------------




interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, Illinois and New York, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, and the senior notes of government
sponsored enterprises, (ii) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $100,000,000; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest, (v) tax exempt, auction rate securities, and variable rate demand
notes which are AAA rated, (vi) money market mutual funds where total investment
does not exceed five percent of total assets, (vii) repurchase agreements that
are collateralized by securities for direct investments, (viii) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (iv) of this definition, having a term of not more than thirty (30)
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (ix) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; and (x) securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or any commercial bank satisfying the requirements
of clause (iv) of this definition.
“Catalyst Sale/Leaseback Transaction” means a sale-leaseback transaction (the
agreements, documents, and instruments for which, as well as the rights and
remedies thereunder, have been collaterally assigned by the Borrower or the
applicable Subsidiary to the Agent on terms and conditions reasonably acceptable
to the Agent) by the Borrower or any of the Subsidiaries of any catalyst
containing one or more precious metals used by the Borrower or any of the
Subsidiaries in the ordinary course of business.
“Change in Control” means the occurrence of any of the following events: (i)
there shall be consummated (A) any consolidation or merger of the Borrower in
which the Borrower is not the continuing or surviving corporation or pursuant to
which shares of the Borrower’s common stock would be converted into cash,
securities or other property, other than a merger of the Borrower where a
majority of the Board of Directors of the surviving corporation are, and for a
two year period after the merger continue to be, persons who were directors of
the Borrower immediately prior to such merger or were elected as directors, or
nominated for election as directors, by a vote of at least two-thirds of the
directors then still in office who were directors of the Borrower immediately
prior to such merger, or (B) any sale, lease, exchange or transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Borrower, unless, immediately following such sale, lease, exchange
or transfer, such assets

5



--------------------------------------------------------------------------------




are owned, directly or indirectly, by the Borrower or one or more Subsidiaries
of the Borrower; (ii) the shareholders of the Borrower shall approve any plan or
proposal for the liquidation or dissolution of the Borrower; (iii) (A) any
“person” as defined in the Securities Exchange Act of 1934 (the “Exchange Act”),
other than the Borrower or a Subsidiary or any employee benefit plan sponsored
by the Borrower or a Subsidiary, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Borrower
representing 50% or more of the combined voting power of the Borrower’s then
outstanding securities ordinarily (and apart from rights accruing in special
circumstances) having the right to vote in the election of directors, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (B) at any time during a period of two
consecutive years thereafter, individuals who immediately prior to the beginning
of such period constituted the Board of Directors of the Borrower shall cease
for any reason to constitute at least a majority thereof, unless the election or
the nomination by the Board of Directors for election by the Borrower’s
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period; or (iv) a “Change of Control” or like event under
any agreement, document or instrument evidencing Material Indebtedness.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or any LC Issuer (or, for
purposes of Section 3.2, by any lending office of such Lender or by such
Lender’s or such LC Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Closing Date” means the date on which all of the conditions to the
effectiveness hereof have been satisfied, which date is January 4, 2013.
“Co-Agent” means each of The Royal Bank of Scotland plc and Wells Fargo Bank,
N.A., each in its capacity as co-documentation agent, together with their
respective successors and assigns.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means all property and interests in property now owned or hereafter
acquired by the Borrower or any of its Subsidiary Guarantors in or upon which a
security interest or lien is granted to the Agent, for the benefit of the
Holders of Secured Obligations, or to the Agent, for the benefit of the Lenders,
whether under the Security Agreement, under any of the other Collateral
Documents or under any of the other Loan Documents.
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, the Security
Agreement and all other security agreements, loan agreements, notes, guarantees,
subordination agreements, pledges, warrants, mortgages, charges, debentures,
hypothecations, powers of attorney, consents, assignments, contracts, fee
letters, notices,

6



--------------------------------------------------------------------------------




leases, financing statements and all other written matter whether heretofore,
now, or hereafter executed by or on behalf of the Borrower or any of its
Subsidiary Guarantors and delivered to the Agent or any of the Lenders, together
with all agreements and documents referred to therein or contemplated thereby.
“Collateral Protection Advance” is defined in Section 2.1.2.
“Collateral Shortfall Amount” is defined in Section 8.1.
“Collection Account” is defined in Section 6.25.
“Commitment Fee” is defined in Section 2.4.1.
“Commitment Increase Certificate” is defined in Section 2.20.2.
“Commitment Schedule” means the Schedule identifying the Lenders’ respective
Revolving Loan Commitments, as attached hereto and identified as such.
“Consolidated Capital Expenditures” means, for any period, with respect to the
Borrower and its Subsidiaries, the aggregate of all expenditures by the Borrower
and its Subsidiaries for the acquisition or leasing (pursuant to a Capitalized
Lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs, and improvements during such period) which
are capitalized under Agreement Accounting Principles on the Borrower’s or any
Subsidiary’s balance sheet.
“Consolidated EBITDA” for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of, (i)
Consolidated Interest Expense, (ii) income and franchise tax expense, (iii)
depreciation, (iv) amortization and (v) any other non-cash charges (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), minus, to the extent included in
the statement of such Consolidated Net Income for such period, the sum of, (i)
interest income (except to the extent deducted in determining Consolidated
Interest Expense) and (ii) any other non-cash income, all reported for the
Borrower and its Subsidiaries on a consolidated basis. For the avoidance of
doubt, no amounts in respect of Net Mark-to-Market Exposure shall be included in
any computation of Consolidated EBITDA. For the purposes of calculating
Consolidated EBITDA for any period of twelve consecutive months (each, a
“Reference Period”) pursuant to any determination of the financial covenant
contained in Section 6.21, (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (a) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
of a Person and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$10,000,000.

7



--------------------------------------------------------------------------------




“Consolidated Interest Expense” means, with reference to any period, the accrued
interest expense of the Borrower and its Subsidiaries reported on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Receivables
Purchase Facility.
“Consolidated Net Income” means, with reference to any period, the consolidated
net earnings (or loss) of the Borrower and its Subsidiaries reported for such
period.
“Consolidated Tangible Net Worth” means at any time, with respect to any Person,
the consolidated total stockholders’ equity of such Person and its Subsidiaries
reported on a consolidated basis in accordance with Agreement Accounting
Principles and as reported in such Person’s most recent Form 10-K or Form 10-Q
filing, as applicable, with the U.S. Securities and Exchange Commission, minus
at all times all items that are reported in such Form 10-K or Form 10-Q filing,
as applicable, as “acquired intangibles net” and “goodwill.”
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss; provided, however, that amounts held or allocated as reserves for
obligations arising under or in connection with (i) any Plan or other pension
fund related item, (ii) litigation, judgments and legal proceedings, and (iii)
compliance with Environmental Laws, including, without limitation, the
remediation of any environmental related issues with respect to its Property,
shall not constitute “Contingent Obligations.”
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.
“Controlled Affiliate” has the meaning assigned to such term in Section 5.20.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.8.
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
“Credit Party” means the Agent, the LC Issuers, the Non-Ratable Lender or any
other Lender.
“Current Petroleum Inventory Market Price” means, with respect to any Petroleum
Inventory, the market price for such Petroleum Inventory as set forth in a
published or reported price index maintained

8



--------------------------------------------------------------------------------




by a third-party that is not an Affiliate of the Borrower and that prepares such
index in the ordinary course of its business. Current Petroleum Inventory Market
Price shall be determined using published or reported price indices created or
distributed by Oil Price Information Service, commonly known as OPIS, and/or
Platts Oilgram Price Report, commonly known as Platts. In the event OPIS or
Platts no longer provides the aforementioned price indices, or in the event the
Borrower and the Agent determine that either OPIS or Platts no longer accurately
provides pricing information for Petroleum Inventory, the Borrower and the Agent
shall replace one or both of the OPIS and Platts price indices, as applicable,
with other third-party price indices reasonably acceptable to each of the
Borrower and the Agent.
“Default” means an event described in Article VII.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Facility LCs,
Non-Ratable Loans or Collateral Protection Advances or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations to fund prospective
Loans and participations in then outstanding Facility LCs, Non-Ratable Loans and
Collateral Protection Advances under this Agreement; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Agent, or (d) has become the subject of a Bankruptcy
Event.
“Departing Lender” means each lender under the Prior Credit Agreement that does
not have a Revolving Loan Commitment hereunder and is identified on the
Departing Lender Schedule hereto.
“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Closing Date attached hereto and identified as such.
“Dilution Factors” means, without duplication, with respect to any period
covered by a field exam, the aggregate amount of all deductions, credit memos,
returns, adjustments, allowances, bad debt write-offs and other non-cash credits
which are recorded to reduce Receivables in a manner consistent with current and
historical accounting practices of the Borrower.


“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors
corresponding with the field exam most recently received by the Agent divided by
(b) total gross sales corresponding with such field exam.


“Dilution Reserve” means, at any date, (i) the amount by which the Dilution
Ratio exceeds six percent (6%) multiplied by (ii) the Eligible Receivables on
such date.


“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

9



--------------------------------------------------------------------------------








“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
“Drop Down Assets” means (i) all Property of the Borrower and its Subsidiaries
identified on Schedule 1.1(b) and (ii) Property of the Borrower and its
Subsidiaries identified by the Borrower from time to time as “Drop Down Assets”,
which Property shall constitute storage and logistics assets; provided that no
Collateral shall constitute a Drop Down Asset.
“Drop Down Subsidiaries” means (i) Kenai Pipeline Company, Tesoro Alaska
Pipeline Company, (ii) each other Person, substantially all of the assets of
which consist of one or more pipelines used in connection with the
transportation of petroleum or storage of petroleum at terminals and which is
identified by the Borrower to the Agent (which identification may be made upon
the acquisition by such Person of such assets) and (iii) all Subsidiaries of the
Borrower identified by the Borrower to the Agent from time to time as a “Drop
Down Subsidiary”; provided, that the Drop Down Subsidiaries shall not own or
control any Collateral nor shall any Subsidiary required to act as a Guarantor
pursuant to Section 6.23 be designated as a Drop Down Subsidiary without the
prior written consent of the Agent.
“Drop Down Transactions” means the contribution, sale, lease, conveyance,
disposition or other transfer by the Borrower and/or its Subsidiaries of the
Drop Down Assets and the Drop Down Subsidiaries to the MLP, the MLP GP or any of
their respective Subsidiaries; provided that no assets that constitute
Collateral shall be permitted to be contributed, sold, leased, conveyed,
disposed or otherwise transferred pursuant to any such transaction.
“Eligible Carrier” means any of the terminals, warehouses, carriers and pipeline
companies listed or described in Schedule 1.1(a) to this Agreement, as such
Schedule 1.1(a) may be revised by the Borrower from time to time with the
consent of the Agent, such consent not to be unreasonably withheld.
“Eligible Petroleum Inventory” means Petroleum Inventory of the Borrower and the
Subsidiary Guarantors which is held for sale or lease or refining in the
ordinary course of business or furnished under any contract of service by the
Borrower or such Subsidiary Guarantors in the ordinary course of business which
is at all times and shall continue to meet standards of eligibility from time to
time established in accordance with this Agreement. Initially, standards of
eligibility will be established by the Agent in a manner substantially
consistent with the standards in effect immediately prior to the effectiveness
of this Agreement and may be revised from time to time by the Agent in its
reasonable credit judgment (which credit judgment shall be exercised in a manner
that is not arbitrary or capricious). In general, without limiting the
foregoing, the following Petroleum Inventory constitutes Eligible Petroleum
Inventory:
(a)    (i) Petroleum Inventory that is subject to a valid, properly documented,
first priority perfected lien and security interest in favor of the Agent on
behalf of the Holders of Secured Obligations; provided, such Petroleum Inventory
may be subject to one or more Specified Liens; or (ii) Petroleum Inventory that
has been delivered to an Eligible Carrier subject to a valid, first priority
perfected lien and security interest in favor of the Agent on behalf of the
Holders of Secured Obligations with UCC financing statements (or any other
applicable form filings) perfecting or continuing the perfection of the security
interest of the Agent on behalf of the Holders of Secured Obligations in such
Petroleum Inventory having been duly filed where necessary and either (x) no
document of title is issued with respect to such Petroleum Inventory by such
Eligible Carrier, or (y) if a document of title is issued with respect to such
Petroleum Inventory by suchEligible Carrier, the original of such document of
title is delivered to the Agent or its designated bailee or agent; provided,
such Petroleum Inventory may be subject to one or more Specified Liens;

10



--------------------------------------------------------------------------------




(b)    Petroleum Inventory that is in good saleable or usable condition, is not
deteriorating in quality and is not obsolete, and is of a quality which (in
locations where sold by the Borrower) is marketable at prevailing market prices
for such products and meets all applicable governmental regulations and
standards at the place of intended sale;
(c)    Petroleum Inventory to which the Borrower or its Subsidiaries have title;
provided, such Petroleum Inventory may be subject to one or more Specified
Liens; or, in the case of Petroleum Inventory described in clause (ii) of
paragraph (a) above, the Borrower has the absolute and unconditional right to
obtain such Petroleum Inventory or Petroleum Inventory equivalent to such
Petroleum Inventory from an Eligible Carrier, in each case, free and clear of
any and all Liens whatsoever, other than those (1) in favor of the Agent on
behalf of the Holders of Secured Obligations created pursuant to the Collateral
Documents and (2) those in favor of an Eligible Carrier that arise under
applicable law or contract and for which appropriate amounts have been allocated
under the Rental Reserve; provided, such Petroleum Inventory may be subject to
one or more Specified Liens;
(d)    Petroleum Inventory that is (1) located at a location owned by the
Borrower or a Subsidiary Guarantor, (2) delivered to an Eligible Carrier under
an arrangement described in clause (ii) of paragraph (a) above, or (3) located
at a location leased by or under contract by the Borrower or a Subsidiary
Guarantor so long as such location is either subject to a Third Party Agreement
or such location is subject to the Rental Reserve;
(e)    Petroleum Inventory that is not commingled with Petroleum Inventory of
any Person other than the Borrower and/or its Subsidiaries or has been delivered
to an Eligible Carrier under an arrangement described in clause (ii) of
paragraph (a) above,
(f)    Petroleum Inventory that is in full conformity with the representations
and warranties made by the Borrower or a Subsidiary Guarantor to the Agent with
respect thereto whether contained in this Agreement or the Security Agreement,
and
(g)    To the extent Petroleum Inventory is in transit on the high seas to or
from a non-Affiliate, (1) it does not constitute a Receivable, (2) if purchased
with a Letter of Credit, a copy of such Letter of Credit has been delivered to
the Agent, (3) it is covered by insurance in form and substance reasonably
acceptable to the Agent, and (4) all applicable documents of title have been
delivered to the Agent (or a designee (including, if so designated by the Agent,
the Borrower or a Subsidiary Guarantor) of the Agent); provided, however, that
with respect to the high seas Petroleum Inventory described in this clause (g),
the amount of such high seas Petroleum Inventory on any date of determination in
excess of 33.333% of the aggregate amount of all Petroleum Inventory then owned
by the Borrower and its Subsidiary Guarantors on such date of determination
shall not constitute Eligible Petroleum Inventory.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document, no Petroleum Inventory (i) located, stored or maintained at
any retail service station or in a railroad car, or otherwise in transit upon a
railway system, or (ii) owned by Tesoro Canada or Tesoro Panama, shall
constitute Eligible Petroleum Inventory.
“Eligible Receivables” means Receivables created by the Borrower or any
Subsidiary Guarantor, in each case in the ordinary course of its business
arising out of the sale of goods or rendition of services by the Borrower or
such Subsidiary Guarantor, which Receivables are and at all times shall continue
to meet standards of eligibility from time to time reasonably established in
accordance with this Agreement. Initially, standards of eligibility will be
established by the Agent in a manner substantially consistent with the standards
in effect immediately prior to the effectiveness of this Agreement and may be
revised from time to time by the Agent in its reasonable credit judgment (which
credit judgment shall be exercised in a

11



--------------------------------------------------------------------------------




manner that is not arbitrary or capricious). In general, without limiting the
foregoing, the following Receivables are not Eligible Receivables:
(a)    Receivables which remain unpaid sixty (60) days after the date on which
payment was due or ninety (90) days after the date of the original applicable
invoice;
(b)    Receivables on any date of determination which are owing by an Account
Debtor and its Affiliates (i) which are from an Account Debtor whose senior
unsecured obligations without giving effect to third party credit enhancement
are rated no less than BBB- by S&P (or the equivalent by a recognized credit
rating agency reasonably acceptable to the Agent) to the extent that the
aggregate amount of Receivables owing by said Account Debtor and its Affiliates
to the Borrower or any Subsidiary Guarantor exceeds 25% or, upon the request of
the Borrower and with the approval of the Agent, up to 35%, times the aggregate
amount of all Eligible Receivables on such date; or (ii) if such Account Debtor
does not have such minimum rating, to the extent that the aggregate amount of
Receivables owing by such Account Debtor and its Affiliates to the Borrower or
any Subsidiary Guarantor exceeds 25% times the aggregate amount of all Eligible
Receivables on such date;
(c)    all Receivables owing by a single Account Debtor (including Receivables
which remain unpaid fewer than sixty (60) days after the date on which payment
was due or ninety (90) days after the date of the original applicable invoice)
if fifty percent (50%) of the aggregate balance owing by such Account Debtor,
calculated without taking into account any credit balances of such Account
Debtor, remains unpaid ninety (90) days after the date of the original
applicable invoice or has otherwise become, or has been determined by the Agent
to be ineligible in accordance with the provisions of this definition;
(d)    Receivables with respect to which the Account Debtor is a director,
officer, employee, Subsidiary or Affiliate of the Borrower or any Subsidiary
thereof;
(e)    (i) Receivables with respect to which the Account Debtor is the United
States of America, any federal, state, local or other political subdivision
thereof or any department, agency or instrumentality of any of the foregoing,
unless the Borrower or applicable Subsidiary Guarantor has complied with the
provisions of the Federal Assignment of Claims Act or other applicable statutes,
including executing and delivering to the Agent all statements of assignment
and/or notification which are in form and substance acceptable to the Agent and
which are deemed necessary by the Agent to effectuate the assignment of such
Receivables to the Agent for the benefit of the Holders of Secured Obligations;
and (ii) Receivables with respect to which the Account Debtor is a foreign
government, any federal, state, local or other political subdivision thereof, or
any department, agency, or instrumentality of any of the foregoing described in
this clause (ii);
(f)    Receivables not denominated in Dollars or not payable in the United
States;
(g)    Receivables with respect to which the Account Debtor is not a resident of
the United States (which shall not be deemed to include any territories of the
United States) or Canada unless (i) the Account Debtor has supplied the Borrower
or applicable Subsidiary Guarantor with an irrevocable letter of credit (which
letter of credit shall be delivered to the Agent and shall be in form and
substance acceptable to the Agent), or (ii) the full payment of such Receivable
shall have been insured by the Borrower or applicable Subsidiary Guarantor
pursuant to an insurance policy in form and substance acceptable to the Agent
issued by a financial institution satisfactory to the Agent, which policy names
the Agent as the loss payee or beneficiary thereof; provided, however, that up
to $100,000,000 of Receivables for which the Account Debtors therefor reside in
the United Kingdom, Japan, Australia, Singapore or a country which is a member
of the European Union shall constitute Eligible Receivables so long as all of
the other eligibility requirements for such Receivables are satisfied;

12



--------------------------------------------------------------------------------






(h)    Receivables that are subject to any dispute, contra-account, defense,
offset or counterclaim, volume rebate or advertising or other allowance;
provided that if any portion of any such Receivables is not subject to any
material dispute, contra-account, defense, offset, counterclaim, volume rebate
or advertising or other allowance and the payment of such portion is not being
withheld or delayed or otherwise affected in any manner due to the portion that
is subject to such material dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance, then such portion
which is not subject to any material dispute, contra-account, defense, offset,
counterclaim, volume rebate or advertising or other allowance shall not be
excluded from Eligible Receivables because of this clause (h); provided,
further, that the portion of a contra-account that arises from a claim against
the Borrower or a Subsidiary Guarantor that is supported by a letter of credit
issued on behalf of the Borrower or a Subsidiary Guarantor in favor of a
customer as payment for goods or services shall not be excluded from Eligible
Receivables because of this clause (h);
(i)    Receivables with respect to which the Account Debtor is the subject of a
bankruptcy or similar insolvency proceeding or has made an assignment for the
benefit of creditors or whose assets have been conveyed to a receiver, pledgee,
trustee or assignee for the benefit of creditors unless there is a letter of
credit supporting such Receivables (which letter of credit shall have been
delivered to the Agent and shall be in form and substance acceptable to the
Agent);
(j)    Receivables with respect to which the Account Debtor’s obligation to pay
the Receivable is conditional upon the Account Debtor’s approval or is otherwise
subject to any repurchase obligation or return right, as with sales made on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval (except with
respect to Receivables in connection with which Account Debtors are entitled to
return Petroleum Inventory on the basis of the quality of such Petroleum
Inventory) or consignment basis, or where such Receivables represent progress
billings;
(k)    Receivables with respect to which the Account Debtor is located in
Minnesota (or any other jurisdiction which adopts a statute or other requirement
with respect to which any Person that obtains business from within such
jurisdiction or is otherwise subject to such jurisdiction’s tax law requiring
such Person to file a Business Activity Report or make any other required
filings in a timely manner in order to enforce its claims in such jurisdiction’s
courts or arising under such jurisdiction’s laws); provided, however, such
Receivables shall nonetheless be eligible if the Borrower or applicable
Subsidiary Guarantor has filed a Business Activity Report (or other applicable
report) with the applicable state office, or is qualified to do business in such
jurisdiction and, at the time the Receivable was created, was qualified to do
business in such jurisdiction, or had on file with the applicable state office a
current Business Activity Report (or other applicable report), or is exempt from
such filing requirement;
(l)    Receivables with respect to which the Account Debtor’s obligation does
not constitute its legal, valid and binding obligation, enforceable against it
in accordance with its terms;
(m)    Receivables with respect to which the Borrower or applicable Subsidiary
Guarantor has not yet shipped the applicable goods or performed the applicable
service;
(n)    any Receivable which is not in conformity with the representations and
warranties made by the Borrower or the applicable Subsidiary Guarantors to the
Agent with respect thereto, whether contained in this Agreement or the Security
Agreement;
(o)    Receivables in connection with which the Borrower or applicable
Subsidiary Guarantor (or any other party to such Receivable) is in default in
the performance or observance of any of the terms thereof (other than payment of
such Receivable) in any material respect;

13



--------------------------------------------------------------------------------




(p)    Receivables that are not bona fide existing obligations created by the
sale and actual delivery of inventory, goods or other property or the furnishing
of services of other good and sufficient consideration to customers of the
Borrower or the applicable Subsidiary Guarantors in the ordinary course of
business;
(q)    Receivables subject to any Lien or the Petroleum Inventory, goods,
property, services or other consideration of which any such Receivable
constitutes proceeds is subject to any such Lien, in either case other than the
Lien granted to the Agent in connection herewith for the benefit of the Holders
of Secured Obligations; provided, that such Receivables may be subject to one or
more Specified Liens;
(r)    Receivables that have been classified by the Borrower or any Subsidiary
Guarantor as doubtful or that have otherwise failed to meet established or
customary credit standards of the Borrower or the Subsidiary Guarantors, to the
extent of such write-down;
(s)    Receivables evidenced by a promissory note or other similar instrument;
(t)    Receivables that are expressly by their terms subordinate or junior in
right or priority of payment to any other obligation or claim of the Account
Debtor;
(u)    Receivables that are consigned or otherwise assigned to any Person for
collection or otherwise;
(v)    Receivables generated by sales on a cash-on-delivery basis;
(w)    any Receivable subject to a Permitted Credit Enhancement Transaction; and
(x)    any Receivable owing to Tesoro Canada or Tesoro Panama.
“Embargoed Person” has the meaning assigned to such term in Section 5.21.
“Environmental Laws” means any and all federal, state and local statutes, laws,
common law, judicial decisions, regulations, ordinances, rules, judgments,
orders decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean up or other remediation thereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.
“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the

14



--------------------------------------------------------------------------------




commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” with
respect to such Eurodollar Advance for such Interest Period shall be the rate at
which deposits in Dollars of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the applicable Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes.
“Excess Availability” means, on any date of determination, the excess of the
Borrowing Base over the Aggregate Outstanding Credit Exposure on such date.
“Excluded Proceeds” is defined in Section 6.24.
“Excluded Subsidiary” means (i) each of Interior Fuels Company, Tesoro Petroleum
(Singapore) Pte. Ltd., RW Land Company (f/k/a Philosopher’s Stone Land Company),
Redland Vision, LLC (f/k/a Philosopher’s Stone Land Partners, L.P.), RidgeWood
Association, Ridgewood Insurance Company, MLP GP and each of its Subsidiaries,
MLP and each of its Subsidiaries, the Drop Down Subsidiaries, (iii) such other
Subsidiaries that the Borrower, with the Agent’s prior written consent, may
identify to the Agent and the Lenders from time to time and (iv) each Subsidiary
of an Excluded Subsidiary.
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, each LC Issuer, the Agent or any other recipient of any payment to
be made by or on account of any obligation of the Borrower or any Subsidiary
Guarantor under any Loan Document, (a) taxes imposed on its net income, and
franchise taxes imposed on it, by (i) the United States, (ii) the jurisdiction
under the laws of which such Lender, such LC Issuer, the Agent or such recipient
is incorporated or organized or any political combination or subdivision or
taxing authority thereof or (iii) the jurisdiction in which the Agent’s, such
Lender’s, such LC Issuer’s or such recipient’s principal executive office or
such Lender’s applicable Lending Installation is located, (b) any U.S. federal
withholding taxes imposed under FATCA, (c) any branch profits tax imposed under
the Code or any similar tax imposed by any other jurisdiction described in
clause (a) above, (d) in the case of any Non-U.S. Lender, any withholding tax
resulting from any requirements of law in effect at the time such Non-U.S.
Lender becomes a party to this Agreement (or designates a new Lending
Installation), except to the extent that such Non-U.S. Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Installation
(or assignment), to receive additional amounts from Borrower with respect to
such withholding tax pursuant to Section 3.5(i), and (e) any U.S. federal backup
withholding tax.
“Executive Order” is defined in Section 5.21.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Extended Facility LC” is defined in Section 2.19.13.

15



--------------------------------------------------------------------------------




“Facility LC” is defined in Section 2.19.1.
“Facility LC Application” is defined in Section 2.19.3.
“Facility LC Collateral Account” is defined in Section 2.19.11.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next
1/100th of 1%) of the rates on overnight Federal funds transactions with members
of the Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100th of 1%) of the
quotations at approximately 10:00 a.m. (Chicago time) for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent in its sole discretion.
“First Required Commitment Reduction Offer Amount” means, with respect to any
date of determination, $500,000,000 less the aggregate amount of reductions in
the Aggregate Revolving Loan Commitment on or prior to such date.
“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
for the period of four fiscal quarters most recently ended for which financial
statements have been or were required to be delivered pursuant to Section 6.1.1
or 6.1.3, of (i) Consolidated EBITDA (excluding any MLP EBITDA), minus expenses
for cash federal income taxes paid, minus Net Consolidated Capital Expenditures
(excluding any MLP Capital Expenditures), minus Restricted Payments, plus any
cash dividend or cash distribution made by any Excluded Subsidiary in respect of
its equity interests to the Borrower or any Subsidiary, plus cash federal income
tax refunds received to (ii) Fixed Charges of the Borrower and its Subsidiaries.
“Fixed Charges” means, for any period of determination, the sum of (i)
Consolidated Interest Expense on a cash basis, and (ii) scheduled cash payments
of the principal amount (or the equivalent thereof) of Indebtedness; provided,
however, that payments of principal owing under or in connection with the
Revolving Loans shall not be included in any determination of Fixed Charges.
“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.
“Floating Rate Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.10, bears interest at the Floating Rate.
“Foreign Assets Control Regulations” has the meaning assigned to such term in
Section 5.21.

16



--------------------------------------------------------------------------------




 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Golden Eagle Refinery” means the refining facility located in Martinez,
California with a rated crude oil capacity of approximately 166,000 barrels per
day as of the Closing Date.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Gross Amount of Eligible Petroleum Inventory” means Eligible Petroleum
Inventory valued at market value, less the value of reserves which have been
recorded by the Borrower and the Subsidiary Guarantors with respect to obsolete,
slow-moving or excess Petroleum Inventory.
“Gross Amount of Eligible Receivables” means the outstanding face amount of
Eligible Receivables, determined in accordance with Agreement Accounting
Principles, consistently applied, less the sum of (i) all financing charges,
late fees and other fees that are unearned, (ii) the value of any accrual that
has been recorded by the Borrower and the Subsidiary Guarantors with respect to
downward price adjustments, and (iii) the Dilution Reserve.
“Guaranty” means, collectively, (i) the Amended and Restated Subsidiary
Guaranty, dated as of March 16, 2011, made by certain Subsidiaries of the
Borrower in favor of the Agent for the benefit of the Holders of Secured
Obligations, (ii) the Subsidiary Guaranty, dated as of August 14, 2012, by
Tesoro Canada in favor of the Agent for the benefit of the Holders of Secured
Obligations and (iii) the Subsidiary Guaranty, dated as of August 14, 2012, by
Tesoro Panama in favor of the Agent for the benefit of the Holders of Secured
Obligations, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Hazardous Materials” means any waste, pollutant, contaminant, toxic substance,
hazardous waste, hazardous substance or other similarly described chemical or
substance regulated by or for which liability or standards of care are imposed
under any Environmental Law, including, without limitation, petroleum, including
crude oil or any fraction thereof, radioactive material, polychlorinated
biphenyls and asbestos in any form or condition.
“Highest Lawful Rate” means, at any time, the maximum rate of interest the
Holders of Secured Obligations may lawfully contract for, charge, or receive in
respect of the Secured Obligations as allowed by any applicable law. For
purposes of determining the Highest Lawful Rate under applicable law of the
State of Texas, the applicable rate ceiling shall be (a) the “weekly ceiling”
described in and computed in accordance with the provisions of Section 303.003
of the Texas Finance Code, as amended, or (b) if the parties subsequently
contract as allowed by any applicable law, the “quarterly ceiling” or the
“annualized ceiling” computed pursuant to Section 303.008 of the Texas Finance
Code, as amended; provided, however, that at any time the “weekly ceiling”, the
“quarterly ceiling”, or the “annualized ceiling” shall be less than eighteen
percent (18.0%) per annum or more than twenty-four percent (24.0%) per annum,
the provisions of Section 303.009(a) and Section 300.009(b) of the Texas Finance
Code, as amended, shall control for purposes of such determination, as
applicable.
“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall refer to (i) each Lender in respect of its Loans,
(ii) each LC Issuer in respect of Reimbursement Obligations, (iii) the Agent,
the Lenders, and the LC Issuers in respect of all other present and future

17



--------------------------------------------------------------------------------




obligations and liabilities of the Borrower or any of its Subsidiary Guarantors
of every type and description arising under or in connection with this Agreement
or any other Loan Document, (iv) each Person benefiting from indemnities made by
the Borrower or any Subsidiary Guarantor hereunder or under other Loan Documents
in respect of the obligations and liabilities of the Borrower or such Subsidiary
Guarantor to such Person, (v) each Lender (or affiliate thereof), in respect of
all Bank Product Obligations provided by such Lender (or affiliate thereof) to
the Borrower or its Affiliates, and (vi) their respective successors,
transferees and assigns.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Increase Effective Date” is defined in Section 2.22.
“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments, (v)
obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) reimbursement obligations
under Letters of Credit, bankers’ acceptances, surety bonds and similar
instruments, (viii) Off-Balance Sheet Liabilities, (ix) obligations under Sale
and Leaseback Transactions, (x) Net Mark-to-Market Exposure under Rate
Management Transactions, (xi) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
capital stock of such Person, (xii) the liquidation value of any mandatorily
redeemable preferred capital stock of such Person or its Subsidiaries held by
any Person other than such Person and its wholly-owned Subsidiaries, (xiii)
obligations of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer, but only to the extent to which
there is recourse to such Person for the payment of such obligations, and (xiv)
any other obligation for borrowed money which in accordance with Agreement
Accounting Principles would be shown as a liability on the consolidated balance
sheet of such Person and (xv) Contingent Obligations of such Person in respect
of any of the foregoing. Obligations of the Borrower and its Subsidiaries to pay
dues to Marine Spill Response Corporation in an aggregate amount of up to
$6,000,000 shall not be deemed to constitute Indebtedness. Obligations in an
aggregate amount not in excess of $7,000,000 at any time owing in respect of the
Borrower’s retention and use of Cook Inlet Spill Prevention and Response, Inc.
(which provides the Borrower with spill-response capabilities) shall not
constitute Indebtedness. For the avoidance of doubt, any supply arrangement
under which the Borrower or any of its Subsidiaries purchases Petroleum
Inventory for processing that (i) is not required to be classified as
indebtedness on the balance sheet of the Borrower pursuant to U.S. GAAP, and
(ii) does not create an obligation on the part of the Borrower or any Subsidiary
to purchase Petroleum Inventory, shall not constitute “Indebtedness” hereunder.
“Indebtedness Prepayment Conditions” means, with respect to any prepayment,
defeasance, purchase, redemption, retirement or acquisition of any Indebtedness,
so long as immediately before and after making such prepayment of Indebtedness,
on a pro forma basis (i) no Default or Unmatured Default exists, (ii) Excess
Availability equals or exceeds 20% of the Borrowing Base then in effect and
shall remain equal to or in excess of 20% for the remainder of the day on which
such prepayment is made, and (iii) the Fixed Charge Coverage Ratio exceeds 1.10
to 1.00.
“Index Debt Rating” means a rating in respect of the senior, secured, long-term
Indebtedness of the Borrower that is not guaranteed by any other Person or
subject to any other credit enhancement.

18



--------------------------------------------------------------------------------






“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six (or, if agreed to by all Lenders, nine or twelve) months ,
commencing on a Business Day selected by the Borrower pursuant to this
Agreement. Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three or six months thereafter
(or, if agreed to by all Lenders, nine or twelve), provided, however, that if
there is no such numerically corresponding day in such next, second, third,
sixth, ninth or twelfth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third, sixth, ninth or twelfth
succeeding month. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.
“Interim Collateral Report” means a report, in form and substance substantially
similar to Exhibit I-1 hereto and acceptable to the Agent.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificates of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
“Investment Account” means any account maintained with a financial institution
(other than Collection Accounts) that is funded with amounts permitted to be
transferred from the Collection Accounts pursuant to the last sentence of
Section 6.25.
“JPMorgan” means JPMorgan Chase Bank, National Association, in its individual
capacity, and its successors.
“LC Exposure” means, with respect to a Lender at any time, its Pro Rata Share of
the total LC Obligations at such time.
“LC Fee” is defined in Section 2.19.4.
“LC Issuer” means (i) JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) and (ii) any other Lender with a Revolving Loan
Commitment hereunder (or any subsidiary or affiliate of such Lender designated
by such Lender) which, at the Borrower’s request, agrees, in such Lender’s sole
discretion, to become a LC Issuer, in each such case in JPMorgan’s or such
Lender’s separate capacity (as applicable) as an issuer of Facility LCs
hereunder. All references in this Agreement and the other Loan Documents to the
“LC Issuer” shall be deemed to apply equally to each of the institutions
referred to in clauses (i) and (ii) of this definition in their respective
capacities as LC Issuer of any and all Facility LCs issued by each such
institution.
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
“LC Payment Date” is defined in Section 2.19.5.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement, lending institutions that become a party hereto as a “lender”
pursuant to the terms of Section 2.20 or lending

19



--------------------------------------------------------------------------------




institutions parties to Assignment Agreements delivered pursuant to Section
12.3, in each case together with their respective successors and assigns. Unless
otherwise specified, the term “Lenders” includes each LC Issuer, the Non-Ratable
Lender and the Agent with respect to Collateral Protection Advances. For the
avoidance of doubt, the term “Lenders” excludes all Departing Lenders.
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or set forth in its Administrative Questionnaire or on a
Schedule or otherwise selected by such Lender or the Agent pursuant to Section
2.16.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).
“Loan” means, with respect to a Lender, any loan of such Lender made pursuant to
Article II (or any conversion or continuation thereof), including, without
limitation, Revolving Loans, Collateral Protection Advances and Non-Ratable
Loans.
“Loan Documents” means this Agreement, the Collateral Documents, the Guaranty,
and all other documents, instruments, notes (including any Notes issued pursuant
to Section 2.12 (if requested)) and agreements executed in connection herewith
or therewith or contemplated hereby or thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower or any Subsidiary Guarantor to perform its obligations
under the Loan Documents, or (iii) the validity or enforceability of the Loan
Documents or the rights or remedies of the Agent, the LC Issuers, or the Lenders
thereunder or their rights with respect to the Collateral.
“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $75,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).
“MLP” means Tesoro Logistics LP, a Delaware limited partnership.
“MLP Capital Expenditures” means, with respect to any period, the portion of Net
Consolidated Capital Expenditures directly attributable to any asset that is
sold, leased, conveyed, disposed or otherwise transferred by the Borrower or any
Subsidiary to the MLP or a Subsidiary thereof pursuant to the Drop Down
Transactions during such period.

20



--------------------------------------------------------------------------------




“MLP EBITDA” means, with respect to any period, the portion of Consolidated
EBITDA directly attributable to any asset that is sold, leased, conveyed,
disposed or otherwise transferred by the Borrower or any Subsidiary to the MLP
or a Subsidiary thereof pursuant to the Drop Down Transactions during such
period.
“MLP GP” means Tesoro Logistics GP, LLC, a Delaware limited liability company.
“Modify” and “Modification” are defined in Section 2.19.1.
“Monthly Collateral Report” means a report, in form and substance substantially
similar to Exhibit I-2 hereto and reasonably acceptable to the Agent, which
shall include, among other things, the following additional information:
(i) a detailed aged trial balance of each Receivable of the Borrower and its
Subsidiaries in existence as of the date of such report specifying the name and
balance due for the applicable Account Debtor, as reconciled in a manner
reasonably acceptable to the Agent;
(ii) with respect to Petroleum Inventory, a detailed listing of product type,
volume on hand by location, and Current Petroleum Inventory Market Price;
(iii) a spreadsheet which identifies all Eligible Receivables and Eligible
Petroleum Inventory and all non-Eligible Receivables and non-Eligible Petroleum
Inventory; and
(iv) a schedule and aging of the Borrower’s and its Subsidiaries’ accounts
payable.
“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
“Net Cash Proceeds” means, with respect to any sale of Property by any Person,
cash (freely convertible into Dollars) received by such Person or any Subsidiary
of such Person from such sale of Property (including cash received as
consideration for the assumption or incurrence of liabilities incurred in
connection with or in anticipation of such sale of Property), after (i)
provision for all income or other taxes measured by or resulting from such sale
of Property, (ii) payment of all reasonable brokerage commissions and other fees
and expenses related to such sale of Property, and (iii) all amounts used to
repay Indebtedness secured by a Lien on any asset Disposed of in such sale of
Property which is or may be required (by the express terms of the instrument
governing such Indebtedness) to be repaid in connection with such sale of
Property (including payments made to obtain or avoid the need for the consent of
any holder of such Indebtedness).
“Net Consolidated Capital Expenditures” means, with respect to any fiscal
quarter, Consolidated Capital Expenditures for such quarter minus the sum of (i)
Net Cash Proceeds resulting from the sale of the Borrower’s or any Subsidiary’s
Property constituting fixed or capital assets during such quarter and (ii) the
aggregate amount of purchase money Indebtedness incurred during such quarter in
respect of fixed or capital assets.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing

21



--------------------------------------------------------------------------------




such Rate Management Transaction as of the date of determination (assuming the
Rate Management Transaction were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Rate Management Transaction as of the date of determination
(assuming such Rate Management Transaction were to be terminated as of that
date).
“Non-Ratable Exposure” means, with respect to a Lender at any time, its Pro Rata
Share of the total outstanding Non-Ratable Loans at such time.
“Non-Ratable Lender” means JPMorgan or such other Lender which may succeed to
JPMorgan’s rights and obligations as Non-Ratable Lender pursuant to the terms of
this Agreement.
“Non-Ratable Loan” has the meaning set forth in Section 2.1.3.
“Non-U.S. Lender” is defined in Section 3.5(iv).
“Note” is defined in Section 2.12.
“Obligations” means all Revolving Loans, Non-Ratable Loans, Reimbursement
Obligations, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Agent, any Lender, the Non-Ratable Lender, any LC
Issuer, the Arrangers, any affiliate of the Agent, any Lender, the Non-Ratable
Lender, any LC Issuer, or the Arrangers, or any indemnitee under the provisions
of Section 9.6 or any other provisions of the Loan Documents, in each case of
any kind or nature, present or future, arising under this Agreement or any other
Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Off-Balance Sheet Liability” of a Person means the principal component of (i)
any repurchase obligation or liability of such Person with respect to
Receivables sold by such Person, (ii) any liability under any Sale and Leaseback
Transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iv) any Receivables Purchase Facility, or (v) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the consolidated balance sheets of such Person, but excluding from
this clause (v) all Operating Leases.
“Off-Balance Sheet Trigger Event” is defined in Section 7.13.
“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
“Operating Lease Obligations” means, as of any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under Agreement

22



--------------------------------------------------------------------------------




Accounting Principles if such Operating Lease were a Capitalized Lease) from the
date on which each fixed lease payment is due under such Operating Lease to such
date of determination, of all fixed lease payments due under all Operating
Leases of the Borrower and its Subsidiaries.
“Other Taxes” is defined in Section 3.5(ii).
“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Revolving Loans outstanding at such time (which shall
include, without limitation, the amount of its ratable obligation to purchase
participations in (a) the aggregate principal amount of Non-Ratable Loans
outstanding at such time, (b) the LC Obligations at such time, and (c)
Collateral Protection Advances outstanding at such time).
“Outstanding Revolving Loan Credit Exposure” means, as to any Lender at any
time, the sum of (i) the aggregate principal amount of its Revolving Loans
outstanding at such time, plus (ii) an amount equal to its Pro Rata Share of the
LC Obligations at such time.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participants” is defined in Section 12.2.1.
“Participant Register” is defined in Section 12.2.1.
“Payment Date” means April 1st, July 1st, October 1st, and January 1st of each
calendar year and the Termination Date. Each Payment Date other than the
Termination Date shall relate to the calendar quarter immediately preceding it.
For example, quarterly payments which accrue in respect of the quarter ending
March 31st shall be due and payable on April 1st.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Perfected Cash Interests” means Dollars or Cash Equivalent Investments on
deposit in collection accounts subject to control agreements in form and
substance acceptable to the Agent that grant the Agent first priority perfected
security interests in such accounts and the Dollars and Cash Equivalent
Investments (including proceeds thereof) on deposit or otherwise maintained
therein or other similar arrangements whereby the bank or financial institution
holding such deposits have acknowledged the Lien created thereon and the Agent
holds a first priority perfected security interest therein.
“Permitted Acquisition” is defined in Section 6.13.4.
“Permitted Credit Enhancement Transaction” means a silent payment undertaking,
undisclosed payment guarantee, put arrangement or similar arrangement, contract
or agreement relating to one or more Receivables entered into between the
Borrower or any Subsidiary and a financial institution, pursuant to which (a)
such financial institution undertakes to promptly pay to the Borrower or such
Subsidiary, following notice by the Borrower or such Subsidiary and the delivery
of related documentation, the amount of payments owed by an Account Debtor under
the applicable Receivables to the Borrower or such Subsidiary if such Account
Debtor fails to pay the amount due thereunder in full and (b) immediately upon
or following such payment by the financial institution, all of the Borrower's or
such Subsidiary's right, title and interest in such Receivable(s) and the
underlying contract(s), agreements(s), purchase order(s) or other documentation
(the “Receivables Documentation”) giving rise to or evidencing such Receivables
will be assigned to such financial institution; provided, that the aggregate
outstanding face amount of all Receivables subject to Permitted Credit
Enhancement

23



--------------------------------------------------------------------------------




Transactions which were Eligible Receivables immediately prior to the entry into
such Permitted Credit Enhancement Transactions, shall not exceed $500,000,000 at
any time.
“Permitted Credit Enhancement Transaction Reserve” means, with respect to any
Receivable for which (x) the Company has provided notice pursuant to Section
6.1.15 that such Receivable is subject to a Permitted Credit Enhancement
Transaction, but (y) the most recently received Interim Collateral Report or
Monthly Collateral Report does not exclude such Receivable from Eligible
Receivables, such amount as the Agent in its reasonable credit judgment shall
establish after consultation with the Borrower.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Petroleum Inventory” means inventory consisting of crude oil, petroleum,
refined petroleum products, byproducts and intermediate feedstocks, and other
energy-related commodities, including, without limitation, blend components
commonly used in the petroleum industry to improve characteristics of, or meet
governmental or customer specifications for, petroleum or refined petroleum
products, all of which inventory shall be valued at market.
“Petroleum Inventory Supply Arrangement” means any supply arrangement under
which the Borrower or any of its Subsidiaries sells Petroleum Inventory to a
third party and is obligated to repurchase such Petroleum Inventory for
processing from time to time.
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group, may have any liability.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and the
Applicable Fee Rate, attached hereto and identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Prior Credit Agreement” means the Fifth Amended and Restated Credit Agreement,
dated as of May 14, 2011, by and among the Borrower, certain financial
institutions, and JPMorgan, as Administrative Agent, as amended or modified
prior to the Closing Date.
“Prohibited Person” means any Person (a) listed in the Annex to the Executive
Order or identified pursuant to Section 1 of the Executive Order; (b) that is
owned or controlled by, or acting for or on behalf of, any Person listed in the
Annex to the Executive Order or identified pursuant to the provisions of Section
1 of the Executive Order; (c) with whom a Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-laundering law,
including the Executive Order; (d) who commits, threatens, conspires to commit,
or support “terrorism” as defined in the Executive Order; (e) who is named as a
“Specially designated national or blocked person” on the most current list
published by the OFAC at its official website, at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or any replacement
website or other replacement official publication of such list; or (f) who is
owned or controlled by a Person listed above in clause (c) or (e).

24



--------------------------------------------------------------------------------




“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Loan Commitment at such time
(in each case, as adjusted from time to time in accordance with the provisions
of this Agreement), and the denominator of which is the Aggregate Revolving Loan
Commitment at such time; provided, that if the Revolving Loan Commitments have
been terminated, “Pro Rata Share” means a fraction the numerator of which is
such Lender’s Outstanding Credit Exposure at such time and the denominator of
which is the Aggregate Outstanding Credit Exposure at such time; provided,
further, that in the case of Section 2.21, if a Lender is a Defaulting Lender,
“Pro Rata Share” shall mean the percentage of the Aggregate Revolving Loan
Commitment (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Revolving Loan Commitment. If the Revolving Loan Commitments have
terminated or expired, the Revolving Loan Pro Rata Share shall be determined
based upon the Revolving Loan Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.
“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Borrower or any Subsidiary issued as consideration for such Acquisition.
“Purchasers” is defined in Section 12.3.1.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or a
Subsidiary which is (i) a rate swap, basis swap, credit derivative transaction,
forward rate transaction, commodity swap, commodity option, forward contracts,
future contracts, equity or equity index swap, equity or equity index option,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option swap option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell back transaction, securities lending transaction, prime brokerage
margin or other cash loan, short sale, weather index transaction or forward
purchase or sale of a security, commodity or other financial instrument or
interest (including any option with respect to any of these transactions) or any
combination thereof, whether linked to one or more interest rates, foreign
currencies, or equity prices or (ii) a type of transaction that is similar to
any transaction referred to in clause (i) above or any combination thereof that
is currently, or in the future becomes, recurrently entered into in the
financial markets (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future, option or other derivative
on one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments, economic indices or
measures of economic risk or value, or other benchmarks against which payments
or deliveries are to be made.

25



--------------------------------------------------------------------------------






“Receivable(s)” means and includes any and all of the Borrower’s and its
Subsidiaries’ presently existing and hereafter arising or acquired accounts,
accounts receivable, and all present and future rights of the Borrower and its
Subsidiaries to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether or not they
have been earned by performance, and all rights in and to any merchandise or
goods which any of the same may represent, and all rights, title, security and
guaranties with respect to each of the foregoing, including, without limitation,
any right of stoppage in transit.
“Receivables Documentation” is defined in the definition of Permitted Credit
Enhancement Transaction.
“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which the Borrower or any of its
Subsidiaries, in their respective capacities as sellers or transferors of any
Receivables, sell or transfer to SPVs all or a portion of their respective
right, title and interest in and to certain Receivables for further sale or
transfer (or granting of Liens to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.
“Receivables Purchase Facility” means any securitization facility made available
to the Borrower or any of its Subsidiaries, pursuant to which Receivables of the
Borrower or any of its Subsidiaries are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.
“Recipient” means, as applicable, (a) the Agent, (b) any Lender and (c) any LC
Issuer.
“Refinancing Indebtedness” means any Indebtedness permitted under this Agreement
that exists (with respect to any amendments, modifications or supplements
thereof) or that is incurred to refund, refinance, replace, exchange, renew,
repay, extend, modify, amend or supplement (including pursuant to any defeasance
or discharge mechanism) (collectively, “refinance”, “refinances” and
“refinanced” shall have a correlative meaning) any other specified Indebtedness
permitted under this Agreement, including any Indebtedness that refinances
Refinancing Indebtedness, provided, however, that:
(i)    if the Stated Maturity (as such term is hereinafter defined) of the
Indebtedness being refinanced is earlier than the Termination Date as set forth
in clause (a) of the definition thereof, the Refinancing Indebtedness has a
Stated Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced, or if the Stated Maturity of the Indebtedness is being refinanced is
later than the Termination Date as set forth in clause (a) of the definition
thereof, the Refinancing Indebtedness has a Stated Maturity that is at least
ninety-one (91) days later than such Termination Date;
    
(ii)    the Refinancing Indebtedness has an Average Life (as such term is
hereinafter defined) at the time such Refinancing Indebtedness is incurred equal
to or greater than the Average Life of the Indebtedness being refinanced;


(iii)    such Refinancing Indebtedness is incurred in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of the aggregate principal amount (or if
issued with original issue discount, the aggregate accreted value) then
outstanding of the Indebtedness being refinanced (plus, without duplication, any
additional Indebtedness incurred to pay interest or premiums required by
instruments governing such existing Indebtedness and fees incurred in connection
therewith);

26



--------------------------------------------------------------------------------






(iv)    after giving effect to the incurrence of such Refinancing Indebtedness,
no Default or Unmatured Default would exist hereunder;


(v)    the obligor(s) of such Refinancing Indebtedness shall not be materially
different than the obligors of the Indebtedness being refinanced;


(vi)    the terms and conditions of such Refinancing Indebtedness shall be no
less favorable on the whole in any material respect than the terms and
conditions of the Indebtedness being refinanced; and


(vii)    any Property securing such Refinancing Indebtedness shall not include
Collateral and shall either (a) constitute Property that secures the
Indebtedness being replaced by such Refinancing Indebtedness or other
Indebtedness permitted by this Agreement or (b) constitute Property that secures
or formerly secured purchase money Indebtedness permitted under Section 6.14.4.


As used in this definition the term “Stated Maturity” means, with respect to any
Indebtedness, the date specified in the documents or instruments evidencing such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory prepayment
or redemption provision, but shall not include any contingent obligations to
repay, prepay, redeem or repurchase any such principal prior to the date
originally scheduled for the payment thereof. As used in this definition, the
term “Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (a) the sum of the products of
the numbers of years from the date of determination to the dates of each
successive scheduled principal payment of such Indebtedness multiplied by the
amount of such payment by (b) the sum of all such payments.
“Register” is defined in Section 12.3.4.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
“Rental Reserve” means (i) with respect to any Eligible Carrier, such amount as
the Agent in its reasonable credit judgment shall establish after consultation
with the Borrower, from time to time for such Eligible Carrier and (ii) with
respect to any location not owned by the Borrower or a Subsidiary Guarantor at
which Petroleum Inventory is located, stored, processed, maintained or otherwise
held, until

27



--------------------------------------------------------------------------------




such time as such location is subject to a Third Party Agreement, an amount
equal to 1 month’s rent or storage for such location.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event, provided,
however, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any such waiver of the notice requirement in accordance with
Section 4043(a) of ERISA.
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Revolving Loan Commitment; provided, that if the Revolving Loan
Commitments have been terminated, “Required Lenders” means Lenders in the
aggregate holding greater than 50% of the Aggregate Outstanding Credit Exposure.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).
“Restricted Payments” is defined in Section 6.10.
“Retail Property” means Property of the Borrower or any Subsidiary owned in
connection with the sale of motor fuels and convenience products and services to
consumers in the retail market.
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).
“Revolving Loan Commitment” means, for each Lender, including, without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
participate in Non-Ratable Loans made to, and participate in Facility LCs issued
upon the application of, the Borrower in an aggregate amount not exceeding the
amount set forth for such Lender on the Commitment Schedule or in an Assignment
Agreement delivered pursuant to Section 12.3, as such amount may be modified
from time to time pursuant to the terms hereof.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Second Required Commitment Reduction Offer Amount” means, with respect to any
date of determination, $1,000,000,000 less the sum of (a) the aggregate amount
of reductions in the Aggregate Revolving Loan Commitments on or prior to such
date and (b) the Aggregate Declined Offered Amounts prior to such date.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

28



--------------------------------------------------------------------------------






“Secured Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing in connection with Rate Management Transactions to
any Lender or any affiliate of any Lender, and (iii) to the extent not covered
in clauses (i) and (ii), amounts owing to any Lender or the Agent under or in
connection with Bank Products provided by such Lender or the Agent to the
Borrower or its Affiliates.
“Security Agreement” means the Amended and Restated Security Agreement, dated as
of March 16, 2011 and as amended by Omnibus Amendment No. 1 to Fifth Amended and
Restated Credit Agreement and Amended and Restated Security Agreement, dated as
of June 6, 2012, by and among the Borrower, certain Subsidiaries thereof and the
Agent for the benefit of the Holders of Secured Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Specified Customers” means nine customers of the Borrower and the Subsidiary
Guarantors from time to time identified as “Specified Customers” to the Agent by
the Borrower. The Agent may from time to time request that the Borrower update
or revise, to the Agent’s reasonable satisfaction, the list of “Specified
Customers.” The Agent agrees that it has received a list of “Specified
Customers” as of the Closing Date.
“Specified Liens” means Liens permitted under Sections 6.15.2, 6.15.3, 6.15.4,
6.15.9 and 6.15.27.
“SPV” means any special purpose entity established for the purpose of purchasing
Receivables in connection with a Receivables securitization transaction
permitted under the terms of this Agreement.
“Standard Reserve” means $50,000,000 unless the Fixed Charge Coverage Ratio is
less than 1.00 to 1.00, in which case “Standard Reserve” means the greater of
(x) $175,000,000 and (y) 10% of the then effective Borrowing Base (as calculated
without giving effect to or including the Standard Reserve and as the amount of
such Borrowing Base may change from time to time upon the delivery of Interim
Collateral Reports or Monthly Collateral Reports).
“Subordinated Indebtedness” means any Indebtedness the payment of which is
subordinated to the payment of the Secured Obligations to the reasonable written
satisfaction of the Agent and the Required Lenders.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Borrower and no Excluded Subsidiary shall constitute a
Subsidiary of the Borrower.
“Subsidiary Guarantors” means (i) those Subsidiaries of the Borrower subject to
the Guaranty as of the Closing Date, (ii) those other Persons organized under
the laws of the United States or a state thereof that become subject to the
Guaranty in accordance with Section 6.23 after the Closing Date and (iii) any
other Person that is required to enter into or has entered into the Guaranty, in
each case together

29



--------------------------------------------------------------------------------




with its permitted successors and assigns (including, without limitation, a
debtor in possession on its behalf).
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 15% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 15% of the consolidated net sales or of the Consolidated Net Income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries, as at
the end of the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or other charges imposed by any
Governmental Authority on or with respect to any payment made by the Borrower or
any Subsidiary Guarantor under any Loan Document, and any and all liabilities
with respect to the foregoing, but excluding Excluded Taxes and Other Taxes.
“Termination Date” means the earliest of (a) January 4, 2018 and (b) the date of
termination in whole of the Aggregate Revolving Loan Commitment pursuant to
Section 2.4 hereof or the Revolving Loan Commitments pursuant to Section 8.1.
“Tesoro Canada” means Tesoro Canada Supply & Distribution Ltd.
“Tesoro Panama” means Tesoro Panama Company, S.A., a sociedad anónima organized
under the laws of Panama.
“Third Party Agreement” means a letter agreement, in form and substance
acceptable to the Agent, pursuant to which a landlord, bailee, consignee,
pledgee, processor, warehouseman, terminal pipeline or other third party who
stores, processes, maintains, transports or holds Collateral acknowledges, among
other things, the Agent’s Lien on such Collateral, the Agent’s ability to
enforce its Lien on such Collateral, and the subordination of any Lien held by
such landlord, bailee, consignee, pledgee, processor, warehouseman, terminal
pipeline or other third party on such Collateral to the Agent’s Lien thereon.
“Third Party Petroleum Inventory” means Petroleum Inventory owned by any Person
other than the Borrower or any of its Subsidiaries.
“Throughput Documents” means, collectively, (i) the Second Transportation and
Storage Agreement, dated as of September 18, 2007, by and between Castor
Petroleum Ltd. and PetroTerminal de Panama, S.A., as previously amended by the
First Amendment thereto dated November 28, 2008, and as the same may be further
amended, restated, supplemented or otherwise modified from time to time and (ii)
the Transportation and Storage Agreement, dated as of September 18, 2007, by and
between Castor Petroleum Ltd. and Tesoro Panama, as previously amended by the
First Amendment thereto dated November 27, 2008, and the Second Amendment
thereto dated November 28, 2008, and supplemented by a Side Letter dated
September, 2007, and as the same may be further amended, restated, supplemented
or otherwise modified from time to time.
“Ticking Fee” is defined in Section 2.4.4.
“Trading with the Enemy Act” has the meaning assigned to such term in Section
5.21.

30



--------------------------------------------------------------------------------




“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and, with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
“Unfunded Liabilities” means the amount, if any, by which the current liability
(determined under Section 4044 of ERISA) under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“U.S. GAAP” means generally accepted accounting principles as in effect in the
United States from time to time.
“U.S.” and “United States” means the United States of America.
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
1.2.    Other Definitional Provisions.
1.2.1 Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
1.2.2 As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Subsidiary not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (a) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (b) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof), (ii) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (iii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all

31



--------------------------------------------------------------------------------




tangible and intangible assets and properties, including cash, capital stock,
securities, revenues, accounts, leasehold interests and contract rights, and (v)
references to agreements shall, unless otherwise specified, be deemed to refer
to such agreements as amended, supplemented, restated or otherwise modified from
time to time.
1.2.3 The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
1.2.4 The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
ARTICLE II

THE CREDITS
2.1.    Commitments; Loans.Revolving Loans. From and including the Closing Date
and prior to the Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1 and 4.2, as applicable, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrower from time to time and
(ii) participate in Facility LCs issued upon the request of the Borrower, in
each case in an amount not to exceed in the aggregate at any one time
outstanding of its Pro Rata Share of the Available Aggregate Revolving Loan
Commitment; provided that, unless caused by a Collateral Protection Advance, at
no time shall the Aggregate Outstanding Credit Exposure hereunder exceed the
Borrowing Base and at no time shall the Aggregate Outstanding Credit Exposure
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow Revolving Loans at any
time prior to the Termination Date. The commitment of each Lender to lend
hereunder shall automatically expire on the Termination Date. Each LC Issuer
will issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.
2.1.2 Collateral Protection Advances. Subject to the limitations set forth
below, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion, (i) during the existence of a Default or an
Unmatured Default, or (ii) at any time that any of the other conditions
precedent set forth in Article IV have not been satisfied, to make Advances
(each such advance to be a Floating Rate Advance) to the Borrower on behalf of
the Lenders in an aggregate amount outstanding at any time not to exceed
$75,000,000 which the Agent, in its reasonable business judgment, deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of, or maximize the amount of, repayment
of the Secured Obligations, or (C) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including costs, fees, and expenses as described in Section 9.6 (any of such
Advances are herein referred to as “Collateral Protection Advances”); provided
that the Required Lenders may at any time revoke the Agent’s authorization to
make Collateral Protection Advances. Any such revocation must be in writing and
shall become effective prospectively upon the Agent’s receipt thereof. Absent
such revocation, the Agent’s determination that the making of a Collateral
Protection Advance is required for any such purposes shall be conclusive. The
Collateral Protection Advances shall be secured by the Liens in favor of the
Agent in and to the Collateral and shall constitute Secured Obligations
hereunder. Each Lender shall participate in each Collateral Protection Advance
in an amount equal to its Pro Rata Share thereof. No Collateral Protection
Advance shall be made

32



--------------------------------------------------------------------------------




hereunder if the result thereof causes (i) the Aggregate Outstanding Credit
Exposure to exceed the Aggregate Revolving Loan Commitment or (ii) any Lender’s
Pro Rata Share thereof to exceed such Lender’s Revolving Loan Commitment.
2.1.3 Making of Non-Ratable Loans. If the Agent elects to have the terms of this
Section 2.1.3 apply to a Floating Rate Advance requested by the Borrower in
order to fund such Floating Rate Advance pursuant to this Section 2.1.3 instead
of Section 2.7, the Non-Ratable Lender shall make a Floating Rate Advance in the
amount requested available to the Borrower on the applicable Borrowing Date by
transferring same day funds to the Borrower’s funding account. Each Advance made
solely by the Non-Ratable Lender pursuant to this Section 2.1.3 is referred to
in this Agreement as a “Non-Ratable Loan,” and such Advances are referred to as
the “Non-Ratable Loans.” Each Non-Ratable Loan shall be subject to all the terms
and conditions applicable to other Advances funded by the Lenders, except that
all payments thereon shall be payable to the Non-Ratable Lender solely for its
own account. The Agent shall not request the Non-Ratable Lender to make any
Non-Ratable Loan if (A) the Agent has received written notice from any Lender
that one or more of the applicable conditions precedent set forth in Article IV
will not be satisfied on the requested Borrowing Date for the applicable
Non-Ratable Loan, or (B) the requested Non-Ratable Loan exceeds the Available
Aggregate Revolving Loan Commitment (before giving effect to such Non-Ratable
Loan) or would cause the Aggregate Outstanding Credit Exposure (after giving
effect to such Non-Ratable Loan) to exceed the Borrowing Base on the applicable
Borrowing Date, or would cause the Aggregate Outstanding Credit Exposure (after
giving effect to such Non-Ratable Loan) to exceed the Aggregate Revolving Loan
Commitment on the applicable Borrowing Date. The Non-Ratable Loans shall be
secured by the Liens granted to the Agent in and to the Collateral and shall
constitute Secured Obligations hereunder. All Non-Ratable Loans shall be
Floating Rate Advances. Each Lender shall participate in each Non-Ratable Loan
in an amount equal to its Pro Rata Share thereof.
2.2.    Required Payments; Termination.
2.2.1 Generally. Any outstanding Advances and all other unpaid Secured
Obligations shall be paid in full by the Borrower on the Termination Date.
Notwithstanding the termination of the Revolving Loan Commitments under this
Agreement on the Termination Date, until all of the Secured Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive. In
addition to the other mandatory prepayments required under this Agreement, if at
any time and for any reason, including, without limitation, as a result of the
reduction of the Aggregate Revolving Loan Commitment or a fluctuation of the
Borrowing Base, the Aggregate Outstanding Credit Exposure exceeds the Borrowing
Base, the Borrower shall immediately make a mandatory prepayment of the Secured
Obligations in an amount equal to such excess.
2.2.2 Asset Sales; Insurance Proceeds. Upon the consummation by the Borrower or
any Subsidiary of any sale of any Property constituting Collateral (other than
sales permitted under Sections 6.12.1, 6.12.2 and 6.12.15), in each case except
to the extent that the Net Cash Proceeds of such sale, when combined with the
Net Cash Proceeds of all such sales during the immediately preceding
twelve-month period, do not exceed $75,000,000 for any such sale or series of
related sales, within three (3) Business Days after the Borrower’s or any of its
Subsidiaries’ receipt of any Net Cash Proceeds from any such sale, or upon the
Borrower’s receipt of Net Cash Proceeds under any insurance policy covering
Collateral (but in no event under any insurance policy not covering Collateral)
as contemplated in Section 6.24, the Borrower shall make a mandatory

33



--------------------------------------------------------------------------------




prepayment of the outstanding principal amount of the Revolving Loans in the
amount of such Net Cash Proceeds. Such mandatory prepayment shall be applied in
accordance with Sections 2.2.3 and 2.2.5.
2.2.3 Application to Revolving Loans. With respect to each prepayment of
Revolving Loans elected by the Borrower pursuant to Section 2.6 or required by
this Section 2.2, the Borrower may designate (i) the Types of Revolving Loans
that are to be prepaid and the specific Advance(s) pursuant to which made and
(ii) the Revolving Loans to be prepaid; provided, that (x) Eurodollar Loans may
be designated for prepayment pursuant to this Section 2.2 only on the last day
of an Interest Period applicable thereto unless all Eurodollar Loans with
Interest Periods ending on such date of required prepayment and all Floating
Rate Loans have been paid in full; (y) each prepayment of any Revolving Loans
made pursuant to an Advance shall be applied pro rata among such Revolving
Loans; and (z) notwithstanding the provisions of the preceding clause (y), at
the option of the Borrower, no prepayment made pursuant to Section 2.6 or this
Section 2.2 of Revolving Loans shall be applied to Revolving Loans of any
Defaulting Lender. In the absence of a designation by the Borrower as described
in the preceding sentence, the Agent shall, subject to the above, make such
designation in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.4.
2.2.4 Effect on Aggregate Revolving Loan Commitment. No prepayment described in
Sections 2.2.2 shall result in a reduction of the Aggregate Revolving Loan
Commitment and the Borrower may request an Advance immediately after such
prepayment so long as the terms and conditions hereunder for an Advance have
been satisfied.
2.2.5 Application and Priority of Mandatory Prepayments. The Borrower shall
remit a prepayment to the Agent in the amount of any Net Cash Proceeds described
in Section 2.2.2 on the dates required under such Sections. The Agent shall
deposit such prepayment in a Collection Account or another cash collateral
account subject to the Agent’s sole control and shall apply such prepayment to
the Revolving Loans for application in accordance with Section 2.2.3. Any
portion of such prepayment remaining thereafter shall be returned to the
Borrower for general corporate purposes.
2.3.    Ratable Loans; Types of Advances. (a) Each Advance hereunder (other than
a Non-Ratable Loan or a Collateral Protection Advance) shall consist of
Revolving Loans made from the several Lenders ratably in proportion to the ratio
that their respective Revolving Loan Commitments bear to the Aggregate Revolving
Loan Commitment.
(b)    The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.7
and 2.8, or Non-Ratable Loans selected by the Borrower in accordance with
Section 2.1.3.
2.4.    Commitment Fee; Aggregate Revolving Loan Commitment; Ticking Fee.
2.4.1 Commitment Fee. The Borrower shall pay to the Agent, for the account of
the Lenders with Revolving Loan Commitments in accordance with their Pro Rata
Shares of the Aggregate Revolving Loan Commitment, from and after the Closing
Date until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee (the “Commitment Fee”) accruing daily at
the rate of the then Applicable Fee Rate on the Aggregate Revolving Loan
Commitment minus the Aggregate Outstanding Revolving Loan Credit Exposure, each
as in effect from time to time. All such Commitment Fees payable hereunder shall
be payable quarterly in arrears on each Payment Date.

34



--------------------------------------------------------------------------------






2.4.2 Closing Fees. The Borrower shall pay on the Closing Date those closing
fees described in the fee letter dated November 30, 2012 by and between the
Borrower and the Agent, as amended or modified from time to time.
2.4.3 Reductions in Aggregate Revolving Loan Commitment. (a) The Borrower may
permanently reduce the Aggregate Revolving Loan Commitment to $0 at any time,
and the Borrower may permanently reduce the Aggregate Revolving Loan Commitment
from time to time in integral multiples of $10,000,000. Any such permitted
reduction may only occur upon at least three (3) Business Days’ written notice
to the Agent, which notice shall specify the amount of any such reduction,
provided, however, that the amount of the Aggregate Revolving Loan Commitment
may not be reduced below the Aggregate Outstanding Credit Exposure. All accrued
Commitment Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder and on the final
date upon which all Loans are repaid. No other optional reduction of the
Aggregate Revolving Loan Commitment by the Borrower is permitted hereunder
except in accordance with this Section 2.4.3.
(b)    In the event that the Aggregate Revolving Loan Commitment shall have
increased in accordance with Section 2.22, but subject to the last proviso of
the first sentence of Section 8.2, the Borrower shall offer to permanently
reduce the Aggregate Revolving Loan Commitment by the First Required Commitment
Reduction Offer Amount on or prior to the date that is eighteen (18) months
after the Increase Effective Date and by the Second Required Commitment
Reduction Offer Amount on or prior to the second anniversary of the Increase
Effective Date. The Borrower shall provide at least five (5) Business Days’
prior written notice of any offer to reduce the Aggregate Revolving Loan
Commitment pursuant to this Section 2.4.3(b), and the Agent shall notify the
Lenders in writing of the Borrower’s offer of a reduction of their Revolving
Loan Commitments according to their Pro Rata Shares. Each Lender shall have two
(2) Business Days from the date the Agent transmits such offer to accept (each
such Lender, an “Accepting Lender”) or decline (each such Lender, a “Declining
Lender”, and the aggregate amount of such proposed reduction declined by the
Declining Lenders, the “Declined Amount”) such reduction in its Revolving Loan
Commitment. Any Lender that does not respond within the two (2) Business Days of
transmission of the offer shall be deemed to have accepted the reduction in its
Revolving Loan Commitment. In the event that the Declined Amount is greater than
$0, the Agent will promptly notify each Accepting Lender of the amount of such
Declined Amount and of such Lender’s ratable portion of such Declined Amount
(based on such Lender’s Pro Rata Share but excluding the Pro Rata Shares of
Declining Lenders). Any such Accepting Lender may elect, by delivering not less
than one (1) Business Day prior to the proposed reduction date a written notice,
that such Accepting Lender’s ratable portion of such Declined Amount not be
applied to reduce such Accepting Lender’s Revolving Loan Commitment, in which
case the portion of such Declined Amount which has not been accepted by the
Accepting Lenders shall instead be retained by such Declining Lenders ratably
(based on such Lender’s Pro Rata Share but excluding the Pro Rata Shares of
Accepting Lenders) and the offered reduction in the Aggregate Revolving Loan
Commitment shall be decreased by such portion of the Declined Amount (such
amount the “Aggregate Declined Offered Amount”). On each date on which the
Aggregate Revolving Loan Commitment is reduced in accordance with this Section
2.4.3(b), the Borrower shall repay the Loans in an amount necessary to ensure
that the Aggregate Outstanding Credit Exposure does not exceed the Aggregate
Revolving Loan Commitments, with such payment being applied on such date to the
Loans held by the Accepting Lenders in accordance with their ratable shares of
the reduction in the Aggregate Revolving Loan Commitment on such date (and no
portion of such payment being applied to the Loans held by the Declining
Lenders). For the avoidance of doubt, the foregoing shall not limit the
Borrower’s ability to increase the Aggregate Revolving Loan Commitment pursuant
to Section 2.20.1.

35



--------------------------------------------------------------------------------






2.4.4 Ticking Fees. The Borrower shall pay to the Agent, for the account of each
Lender with a Revolving Loan Commitment that will increase on the Increase
Effective Date pursuant to Section 2.22, from and after March 31, 2013 until the
Increase Effective Date, a ticking fee (the “Ticking Fee”) in an amount equal to
(i) (x) for the period beginning on March 31, 2013 and ending on the earlier of
(A) the Increase Effective Date and (B) June 29, 2013, ½ (one-half) of the
Applicable Fee Rate in effect for the Commitment Fee during such period, and (y)
if the Increase Effective Date has not occurred on or prior to June 30, 2013,
for the period beginning on June 30, 2013 and ending on the earlier of (A) the
Increase Effective Date and (B) August 7, 2013, the Applicable Fee Rate in
effect for the Commitment Fee during such period, multiplied by (ii) the excess
of (x) such Lender’s Revolving Loan Commitment as of the Increase Effective Date
(as set forth on the Commitment Schedule) over (y) such Lender’s Revolving Loan
Commitment as in effect from time to time. All such Ticking Fees payable
hereunder to such increasing Lenders shall be payable quarterly in arrears on
each Payment Date, and on the Increase Effective Date.
2.5.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay
Non-Ratable Loans or Collateral Protection Advances) shall be in the minimum
amount of $100,000 (and in multiples of $50,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Revolving Loan Commitment.
2.6.    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $500,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three (3) Business Days’ prior notice to the Agent.
Such prepayment shall be applied in accordance with Section 2.2.3.
2.7.    Method of Selecting Types and Interest Periods for New Advances.
Whenever the Borrower desires to incur Revolving Loans hereunder, the Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Interest Period applicable thereto from time to time; provided that there
shall be no more than eight (8) Interest Periods in effect with respect to all
of the Loans at any time, unless such limit has been waived by the Agent in its
sole discretion. The Borrower shall give the Agent irrevocable notice (a
“Borrowing Notice”) not later than 12:00 noon (Chicago time) on the Borrowing
Date of each Floating Rate Advance (other than a Non-Ratable Loan) and three (3)
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:
(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

(ii)
the aggregate amount of such Advance,

(iii)
the Type of Advance selected, and

(iv)
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

Not later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in Federal or other funds immediately
available to the account of Agent most recently designated by it for such
purpose by notice to the Lenders. The Agent will promptly make the funds so
received from the Lenders available to the Borrower by crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Agent.

36



--------------------------------------------------------------------------------




2.8.    Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances (other
than Non-Ratable Loans) shall continue as Floating Rate Advances unless and
until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.8 or are repaid in accordance with Section 2.6. Each
Eurodollar Advance shall continue as a Eurodollar Advance until the end of the
then applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.6 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.5, the Borrower may elect from time to
time to convert all or any part of an Advance of any Type (other than a
Non-Ratable Loan) into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.8, during the continuance of a Default or
an Unmatured Default, the Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrower, declare that no Advance may be made,
converted or continued as a Eurodollar Advance. The Borrower shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of an Advance or continuation of a Eurodollar Advance not later than 11:00 a.m.
(Chicago time) at least one (1) Business Day, in the case of a conversion into a
Floating Rate Advance, or three (3) Business Days, in the case of a conversion
into or continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

(ii)
the aggregate amount and Type of the Advance which is to be converted or
continued, and

(iii)
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.9.    Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Non-Ratable Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.8, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.8, at a rate per annum equal to
the Floating Rate for such day. Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurodollar Rate
determined by the Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.7 and 2.8 and otherwise in accordance
with the terms hereof. No Interest Period with respect to Revolving Loans may
end after the Termination Date.
2.10.    Rates Applicable After Default. (a) If all or a portion of the
principal amount of any Loan or Reimbursement Obligation shall not be paid when
due (whether at stated maturity, by acceleration or otherwise), the Agent or the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that such overdue amount shall bear interest at a
rate per annum equal to (i) in the case of Loans, the rate that would otherwise
be applicable thereto plus 2% per annum or (ii) in the case of Reimbursement
Obligations, the Floating Rate in effect from time to time plus 2% per annum and
(b) if all or a portion of

37



--------------------------------------------------------------------------------




any interest payable on any Loan or Reimbursement Obligation or any commitment
fee or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), (i) such overdue amount shall
bear interest at a rate per annum equal to the Floating Rate plus 2% per annum
and (ii) the LC Fee shall be increased by 2% per annum, in each case, with
respect to clauses (a) and (b) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).
2.11.    Method of Payment; Settlement.
2.11.1 Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 12:00 p.m. (Chicago time) on the date when due and shall
(except in the case of Reimbursement Obligations for which the applicable LC
Issuer has not been fully indemnified by the Lenders, or as otherwise
specifically required hereunder) be applied ratably by the Agent among the
Lenders. Each payment delivered to the Agent for the account of any Lender shall
be delivered promptly by the Agent to such Lender in the same type of funds that
the Agent received at its address specified pursuant to Article XIII or at any
Lending Installation specified in a notice received by the Agent from such
Lender. The Agent is hereby authorized to charge the account of the Borrower
maintained with JPMorgan for each payment of the Obligations as it becomes due
hereunder. Subject to the terms and conditions of Section 6.25, the Agent is
also hereby authorized to charge each Collection Account into which Receivables
collections and other proceeds of Collateral are deposited. Subject to the terms
and conditions of Section 6.25, the Agent shall apply such amounts on a daily
basis to reduce outstanding Obligations. For purposes of computing interest,
fees and the Available Aggregate Revolving Loan Commitment as of any date, (x)
all amounts constituting immediately available goods funds shall be deemed
received by the Agent on the Business Day on which such amounts are deposited
into one of the aforementioned Collection Accounts maintained with JPMorgan or
an Affiliate thereof, and (y) all amounts not constituting immediately available
good funds shall be deemed received by the Agent on the first Business Day
following the Business Day on which such amounts are deposited into one of the
aforementioned Collection Accounts maintained with JPMorgan or an Affiliate
thereof. In the event any such amount is applied and the payment item evidencing
such amount is subsequently dishonored, returned for insufficient funds,
required to be returned to the applicable Account Debtor, or required to be
remitted to a Person other than the Agent or a Lender, the Obligations shall be
increased by the amount originally applied in reduction thereof and interest
shall be deemed to have accrued on such amount from the Business Day on which
such amount was originally credited as a reduction of the Obligations through
the Business Day on which such amount is repaid. The Borrower shall also be
required to pay any fees that would have accrued during such period had such
amount not been deemed paid during such period. Each reference to the Agent in
this Section 2.11 shall also be deemed to refer, and shall apply equally, to
each LC Issuer in the case of payments required to be made by the Borrower to
such LC Issuer pursuant to Section 2.19.6.
2.11.2 Settlement. (a) Each Lender’s funded portion of any Advance is intended
by the Lenders to be equal at all times to such Lender’s Pro Rata Share of such
Advance; provided, however, that for purposes of this Section 2.11.2 and all
other applicable provisions of this Agreement, only Lenders with Revolving Loan
Commitments shall participate in Collateral Protection Advances and Non-Ratable
Loans in amounts equal to their respective Pro Rata Shares thereof.
Notwithstanding such agreement, the Agent, the Non-Ratable Lender (with respect
to the Non-Ratable Loans), and the Lenders agree (which agreement shall not be
for the benefit of or

38



--------------------------------------------------------------------------------




enforceable by the Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among them as to any
Advance, including the Non-Ratable Loans and the Collateral Protection Advances,
shall take place on a periodic basis in accordance with this Section 2.11.2.
(b)    The Agent shall request settlement (a “Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at the Agent’s election,
(A) on behalf of the Non-Ratable Lender, with respect to each outstanding
Non-Ratable Loan, (B) for itself, with respect to each Collateral Protection
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telephone or facsimile, no
later than 12:30 p.m. (Chicago time) on the date of such requested Settlement
(the “Settlement Date”). Each Lender (other than the Non-Ratable Lender, in the
case of the Non-Ratable Loans, and the Agent in the case of the Collateral
Protection Advances) shall transfer the amount of such Lender’s Pro Rata Share
of the outstanding principal amount of the applicable Advances with respect to
which Settlement is requested to the Agent, to such account of the Agent as the
Agent may designate, not later than 2:30 p.m. (Chicago time), on the Settlement
Date applicable thereto. Settlements may occur during the existence of a Default
or an Unmatured Default and whether or not the applicable conditions precedent
set forth in Article IV have then been satisfied. Such amounts transferred to
the Agent shall be applied against the amounts of the applicable Non-Ratable
Loan or Collateral Protection Advance and, together with the portion of such
Non-Ratable Loan or Collateral Protection Advance representing the Non-Ratable
Lenders or the Agent’s Pro Rata Share thereof, shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Alternate Base Rate for the first three (3) days from
and after the Settlement Date and thereafter at the then applicable Floating
Rate (1) on behalf of the Non-Ratable Lender with respect to each outstanding
Non-Ratable Loan and (2) for itself with respect to each Collateral Protection
Advance.
(c)    Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Unmatured Default and regardless of whether the Agent has requested a
Settlement with respect to a Non-Ratable Loan or Collateral Protection Advance),
each other Lender (A) shall irrevocably and unconditionally purchase and receive
from the Non-Ratable Lender or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Collateral Protection Advance equal to such Lender’s Pro Rata Share of such
Non-Ratable Loan or Collateral Protection Advance, and (B) if Settlement has not
previously occurred with respect to such Non-Ratable Loans or Collateral
Protection Advances, upon demand by the Agent or the Non-Ratable Lender, as
applicable, shall pay to the Agent or the Non-Ratable Lender, as applicable, as
the purchase price of such participation an amount equal to 100% of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Collateral Protection
Advances. If such amount is not in fact transferred to the Agent or the
Non-Ratable Lender, as applicable, by any Lender, the Agent shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Alternate Base Rate for the first three (3) days from and after such demand
and thereafter at the then applicable Floating Rate.
(d)    From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Collateral
Protection Advance pursuant to Section 2.11.2(c), the Agent shall promptly
distribute to such Lender such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Non-Ratable Loan or Collateral Protection Advance.

39



--------------------------------------------------------------------------------






(e)    Between Settlement Dates, to the extent no Collateral Protection Advances
are outstanding, the Agent may pay over to the Non-Ratable Lender any payments
received by the Agent, which in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Non-Ratable Lender’s Revolving Loans including Non-Ratable Loans. If, as of any
Settlement Date, collections received since the then immediately preceding
Settlement Date have been applied to the Non-Ratable Lender’s Revolving Loans
(other than to Non-Ratable Loans or Collateral Protection Advances in which a
Lender has not yet funded its purchase of a participation pursuant to Section
2.11.2(c)), as provided for in the previous sentence, the Non-Ratable Lender
shall pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. Subject to Section 2.11.1, during the period
between Settlement Dates, the Non-Ratable Lender with respect to Non-Ratable
Loans, the Agent with respect to Collateral Protection Advances, and each Lender
with respect to the Revolving Loans other than Non-Ratable Loans and Collateral
Protection Advances, in each case ratably in accordance with the funds employed
by each of them, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the actual average daily amount of funds
employed by the Non-Ratable Lender, the Agent, and the other Lenders.
2.12.    Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
(ii)
The Agent shall also maintain accounts in which it will record (a) the date and
the amount of each Loan made hereunder, the Type thereof and the Interest Period
(in the case of a Eurodollar Advance) with respect thereto, (b) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (c) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, (d) the
effective date and amount of each Assignment Agreement delivered to and accepted
by it and the parties thereto pursuant to Section 12.3, (e) the amount of any
sum received by the Agent hereunder from the Borrower and each Lender’s share
thereof, and (f) all other appropriate debits and credits as provided in this
Agreement, including, without limitation, all fees, charges, expenses and
interest.

(iii)
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

(iv)
Any Lender may request that its Revolving Loans be evidenced by a promissory
note in substantially the form of Exhibit E (a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender the appropriate Note
payable to the order of such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in paragraphs (i) and (ii) above.


40



--------------------------------------------------------------------------------






2.13.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, signed by an Authorized Officer, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice.
If the written confirmation differs in any material respect from the action
taken by the Agent and the Lenders, the records of the Agent and the Lenders
shall govern absent manifest error.
2.14.    Payments of Interest.
2.14.1 Interest Payment Dates; Interest and Fee Basis. With respect to all
Advances, interest shall be payable as follows. Interest accrued on each
Floating Rate Advance shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Closing Date, and at
maturity, whether due to acceleration or otherwise. Interest accrued on each
Eurodollar Advance shall be payable on the last day of its applicable Interest
Period, on any date on which the Eurodollar Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Eurodollar
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period.
Interest on Eurodollar Advances, LC Fees and all other fees hereunder shall be
calculated for actual days elapsed on the basis of a 360-day year. Interest on
Floating Rate Advances shall be calculated for actual days elapsed on the basis
of a 365/366-day year. Interest shall be payable for the day an Advance is made
but not for the day of any payment (unless payment is on the same date as the
Advance) on the amount paid if payment is received prior to 12:00 p.m. (Chicago
time) at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to the Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.
2.14.2 Limitation on Interest. The Borrower, the Agent and the Holders of
Secured Obligations intend to strictly comply with all applicable laws,
including applicable usury laws. Accordingly, the provisions of this Section
2.14.2 shall govern and control over every other provision of this Agreement or
any other Loan Document which conflicts or is inconsistent with this Section
2.14.2, even if such provision declares that it controls. As used in this
Section 2.14.2, the term “interest” includes the aggregate of all charges, fees,
benefits, or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance, or detention of money and not as
interest and (b) all interest at any time contracted for, reserved, charged, or
received shall be amortized, prorated, allocated, and spread, in equal parts
during the full term of the Secured Obligations. In no event shall the Borrower
or any other Person be obligated to pay, or any Holder of Secured Obligations
have any right or privilege to reserve, receive, or retain, (i) any interest in
excess of the maximum amount of nonusurious interest permitted under the laws of
the State of New York or the applicable laws (if any) of the U.S. or of any
other applicable state or (ii) total interest in excess of the amount which such
Holder of Secured Obligations could lawfully have contracted for, reserved,
received, retained, or charged had the interest been calculated for the full
term of the Secured Obligations at the Highest Lawful Rate. On each day, if any,
that the interest rate (the “Stated Rate”) called for under this Agreement or
any other Loan Document exceeds the Highest Lawful Rate, the rate at which
interest shall accrue shall

41



--------------------------------------------------------------------------------




automatically be fixed by operation of this sentence at the Highest Lawful Rate
for that day, and shall remain fixed at the Highest Lawful Rate for each day
thereafter until the total amount of interest accrued equals the total amount of
interest which would have accrued if there were no such ceiling rate as is
imposed by this sentence. Thereafter, interest shall accrue at the Stated Rate
unless and until the Stated Rate again exceeds the Highest Lawful Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made. None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.14.2, or be construed to create a contract to pay
for the use, forbearance, or detention of money at an interest rate in excess of
the Highest Lawful Rate. If the term of any Secured Obligation is shortened by
reason of acceleration of maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Holder of Secured Obligations at any time, including but
not limited to, the stated maturity, is owed or receives (and/or has received)
interest in excess of interest calculated at the Highest Lawful Rate, then and
in any such event all of any such excess interest shall be canceled
automatically as of the date of such acceleration, prepayment, or other event
which produces the excess, and, if such excess interest has been paid to such
Holder of Secured Obligations, it shall be credited pro tanto against the then
outstanding principal balance of the Borrower’s obligations to such Holder of
Secured Obligations, effective as of the date or dates when the event occurs
which causes it to be excess interest, until such excess is exhausted or all of
such principal has been fully paid and satisfied, whichever occurs first, and
any remaining balance of such excess shall be promptly refunded to its payor.
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall not apply
to this Agreement or to any Loan, nor shall this Agreement or any Loan be
governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.
2.15.    Notification of Advances, Interest Rates, Prepayments and Revolving
Loan Commitment Reductions; Availability of Loans. Promptly after receipt
thereof, the Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
Promptly after notice from the applicable LC Issuer, the Agent will notify each
Lender of the contents of each request for issuance of a Facility LC hereunder.
The Agent will notify the Borrower and each Lender of the interest rate
applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give the Borrower and each Lender prompt notice of each
change in the Alternate Base Rate. Not later than 2:00 p.m. (Chicago time) on
each Borrowing Date, each Lender shall make available its Loan or Revolving
Loans in funds immediately available in Chicago to the Agent at its address
specified pursuant to Article XIII. The Agent will promptly make the funds so
received from the Lenders available to the Borrower at the Agent’s aforesaid
address.
2.16.    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and other Obligations and each LC Issuer may
book its Facility LCs at any Lending Installation selected by such Lender or
such LC Issuer, as applicable, and may change its Lending Installation from time
to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans, Facility LCs, and participations in LC Obligations
and other Obligations, and any Notes issued hereunder shall be deemed held by
each Lender or the relevant LC Issuer, for the benefit of any such Lending
Installation. Each Lender and each LC Issuer may, by written notice to the Agent
and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations

42



--------------------------------------------------------------------------------




through which Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan payments or payments with respect to Facility LCs are to
be made.
2.17.    Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date (or time, with respect to
a Lender making proceeds of Floating Rate Advances available) on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
2.18.    Replacement of Lender. If (i) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3, (ii) any
Lender refuses to consent to certain proposed amendments, modifications,
waivers, discharges or terminations with respect to this Agreement that require
the consent of all Lenders (or all affected Lenders) pursuant to Section 8.2 and
the same have been approved by the Required Lenders or (iii) any Lender becomes
a Defaulting Lender or becomes subject to the penultimate paragraph of Section
2.21 (any Lender described in clause (i), clause (ii) or clause (iii) being an
“Affected Lender”), the Borrower may elect to terminate or replace the Revolving
Loan Commitment of such Affected Lender, provided that no Default shall have
occurred and be continuing at the time of such termination or replacement, and
provided further that, concurrently with such termination or replacement, (i) if
the Affected Lender is being replaced, another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Outstanding Credit Exposure of the Affected
Lender pursuant to an Assignment Agreement substantially in the form of Exhibit
C and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrower shall pay to such Affected Lender in immediately available funds on
the day of such replacement (A) all interest, fees and other amounts then
accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender, in each case to the
extent not paid by the purchasing lender and (iii) if the Affected Lender is
being terminated, the Borrower shall pay to such Affected Lender all Obligations
due to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus the outstanding principal balance of such
Affected Lender’s Credit Extensions).
2.19.    Facility LCs.
2.19.1 Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the Closing Date and prior to the

43



--------------------------------------------------------------------------------




Termination Date upon the request of the Borrower or any Subsidiary Guarantor;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed the
Aggregate Revolving Loan Commitment, (ii) the Aggregate Outstanding Credit
Exposure shall not exceed the Borrowing Base and (iii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Revolving Loan Commitment. Any
reference in this Section 2.19 to a request for a Facility LC by the Borrower
shall be deemed to include requests by any Subsidiary Guarantor. The Borrower
agrees that it is obligated to satisfy any amount arising under or in connection
with Facility LCs issued hereunder at the request of any Subsidiary Guarantor,
including, without limitation, all Reimbursement Obligations, and that no
Facility LC requested by any such Person shall be issued hereunder unless all
conditions to issuance have been satisfied. No Facility LC other than Extended
Facility LCs issued pursuant to Section 2.19.13 shall have an expiry date later
than the earlier of (x) the fifth (5th) Business Day prior to the Termination
Date and (y) one year after its issuance; provided, however, that any Facility
LC with a one-year term may provide for the renewal thereof for additional
one-year periods that do not extend beyond the date referenced in clause (x)
hereof. Schedule 2.19.1 sets forth certain letters of credit issued under the
Prior Credit Agreement. Subject to the satisfaction on the Closing Date of the
conditions precedent set forth in Sections 4.1 and 4.2, such letters of credit
shall constitute, on and after the Closing Date, Facility LCs and shall be
subject to and benefit from this Agreement.
2.19.2 Participations. Upon the issuance or Modification by an LC Issuer of a
Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender with a Revolving Commitment, and each such
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to its Pro Rata Share thereof.
2.19.3 Notice. Subject to Section 2.19.1, the Borrower shall give the applicable
LC Issuer notice prior to 12:00 noon (Chicago time) at least one (1) Business
Day prior to the proposed date of issuance or Modification of the applicable
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the applicable LC Issuer
shall promptly notify the Agent, and the Agent shall promptly notify each
Lender, of the contents thereof and of the amount of such Lender’s Pro Rata
Share of the Lenders’ aggregate participation in such proposed Facility LC. The
issuance or Modification by the applicable LC Issuer of a Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the applicable LC Issuer shall have no duty to ascertain), be subject
to the conditions precedent that such Facility LC shall be satisfactory to the
applicable LC Issuer and that the Borrower shall have executed and delivered
such application agreement and/or such other instruments and agreements relating
to such Facility LC as the applicable LC Issuer shall have reasonably requested
(each, a “Facility LC Application”). In the event of any conflict between the
terms of this Agreement and the terms of any Facility LC Application, the terms
of this Agreement shall control.
2.19.4 LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders with Revolving Loan Commitments (or, if the Revolving Loan Commitments
have terminated, Outstanding Revolving Loan Credit Exposure) ratably in
accordance with their respective Pro Rata Shares, with respect to issued and
outstanding Facility LCs, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Revolving Loans that are Eurodollar Loans in

44



--------------------------------------------------------------------------------




effect from time to time on the maximum stated amount under such Facility LCs,
with such fee to be payable in arrears on each Payment Date. The Borrower shall
also pay to the applicable LC Issuer for its own account (x) on the first
Payment Date to occur after the issuance of a Facility LC issued by such LC
Issuer, a fronting fee in an amount equal to 0.10% per annum times the face
amount of such Facility LC, and (y) documentary and processing charges in
connection with the issuance, amendment, cancellation, negotiation, transfer, or
other Modification of and draws under Facility LCs in accordance with such LC
Issuer’s standard schedule for such charges as in effect from time to time. Each
fee described in this Section 2.19.4 shall constitute an “LC Fee”.
2.19.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each other Lender as to the amount to be paid by such LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date”). The responsibility of the applicable LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of its Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse such LC Issuer on demand for (i) such Lender’s Pro Rata Share of
the amount of each payment made by such LC Issuer under each Facility LC issued
by it to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6 below, plus (ii) interest on the foregoing amount to be
reimbursed by such Lender, for each day from the date of such LC Issuer’s demand
for such reimbursement (or, if such demand is made after 11:00 a.m. (Chicago
time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three (3) days
and, thereafter, at a rate of interest equal to the rate applicable to Floating
Rate Advances. The Lenders shall be reimbursed for any payment required under
this Section 2.19.5 to the extent of such Lender’s Pro Rata Share of any payment
made by the Borrower as required under Section 2.19.6.
2.19.6 Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, issued by it, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC issued by it complied with the terms of such Facility LC or (ii)
such LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Subject to the terms and conditions of this Agreement
(including, without limitation, the submission of a Borrowing Notice in
compliance with Section 2.7 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation. All such
amounts paid by such LC Issuer and remaining unpaid by the Borrower, shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
(x) the rate applicable to Floating Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the

45



--------------------------------------------------------------------------------




sum of 2% plus the rate applicable to Floating Rate Advances for such day if
such day falls after such LC Payment Date. The Agent and each LC Issuer will pay
to each Lender ratably in accordance with its Pro Rata Share all amounts
received by it from the Borrower for application in payment, in whole or in
part, of the Reimbursement Obligation in respect of any Facility LC issued by
it, but only to the extent such Lender has made payment to such LC Issuer in
respect of such Facility LC pursuant to Section 2.19.5.
2.19.7 Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with each LC Issuer
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower.
Nothing in this Section 2.19.7 is intended to limit the right of the Borrower to
make a claim against the applicable LC Issuer for damages as contemplated by the
proviso to the first sentence of Section 2.19.6.
2.19.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC issued by it, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
2.19.9 Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender required to participate in Facility LCs under Section
2.19.2, each LC Issuer and the Agent, and their respective directors, officers,
agents and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender, such LC Issuer or the Agent
may incur (or which may be claimed against such Lender, such LC Issuer or the
Agent by any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility LC or any actual or

46



--------------------------------------------------------------------------------




proposed use of any Facility LC, including, without limitation, any claims,
damages, losses, liabilities, costs or expenses which such LC Issuer may incur
by reason of or in connection with (i) the failure of any other Lender to
fulfill or comply with its obligations to such LC Issuer hereunder (but nothing
herein contained shall affect any rights the Borrower may have against any
Defaulting Lender) or (ii) by reason of or on account of such LC Issuer issuing
any Facility LC which specifies that the term “Beneficiary” included therein
includes any successor by operation of law of the named Beneficiary, but which
Facility LC does not require that any drawing by any such successor Beneficiary
be accompanied by a copy of a legal document, satisfactory to the applicable LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not be required to indemnify any Lender, any LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of such LC Issuer in determining whether a request presented under
any Facility LC complied with the terms of such Facility LC or (y) such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.19.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
2.19.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share indemnify each LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or such LC
Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC) that such indemnitees may suffer or incur in connection
with this Section 2.19 or any action taken or omitted by such indemnitees
hereunder.
2.19.11 Facility LC Collateral Account. Subsequent to the occurrence and during
the continuance of a Default, or at any time the Aggregate Outstanding Credit
Exposure exceeds the Borrowing Base, or at any time the Aggregate Outstanding
Credit Exposure exceeds the Aggregate Revolving Loan Commitment, the Borrower
agrees that it will, upon the request of the Agent or the Required Lenders and
until the final expiration date of any Facility LC and thereafter as long as any
amount is payable to any LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrower but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which the Borrower shall have no interest other than as set forth in
Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations. The Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan having a maturity not exceeding thirty (30) days. Nothing in this
Section 2.19.11 shall either obligate the Agent to require the Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.
2.19.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

47



--------------------------------------------------------------------------------






2.19.13 Extended Facility LCs. The Borrower or any Subsidiary Guarantor may
request that an LC Issuer allow, and an LC Issuer may (in its sole discretion,
subject to terms and conditions acceptable to such LC Issuer, including relating
to reimbursement and indemnity) agree to allow, one or more Facility LCs issued
by it to expire later than the date that is five (5) Business Days prior to the
Termination Date. Any such Facility LC is referred to herein as an “Extended
Facility LC”. The following provisions shall apply to any Extended Facility LC,
notwithstanding any contrary provision set forth herein.
(i)
The participations of each Lender in each Extended Facility LC shall terminate
at the close of business on the date that is five (5) Business Days prior to the
Termination Date, with the effect that Lenders shall not have any obligations to
acquire participations in any Facility LC and the related LC Obligations
thereafter or otherwise with respect to such Extended Facility LC, except with
respect to demands for drawings submitted on or prior to such date.

(ii)
On or prior to the date that is fifteen (15) days prior to the Termination Date,
the Borrower and each Subsidiary Guarantor shall deposit with each LC Issuer an
amount in cash (or other credit support approved by such LC Issuer in its sole
discretion) equal to one hundred and three percent (103%) of the LC Obligations
as of such date attributable to the Extended Facility LCs issued by such LC
Issuer for the account of the Borrower or such Subsidiary Guarantor, as
applicable. Each such deposit shall be held by the applicable LC Issuer in an
account maintained by it as collateral for the obligations of the Borrower or
such Subsidiary Guarantor, as applicable, in respect of such Extended Facility
LCs. Each applicable LC Issuer shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the request of the Borrower or Subsidiary Guarantor, as applicable, (and
at the risk and expense of the Borrower or such Subsidiary Guarantor, as
applicable) and subject to the agreement of the relevant LC Issuer (not to be
unreasonably withheld), such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the relevant LC Issuer to reimburse any payment
by an LC Issuer in respect of such Extended Facility LCs issued for the account
of the Borrower or such Subsidiary Guarantor, as applicable, for which such LC
Issuer has not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of any reimbursement obligations of the Borrower or such
Subsidiary Guarantor, as applicable, for such LC Issuer’s LC Exposure at such
time and, to the extent of any excess over such LC Issuer’s LC Exposure at such
time, returned to the Borrower or Subsidiary Guarantor, as applicable.

(iii)
After the close of business on the date that is five (5) Business Days prior to
the Termination Date, the fees that would have accrued pursuant to Section
2.19.4 (if the participations of the Lenders in the Extended Facility LCs had
not terminated) shall continue to accrue on the LC Obligations in respect of
each Extended Facility LC and shall be payable to each applicable LC Issuer for
its own account.

2.20.    Increase of Aggregate Revolving Loan Commitment.
2.20.1 The Borrower may from time to time request that the Aggregate Revolving
Loan Commitment be increased so long as the aggregate amount of the requested
increase, together with any previous increases of the Aggregate Revolving Loan
Commitments pursuant to this Section 2.20, does not exceed $1,000,000,000 plus
the total amount, if any, that the Aggregate

48



--------------------------------------------------------------------------------




Revolving Loan Commitment shall have been reduced in accordance with Section
2.4.3(b); provided, however, that upon any such request, the Borrower shall
demonstrate, to the reasonable satisfaction of the Agent, that such increase
will not breach the terms of any of the indentures referenced in Section 9.17;
provided, further, however, that (x) each requested increase shall be in an
amount equal to $10,000,000 or an incremental amount in excess thereof, and (y)
an increase in the Aggregate Revolving Loan Commitment hereunder may only be
made at a time when no Unmatured Default or Default shall have occurred and be
continuing or would result therefrom. The Agent may request an opinion of
counsel from the Borrower in connection with any such increase.
2.20.2 The Borrower may increase the Aggregate Revolving Loan Commitments then
in effect by increasing the Revolving Loan Commitment of a Lender or by causing
a Person that at such time is not a Lender to become a Lender (an “Additional
Lender”). If the Borrower elects to increase the Aggregate Revolving Loan
Commitments by increasing the Revolving Loan Commitment of a Lender, the
Borrower and such Lender shall execute and deliver to Agent a certificate
substantially in the form of Exhibit J-1 (a “Commitment Increase Certificate”).
If the Borrower elects to increase the Aggregate Revolving Loan Commitments by
causing an Additional Lender to become a party to this Agreement, in which event
the Borrower and such Additional Lender shall execute and deliver to Agent a
certificate substantially in the form of Exhibit J-2 (an “Additional Lender
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500. No increase hereunder shall be effective without
the prior written consent of the Agent (no such consent to be unreasonably
withheld).
2.20.3 No Lender’s Revolving Loan Commitment shall be increased without the
consent of such Lender.
2.20.4 On the effective date of any such increase, no Eurodollar Advance shall
be outstanding or if any Eurodollar Advances are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Advance unless Borrower pays compensation required by Section
3.4.
2.20.5 Subject to the provisions of 2.20.2, 2.20.3, 2.20.4 and 2.20.6, from and
after the effective date specified in the Commitment Increase Certificate or the
Additional Lender Certificate (or if any Eurodollar Advances are outstanding,
then the last day of the Interest Period in respect of such Eurodollar Advances,
unless the Borrower has paid compensation required by Section 3.4): (i) the
amount of the Aggregate Revolving Loan Commitments shall be increased as set
forth therein, and (ii) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall be a party to this Agreement and the other
Loan Documents to which Lenders are parties thereto and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents. In
addition, the Lender or the Additional Lender, as applicable, shall purchase a
pro rata portion of the outstanding Loans (and participation interests in
Non-Ratable Loans, LC Obligations and Collateral Protection Advances) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Pro Rata Share of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Revolving Loan Commitments.
2.20.6 Upon its receipt of a duly completed Commitment Increase Certificate or
an Additional Lender Certificate, executed by the Borrower and the Lender or the
Borrower and the Additional Lender party thereto, as applicable, the processing
and recording fee, if any, referred to in Section 2.20.2, the Administrative
Questionnaire referred to in Section 2.20.2, if applicable,

49



--------------------------------------------------------------------------------




and the written consent of the Agent (no such consent to be unreasonably
withheld or delayed), the Agent shall accept such Commitment Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by Agent pursuant to
Section 12.3.4. No increase in the Aggregate Revolving Loan Commitments shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.20.6.
2.21.    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.4.1;
(b)    the Revolving Loan Commitment and Outstanding Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c)    if any Non-Ratable Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)
so long as no Default or Unmatured Default is then outstanding, all or any part
of the Non-Ratable Exposure and LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent the sum of all non-Defaulting Lenders’
Outstanding Credit Exposures plus such Defaulting Lender’s Non-Ratable Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Loan Commitments;

(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the Borrower shall within three (3) Business Days following notice
by the Agent (x) first, prepay such Non-Ratable Exposure and (y) second, cash
collateralize for the benefit of the relevant LC Issuers only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 8.1 for so long as such LC Exposure is
outstanding;

(iii)
if the Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any letter of credit fees to such Defaulting Lender pursuant to Section
2.19.4 with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure are cash collateralized;

(iv)
if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 2.4.1
and Section 2.19.4 shall be adjusted in accordance with such non-Defaulting
Lenders’ Pro Rata Shares; and

(v)
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any


50



--------------------------------------------------------------------------------




rights or remedies of any LC Issuer or any other Lender hereunder, all letter of
credit fees payable under Section 2.19.4 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the relevant LC Issuers until and to
the extent that such LC Exposure are reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Non-Ratable Lender
shall not be required to fund any Non-Ratable Loan and no LC Issuers shall be
required to issue or Modify any Facility LC, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be 100% covered by the Revolving Loan Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.21(c), and participating interests in any newly made Non-Ratable Loan
or any newly issued or increased Facility LC shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Closing Date and for so long as such event shall continue or (ii)
the Non-Ratable Lender or any LC Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Non-Ratable Lender shall not
be required to fund any Non-Ratable Loan and no LC Issuer shall be required to
issue or Modify any Facility LC, unless the Non-Ratable Lender or such LC
Issuer, as the case may be, shall have entered into arrangements with the
Borrower or such Lender, satisfactory to the Non-Ratable Lender or such LC
Issuer, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Agent, the Borrower, each LC Issuer and the Non-Ratable
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Non-Ratable Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Loan Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.


2.22.    Increase of Aggregate Revolving Loan Commitment in Connection with BP
Acquisition. The Revolving Loan Commitment of each Lender shall automatically be
increased to the amount set forth opposite such Lender’s name on the Commitment
Schedule under the heading “Commitment Schedule As Of The Increase Effective
Date”, and the Aggregate Revolving Loan Commitment shall correspondingly be
increased to an amount up to $3,000,000,000, in each case, on the date the
following conditions precedent have been satisfied by the Borrower (such date,
the “Increase Effective Date”); provided, that, if such conditions have not been
satisfied by August 7, 2013, or if the BP Acquisition Agreement shall be
terminated on or before such date, the Increase Effective Date shall not
occur:(i) all necessary filings and notifications under the HSR Act in respect
of the BP Acquisition shall have been made and the waiting period referred to in
the HSR Act applicable to such acquisition, and any agreement with any
Governmental Authority not to consummate such acquisition, shall have expired or
been terminated;(ii) the Agent shall have received from the Borrower a
certificate certifying that (A) the representations and warranties contained in
Article V are true and correct in all material respects as of such date except
(x) with respect to Sections 5.5 and 5.7, the representations and warranties set
forth in such Sections shall have been true and correct in all material respects
on and as of the date of the most recent Form 10-K or Form 10-Q filing, as
applicable, made by the Borrower with the U.S. Securities and Exchange
Commission, and (y) with respect to any other representation and warranty set
forth in Article V, to the extent such representation or warranty is stated to
relate solely to an earlier date, such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, any representation and warranty that is qualified
as to

51



--------------------------------------------------------------------------------




“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be (after giving effect to such qualification), and (B)
there exists no Default or Unmatured Default;
(iii)    the BP Acquisition Agreement shall be in full force and effect; and
(iv)     the Agent shall have received from the Borrower an Interim Collateral
Report and such other evidence reasonably requested by the Agent to demonstrate
that, among other things, Excess Availability on the Increase Effective Date,
after giving effect to the increase of the Aggregate Revolving Loan Commitment
and all Advances requested by the Borrower and to be made on the Increase
Effective Date, equals or exceeds $750,000,000.
No failure by any Lender to consummate the increase in such Lender’s Revolving
Loan Commitment on the Increase Effective Date will affect any other Lender’s
Revolving Loan Commitment on the Increase Effective Date.
ARTICLE III

YIELD PROTECTION; TAXES
3.1.    Yield Protection. If any Change in Law:
(i)
subjects any Recipient to any taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or other charges on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Taxes, (B)
Other Taxes and (C) Excluded Taxes), or

(ii)
imposes or increases or deems applicable any reserve, liquidity, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

(iii)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
its Revolving Loan Commitment or Eurodollar Loans or of issuing or participating
in Facility LCs, or reduces any amount receivable by any Lender or any
applicable Lending Installation or any LC Issuer in connection with its
Revolving Loan Commitment or Eurodollar Loans or Facility LCs (including
participations therein), or requires any Lender or any applicable Lending
Installation or any LC Issuer to make any payment calculated by reference to the
amount of Revolving Loan Commitment or Eurodollar Loans or Facility LCs
(including participations therein) held or interest or LC Fees received by it,
by an amount deemed material by such Lender or any LC Issuer, as applicable,

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation, such LC Issuer or any other
Recipient of making or maintaining its Loans or Revolving Loan Commitment or of
issuing or participating in Facility LCs, as applicable, or to reduce the return
received by the Agent, such Lender or applicable Lending Installation, such LC
Issuer or any other Recipient in connection with such Loans (in the case of
clause (i), its Loans) or Revolving Loan Commitment, or Facility LCs (including
participations therein), then, within fifteen (15) days of demand, accompanied
by the written statement required by Section 3.6, by the Agent, such Lender or
LC Issuer or such other Recipient, as applicable, the Borrower shall pay the
Agent, such Lender or LC Issuer or

52



--------------------------------------------------------------------------------




such other Recipient, as applicable, such additional amount or amounts as will
compensate the Agent, such Lender or LC Issuer for such increased cost or
reduction in amount received.
3.2.    Changes in Capital Adequacy Regulations. If any Lender or LC Issuer
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
LC Issuer’s capital or on the capital of such Lender’s or LC Issuer’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Loans or Facility LCs held by, such Lender, or the Facility
LCs issued by such LC Issuer, to a level below that which such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or LC Issuer’s
policies and the policies of such Lender’s or LC Issuer’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender or LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or LC Issuer or such Lender’s or LC
Issuer’s holding company for any such reduction suffered.
3.3.    Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
3.4.    Funding Indemnification. If any payment of a Eurodollar Advance occurs
on a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by the Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the Borrower for any reason, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.
3.5.    Taxes. (i) All payments by the Borrower to or for the account of any
Lender, any LC Issuer, or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes unless such
deduction is required by law. If the Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder to any Lender, any LC
Issuer, or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, LC Issuer, or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (d) the Borrower
shall furnish to the Agent the original copy of a receipt evidencing payment
thereof or, if a receipt cannot be obtained with reasonable efforts, such other
evidence of payment as is reasonably acceptable to the Agent, in each case
within thirty (30) days after such payment is made.
(ii)
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any


53



--------------------------------------------------------------------------------




payment made hereunder or under any Note or Facility LC Application or from the
execution or delivery of, or otherwise with respect to, this Agreement, any Note
or any Facility LC Application (“Other Taxes”).
(iii)
The Borrower shall indemnify the Agent, each LC Issuer, and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the
Agent, such LC Issuer, or such Lender as a result of its Revolving Loan
Commitment, any Credit Extensions made by it hereunder, or any Facility LC
issued or participated in by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within thirty (30) days of the date the Agent or
such LC Issuer or such Lender makes demand therefor pursuant to Section 3.6.

(iv)
Each Lender that is a “United States person” as defined in Section 7701(a)(30)
of the Code shall deliver to each of the Borrower and the Agent, not more than
ten (10) Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder or under any
other Loan Document) two properly completed and duly signed copies of a United
States Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding tax. Each Lender that
is not incorporated under the laws of the United States of America or a state
thereof (each a “Non-U.S. Lender”) agrees that it will, not more than ten (10)
Business Days after the date on which it becomes a party to this Agreement (but
in any event before a payment is due to it hereunder or under any other Loan
Document), (i) deliver to each of the Borrower and the Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement or under any other Loan Document without deduction or withholding
of any United States federal income or withholding taxes, or (ii) in the case of
a Non-U.S. Lender that is fiscally transparent, deliver to the Agent a United
States Internal Revenue Form W-8IMY together with the applicable accompanying
forms, W-8 or W-9, as the case may be, and certify that it is entitled to
receive payments under this Agreement or under any other Loan Document without
deduction or withholding of any United States federal income or withholding tax.
Each Non-U.S. Lender further undertakes to deliver to the Borrower and the Agent
(x) renewals or additional copies of such form (or any successor form) on or
before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement or under any other Loan Document without deduction
or withholding of any United States federal income or withholding taxes, unless
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income tax.


54



--------------------------------------------------------------------------------






(v)
For any period during which a Non-U.S. Lender has failed to provide the Borrower
and the Agent with an appropriate form pursuant to clause (iv) above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any Governmental Authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

(vi)
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or under any other Loan Document
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. Without limiting the foregoing, if a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent, such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower and
the Agent as may be necessary for the Borrower and the Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. For purposes of
this clause (vi), “FATCA” shall include any amendments made to FATCA after the
Closing Date.

(vii)
Each Lender and each LC Issuer shall severally indemnify the Agent for any
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
other charges (but, in the case of any Taxes or Other Taxes, only to the extent
that the Borrower has not already indemnified the Agent for such Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so) attributable
to such Lender or LC Issuer that are paid or payable by the Agent in connection
with any Loan Document and any reasonable expenses or liabilities arising
therefrom or with respect thereto, whether or not such amounts were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 3.5(vii) shall be paid within ten (10) days after
the Agent delivers to the applicable Lender or LC Issuer a certificate stating
the amount so paid or payable by the Agent. Such certificate shall be conclusive
of the amount so paid or payable absent manifest error. The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

(viii)
If any party determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the


55



--------------------------------------------------------------------------------




extent of indemnity payments made under this Section 3.5 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (viii) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (viii), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (viii) the payment of which would place the indemnified party in a less
favorable net after-tax position than the indemnified party would have been in
if the Tax or Other Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax or Other
Tax had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.
3.6.    Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be rebuttably presumptive evidence of
the amount owed. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type,
currency and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.
3.7.    Alternative Lending Installation. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, reasonably disadvantageous to such Lender. A Lender’s
designation of an alternative Lending Installation shall not affect the
Borrower’s rights under Section 2.18 to replace a Lender.
ARTICLE IV

CONDITIONS PRECEDENT
4.1.    Effectiveness of Revolving Loan Commitments. The Lenders’ Revolving Loan
Commitments shall not be effective hereunder until the Agent shall have received
on the Closing Date a fully executed copy of this Agreement and the following
conditions precedent have been satisfied by the Borrower:
4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in each case
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
organization.

56



--------------------------------------------------------------------------------






4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of (a) the Borrower and (b) each Subsidiary Guarantor, in
each case, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower or such Subsidiary, as applicable, is a party.
4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of (a) the Borrower and (b) each
Subsidiary Guarantor, in each case which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of the
Borrower and such Subsidiary authorized to sign the Loan Documents to which the
Borrower and such Subsidiary are parties, upon which certificate the Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower or such Subsidiary, as applicable.
4.1.4 A certificate, in substantially the form of Exhibit G, signed by the chief
financial officer or vice president, finance and treasurer of the Borrower,
stating that on the initial Credit Extension Date (a) no Default or Unmatured
Default has occurred and is then continuing, (b) all of the representations and
warranties in Article V shall be true and correct in all material respects as of
such date (or an earlier date if a representation or warranty relates to a
specified earlier date) and (c) certifications in respect of Section 9.17.
4.1.5 A written opinion of (i) Charles S. Parrish, General Counsel to the
Borrower and the Subsidiary Guarantors and (ii) Simpson Thacher & Bartlett LLP,
special counsel to the Borrower and the Subsidiary Guarantors, in each case in
form and substance satisfactory to the Agent and addressed to the Lenders.
4.1.6 Any Notes requested by a Lender at least three (3) Business Days prior to
the Closing Date pursuant to Section 2.12 payable to the order of each such
requesting Lender.
4.1.7 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.
4.1.8 An Interim Collateral Report for January 3, 2013 and such other evidence
reasonably requested by the Agent to demonstrate that, among other things,
Excess Availability on the Closing Date, after giving effect to all Advances
requested by the Borrower and to be made on the Closing Date, equals or exceeds
$450,000,000.
4.1.9 An initial compliance certificate dated as of the Closing Date, in
substantially the form of Exhibit B hereto, together with (i) the Borrower’s
most recently completed financial summaries, and (ii) the Borrower’s financial
projections, in a format reasonably acceptable to the Agent, for the period
beginning January 1, 2012 and ending December 31, 2017.
4.1.10 (a) All fees owing to the Agent and the Lenders on the Closing Date,
including, without limitation, those referenced in Sections 2.4.2 and 10.13,
shall have been fully paid, and (b) each Departing Lender shall have received
payment in full of all of the “Obligations” under the Prior Credit Agreement
that are owing to it (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, “Rate Management
Obligations”, contingent indemnity obligations and other contingent obligations
owing to it under the “Loan Documents” as defined in the Prior Credit
Agreement).

57



--------------------------------------------------------------------------------






4.1.11 Such other documents as any Lender or its counsel may have reasonably
requested, as set forth on Exhibit H hereto.
4.2.    Each Credit Extension. The Lenders shall not be required to make any
Credit Extension (except as otherwise set forth in Section 2.1.3(d) with respect
to Revolving Loans extended for purposes of repaying Non-Ratable Loans and other
than in connection with Collateral Protection Advances) unless on the applicable
Credit Extension Date:
4.2.1 There exists no Default or Unmatured Default.
4.2.2 The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except (x)
with respect to Sections 5.5 and 5.7, the representations and warranties set
forth in such Sections shall have been true and correct in all material respects
on and as of the date of the most recent Form 10-K or Form 10-Q filing, as
applicable, made by the Borrower with the U.S. Securities and Exchange
Commission, and (y) with respect to any other representation and warranty set
forth in Article V, to the extent such representation or warranty is stated to
relate solely to an earlier date, such representation or warranty shall have
been true and correct in all material respects on and as of such earlier date;
provided that, in each case, any representation and warranty that is qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of such credit extension or on such
earlier date, as the case may be (after giving effect to such qualification).
Each Borrowing Notice, or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Sections 4.2.1 and 4.2.2 have been
satisfied.
ARTICLE V

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to each Lender and the Agent as of each of
(i) the Closing Date and (ii) each date as required by Section 4.2:
5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified does not or would not be
expected to cause or result in the occurrence of a Material Adverse Effect.
5.2.    Authorization and Validity. Each of the Borrower and each Subsidiary
Guarantor has the power and authority and legal right to execute and deliver the
Loan Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and to perform its obligations thereunder. The execution
and delivery by each of the Borrower and each Subsidiary Guarantor of the Loan
Documents to which the Borrower or each such Subsidiary Guarantor, as
applicable, is a party and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents to which the
Borrower or such Subsidiary Guarantor, as applicable, is a party constitute
legal, valid and binding obligations of the Borrower or such Subsidiary
Guarantor, as applicable, enforceable against the Borrower or such Subsidiary
Guarantor, as applicable, in accordance with their terms, except as

58



--------------------------------------------------------------------------------




enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally; (ii) general equitable principles
(whether considered in a proceeding in equity or at law); and (iii) requirements
of reasonableness, good faith and fair dealing.
5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower or the Subsidiary Guarantors, as applicable, of the Loan Documents,
nor the consummation of the transactions therein contemplated, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Borrower or any of
the Subsidiary Guarantors, or (ii) the Borrower’s or any Subsidiary Guarantor’s
articles or certificate of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization, by-laws, or operating
agreement or other management agreement, as the case may be, or (iii) the
provisions of any indenture, instrument or agreement to which the Borrower or
any of the Subsidiary Guarantors is a party or is subject, or by which it, or
its Property, is bound, or conflict with, or constitute a default under, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary Guarantor pursuant to the terms of, any
such indenture, instrument or agreement except where such violation would not
reasonably be expected to have a Material Adverse Effect. No order, consent,
adjudication, approval, license, authorization, or validation of, or exemption
by, any governmental or public body or authority, or any subdivision thereof,
which has not been obtained by the Borrower or any of the Subsidiary Guarantors,
is required to be obtained by the Borrower or any of the Subsidiary Guarantors
in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Borrower of
the Obligations or the legality, validity, binding effect or enforceability of
any of the Loan Documents except where failure to obtain the same would not
reasonably be expected to have a Material Adverse Effect.
5.4.    Financial Statements. The December 31, 2011, March 30, 2012, June 30,
2012 and September 30, 2012 consolidated financial statements of the Borrower
and its Subsidiaries heretofore delivered to the Agent and the Lenders were
prepared in accordance with U.S. GAAP in effect on the date such statements were
prepared and fairly present the consolidated financial condition of the Borrower
and its Subsidiaries at such date in all material respects.
5.5.    Material Adverse Change. Since December 31, 2011, there has been no
change in the business, Property, condition (financial or otherwise) or results
of operations of the Borrower and its Subsidiaries, taken together, which would
reasonably be expected to have a Material Adverse Effect.
5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed
(except where failure to file such other tax returns would not reasonably be
expected to have a Material Adverse Effect) and have paid all taxes due pursuant
to said returns or pursuant to any assessment received by the Borrower or any of
its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles and as to which no Lien exists
(except as permitted by Section 6.15.2). The United States income tax returns of
the Borrower and its Subsidiaries have been audited by the Internal Revenue
Service through the fiscal year ended 2007.
5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which would reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Loans. Other than any liability incident to any litigation, arbitration or
proceeding which would not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.

59



--------------------------------------------------------------------------------






5.8.    Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries
of the Borrower as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
Schedule 5.8 also identifies those Subsidiaries that constitute Subsidiary
Guarantors. All of the issued and outstanding shares of capital stock or other
ownership interests of such Subsidiaries have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and are fully paid and non-assessable.
5.9.    ERISA. As of the Closing Date, the Unfunded Liabilities of all Single
Employer Plans do not in the aggregate exceed $100,000,000. As of the Closing
Date, each Plan complies with all minimum funding requirements under ERISA.
Except as provided on Schedule 5.9, as of the Closing Date, neither the Borrower
nor any member of the Controlled Group is party to a Multiemployer Plan or has,
or would reasonably be expected to have, any liability to a Multiemployer Plan.
5.10.    Accuracy of Information. The information, exhibits or reports furnished
by the Borrower to the U.S. Securities and Exchange Commission on Form 10-K and
Form 10-Q do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading. The information furnished by the Borrower in each Monthly Collateral
Report and Interim Collateral Report is, to the best of the Borrower’s
knowledge, accurate in all material respects.
5.11.    Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate of
buying or carrying margin stock (as defined in Regulation U), and after applying
the proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.
5.12.    Material Agreements. Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement or instrument to which it
is a party, which default would reasonably be expected to have a Material
Adverse Effect or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.
5.13.    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to do so has not caused or
resulted in the occurrence of a Material Adverse Effect.
5.14.    Ownership of Properties. On the Closing Date, the Borrower and its
Subsidiaries have good title, free of all Liens other than those permitted by
Section 6.15, to all of the assets reflected in the Borrower’s most recent
consolidated financial statements provided to the Agent, as owned by the
Borrower and its Subsidiaries.
5.15.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Revolving Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.

60



--------------------------------------------------------------------------------






5.16.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that, in its good faith determination, the risks and liabilities
accruing to the Borrower due to Environmental Laws are not reasonably expected
to have a Material Adverse Effect. Neither the Borrower nor any Subsidiary has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Material into
the environment, which non-compliance or remedial action would reasonably be
expected to have a Material Adverse Effect.
5.17.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
5.18.    Insurance. The Borrower maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies, insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as is
consistent with sound business practice. The Borrower has delivered to the Agent
and the Lenders a complete and accurate list of its insurance policies and
programs and the Property subject thereto as of the Closing Date. The Borrower
has caused all such policies to be subject to provisions which prohibit the
cancellation thereof by the provider thereof without at least thirty (30) days’
prior written notice to the Borrower and each loss payee thereof.
5.19.    No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.
5.20.    USA PATRIOT Act.
(a) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of their respective Affiliates over which any of the foregoing
exercises management control (each, a “Controlled Affiliate”) is a Prohibited
Person, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, such Controlled Affiliates are in compliance with all applicable
orders, rules and regulations of OFAC.


(b) Neither the Borrower nor any of its Subsidiaries or, to the knowledge of the
Borrower, any of their respective Controlled Affiliates: (i) is targeted by
United States or multilateral economic or trade sanctions currently in force;
(ii) is owned or controlled by, or acts on behalf of, any Person that is
targeted by United States or multilateral economic or trade sanctions currently
in force; or (iii) is named, identified or described on any list of Persons with
whom United States Persons may not conduct business, including any such blocked
persons list, designated nationals list, denied persons list, entity list,
debarred party list, unverified list, sanctions list or other such lists
published or maintained by the United States, including OFAC, the United States
Department of Commerce or the United States Department of State.


5.21.    Embargoed Persons. (a) None of the Borrower’s or its Subsidiaries’
assets constitute property of, or are beneficially owned, directly or
indirectly, by any Person targeted by economic or trade sanctions under United
States law, including but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign assets
control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling

61



--------------------------------------------------------------------------------




legislation or regulations promulgated thereunder or executive order relating
thereto (which includes, without limitation, (i) Executive Order No. 13224,
effective as of September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (ii) the Act),
if the result of such ownership would be that any Loan made by any Lender would
be in violation of law (“Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in the Borrower if the result of such interest
would be that any Loan would be in violation of law; (c) the Borrower has not
engaged in business with Embargoed Persons if the result of such business would
be that any Loan made by any Lender would be in violation of law; and
(d) neither Borrower nor any Controlled Affiliate (i) is or will become a
“blocked person” as described in the Executive Order, the Trading With the Enemy
Act or the Foreign Assets Control Regulations or (ii) engages or will engage in
any dealings or transactions, or be otherwise associated, with any such “blocked
person”. For purposes of determining whether or not a representation is true
under this Section 5.21, the Borrower shall not be required to make any
investigation into (i) the ownership of publicly traded stock or other publicly
traded securities or (ii) the beneficial ownership of any collective investment
fund.


ARTICLE VI

COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary Guarantor, a system of accounting established and administered in
accordance with U.S. GAAP, and furnish to the Agent for the benefit of the
Lenders:
6.1.1 Within 105 days after the close of each of its fiscal years, (a) financial
statements prepared in accordance with Agreement Accounting Principles on a
consolidated basis for itself and its Subsidiaries, as filed on Form 10-K with
the U.S. Securities and Exchange Commission, accompanied by (i) an auditor’s
report, unqualified as to scope, of a nationally recognized firm of independent
public accountants or other independent public accountants reasonably acceptable
to the Required Lenders; (ii) any management letter prepared by said
accountants; and (iii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
6.1.2 Within (x) thirty (30) days after the end of each calendar month other
than those calendar months that end the first three fiscal quarters of each of
the Borrower’s fiscal years, and (y) forty-five (45) days after the end of each
December of each calendar year, for itself and its consolidated Subsidiaries,
the Borrower’s financial summaries for such month, which shall be prepared on a
consolidated basis and shall be in form and substance substantially similar to
the financial summaries delivered on or prior to the Closing Date or shall
otherwise be in form and substance reasonably acceptable to the Agent.
6.1.3 Within forty-five (45) days after the close of each of the first three
fiscal quarters of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited financial statements for such period as filed on Form
10-Q with the U.S. Securities and Exchange



62



--------------------------------------------------------------------------------






Commission, prepared in accordance with Agreement Accounting Principles and
(except for the exclusion of any disclosure permitted by the U.S. Securities and
Exchange Commission) certified as to fairness of presentation and consistency by
its chief financial officer or treasurer.
6.1.4 Together with the financial statements required under Sections 6.1.1 and
6.1.3, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer or vice president, finance showing the
calculations necessary to determine compliance with this Agreement, stating that
no Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.
6.1.5 Within three hundred (300) days after the close of each fiscal year of the
Borrower, a copy of the actuarial report and Form 5500 with Schedule B showing
the Unfunded Liabilities of each Single Employer Plan as of the valuation date
occurring in such fiscal year, certified by an actuary enrolled under ERISA.
6.1.6 As soon as practicable and in any event within thirty (30) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
6.1.7 As soon as practicable and in any event within ten (10) Business Days
after receipt by the Borrower, a copy of (a) any notice or claim to the effect
that the Borrower or any of its Subsidiaries is or may be liable to any Person
as a result of the release by the Borrower, any of its Subsidiaries, or any
other Person of any toxic or hazardous waste or substance into the environment,
and (b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, the Borrower in good faith believes would
reasonably be expected to have a Material Adverse Effect.
6.1.8 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, or other regular reports which the Borrower or any of its
Subsidiaries files with the U.S. Securities and Exchange Commission, including,
without limitation, all certifications and other filings required by Section 302
and Section 906 of the Sarbanes-Oxley Act of 2002 and all rules and regulations
related thereto.
6.1.9 On each date on which an Interim Collateral Report or a Monthly Collateral
Report is delivered, the Borrower shall provide the Agent with all supporting
documents the Agent reasonably deems desirable, all certified as being true and
correct by an Authorized Officer of the Borrower. The Borrower may update
Interim Collateral Reports and Monthly Collateral Reports more frequently than
the periods set forth below and, so long as such Interim Collateral Reports or
Monthly Collateral Reports are delivered together with all supporting
information reasonably requested by the Agent, the most recently delivered
Interim Collateral Report or Monthly Collateral Report, as applicable, shall be
the applicable Interim Collateral Report or Monthly Collateral Report for
purposes of determining the Borrowing Base at any time. Each Interim Collateral
Report and Monthly Collateral Report shall (i) set forth the ratings of both S&P
and Moody’s in effect on the date of such report in respect of the Borrower’s
senior long-term secured indebtedness (without giving effect to any credit
enhancement) and (ii) indicate whether either of such ratings have changed since
the most recently delivered Interim Collateral Report or Monthly Collateral
Report, as applicable, prior to such date.

63



--------------------------------------------------------------------------------






6.1.10 As soon as practicable, and in any event within fifteen (15) calendar
days of the end of each calendar month, the Borrower shall provide the Agent
with a Monthly Collateral Report for such calendar month certified as being true
and correct in all material respects by an Authorized Officer of the Borrower.
In addition to the foregoing, the Borrower, shall deliver copies of invoices,
purchase orders, credit memoranda, shipping and delivery documents and other
information related to Eligible Receivables and Eligible Petroleum Inventory
identified in the applicable Monthly Collateral Report as Agent shall reasonably
request.
6.1.11 For so long as Excess Availability is less than or equal to $300,000,000,
as soon as practicable, and in any event within three (3) Business Days after
the end of each calendar week during such period, the Borrower shall provide to
the Agent an Interim Collateral Report for the applicable one-week period
certified as being true and correct by an Authorized Officer of the Borrower.
Each Interim Collateral Report shall identify, for the applicable reporting
period, the aggregate amount of all contra-accounts related to Specified
Customers net of the aggregate of the face amounts of all letters of credit
issued on behalf of the Borrower or the applicable Subsidiary Guarantor to
Specified Customers as payment for goods or services purchased by the Borrower
or the applicable Subsidiary Guarantor from the Specified Customers. No Interim
Collateral Report described in this Section 6.1.11 shall be required to be
delivered by the Borrower pursuant to this Section 6.1.11. during any period in
which Excess Availability exceeds $300,000,000.
6.1.12 If on any date Excess Availability exceeds 35% of the then effective
Borrowing Base, and the dollar value of the then existing Eligible Petroleum
Inventory is less than 80% of the dollar value of Eligible Petroleum Inventory
reported in the last Interim Collateral Report or Monthly Collateral Report
delivered to the Agent, as applicable, the Borrower shall provide to the Agent,
within five (5) Business Days of such date, a new Interim Collateral Report
certified as being true and correct by an Authorized Officer of the Borrower,
together with all supporting documentation reasonably requested by the Agent. If
on any date Excess Availability is greater than $300,000,000 but less than or
equal to 35% of the then effective Borrowing Base, and the dollar value of the
then existing Eligible Petroleum Inventory is less than 85% of the dollar value
of Eligible Petroleum Inventory reported in the last Interim Collateral Report
or Monthly Collateral Report delivered to the Agent, as applicable, the Borrower
shall provide to the Agent, within five (5) Business Days of such date, a new
Interim Collateral Report certified as being true and correct by an Authorized
Officer of the Borrower, together with all supporting documentation reasonably
requested by the Agent.
6.1.13 Within thirty (30) days after the close of each of its fiscal years, a
copy of the plan and forecast (including a projected balance sheet, projected
income statements, and projected funds flow statement) of the Borrower and its
Subsidiaries, for the upcoming fiscal year prepared in such detail as shall be
reasonably satisfactory to the Agent. Any plan and forecast in form and
substance substantially similar to the plan and forecast delivered on or prior
to the Closing Date shall be deemed to be reasonably satisfactory by the Agent.
6.1.14 Such other information (including non-financial information and
additional or supplemental reporting) as the Agent or any Lender may from time
to time reasonably request.
6.1.15 Within two (2) Business Days after the Company or any Subsidiary enters
into a Permitted Credit Enhancement Transaction, copies of the agreements,
contracts, confirmations or other documentation evidencing such Permitted Credit
Enhancement Transaction.

64



--------------------------------------------------------------------------------






Information required to be delivered pursuant to Section 6.1.1 or 6.1.3 (to the
extent any such documents are included in materials otherwise filed with the
U.S. Securities and Exchange Commission) or and 6.1.8 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower files such documents on the U.S. Securities
and Exchange Commission’s EDGAR system (or any successor thereto) or any other
publicly available database maintained by the U.S. Securities and Exchange
Commission, or provides a link thereto on the Borrower’s website on the
Internet, to which each Lender and the Agent have access; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that upon the written request of the Agent or any Lender, the Borrower
shall deliver paper copies of such documents to the Agent or such Lender, as the
case may be. The Agent shall have no obligation to request the delivery or to
maintain copies of the financial statements referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions (a) to repay amounts outstanding under
the Prior Credit Agreement on the Closing Date, including any fees or expenses
incurred in connection therewith, (b) for general corporate purposes, including,
without limitation, for working capital, to repay certain Indebtedness,
expenditures constituting Consolidated Capital Expenditures, Permitted
Acquisitions, other investments and dividends and other distributions permitted
hereunder and to pay fees and expenses incurred in connection with this
Agreement. The Borrower shall use the proceeds of Credit Extensions in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and X, the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder.
6.3.    Notice of Default. Within five (5) Business Days after an Authorized
Officer has knowledge thereof, the Borrower will, and will cause each Subsidiary
Guarantor to, give notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default.
6.4.    Conduct of Business. The Borrower will, and will cause each Subsidiary
Guarantor to, carry on and conduct its business in substantially the same manner
and in similar fields of enterprise as it is presently conducted and do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to such entity) in good standing as a
corporation, partnership or limited liability company in each of its
jurisdictions of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except where the failure to do so would not
reasonably be expected to cause or result in the occurrence of a Material
Adverse Effect.
6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable material foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.
6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance in
such amounts, subject to such deductibles and self-insurance retentions, and
covering such risks as is consistent with sound business practices. The Borrower
shall deliver to the Agent lender’s loss payable endorsements in form and

65



--------------------------------------------------------------------------------




substance reasonably acceptable to the Agent for insurance policies providing
coverage for the Collateral. Each such policy providing coverage for the
Collateral maintained by the Borrower or a Subsidiary shall provide that the
insurer will endeavor to give at least thirty (30) days’ prior written notice of
any cancellation to the Borrower or the applicable Subsidiary, and the Agent.
6.7.    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
Borrower believes in good faith that the failure to do so would not reasonably
be expected to cause or result in the occurrence of a Material Adverse Effect.
6.8.    Maintenance of Properties. Subject to Section 6.12, the Borrower will,
and will cause each Subsidiary to, maintain, preserve, protect and keep its
Property used in the operation of its business in good repair, working order and
condition (ordinary wear and tear excepted), and make all necessary repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times in the ordinary course;
provided, however, that the foregoing shall not prohibit, limit or impair the
Borrower’s or any Subsidiary’s ability to sell or discontinue the use of, in its
reasonable business judgment, any Property.
6.9.    Inspection; Keeping of Books and Records. The Borrower will, and will
cause each Subsidiary to, permit the Agent, by its respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary (including all insurance policies), including,
without limitation, at least one field exam per calendar year, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers, at such reasonable times during the Borrower’s or such
Subsidiary’s normal business hours not more than one (1) time per fiscal year,
provided that, to the extent a Default then exists, as often as reasonably
requested. The Borrower shall keep and maintain, and cause each of its
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries in conformity with Agreement Accounting
Principles shall be made of all dealings and transactions in relation to their
respective businesses and activities. If a Default has occurred and is
continuing, the Borrower, shall turn over copies of any such records to the
Agent or its representatives as the Agent shall reasonably request. The Agent
agrees that it shall conduct any such inspection or examination in reasonable
accordance with the Borrower’s and its Subsidiaries’ safety policies and
procedures and shall not materially interfere with or impair the Borrower’s or
its Subsidiaries’ operations.
6.10.    Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividend or make any distribution with respect
to its capital stock or other equity interests (other than dividends or other
distributions payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock or other equity interests
at any time outstanding (any of the foregoing, a “Restricted Payment”), except
that:
(a)    any Subsidiary may declare and pay dividends or make distributions to the
Borrower or any Subsidiary Guarantor or redeem, repurchase or otherwise acquire
or retire any of its capital stock (and the Borrower may purchase or otherwise
acquire such capital stock using additional shares of its capital stock);
(b)    the Borrower and its Subsidiaries may make a Restricted Payment in any
amount so long as no Revolving Loans are outstanding immediately before or after
making such Restricted Payment and so long as no Default exists at the time of
declaration thereof;

66



--------------------------------------------------------------------------------




(c)    the Borrower and its Subsidiaries may make a Restricted Payment in any
amount so long as immediately before the time of declaration of such Restricted
Payment, (i) no Default or Unmatured Default exists, (ii) Excess Availability
equals or exceeds 20% of the Borrowing Base then in effect and shall remain
equal to or in excess of 20% for the remainder of the day on which such
declaration is made, and (iii) the Fixed Charge Coverage Ratio exceeds 1.10 to
1.00, in each case on a pro forma basis after giving effect to such Restricted
Payment as of the date of such declaration;
(d)    the Borrower and its Subsidiaries may make Restricted Payments in an
aggregate amount not in excess of $100,000,000 during any rolling four quarter
period, so long as immediately before the time of declaration of such Restricted
Payment (and in each case as determined on a pro forma basis after giving effect
to the applicable Restricted Payment as of the date of declaration thereof) no
Default or Unmatured Default exists and Excess Availability equals or exceeds
20% of the Borrowing Base then in effect and shall remain equal to or in excess
of 20% for the remainder of the day on which such declaration is made.
6.11.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (a) a Subsidiary
may merge into the Borrower or a Subsidiary Guarantor and the Borrower may merge
with or into any Person so long and the Borrower is the surviving Person and (b)
any Subsidiary may liquidate or dissolve if (i) the continued existence and
operation of such Subsidiary is no longer in the best interests of the Borrower
and its Subsidiaries taken as a whole (as reasonably determined by the
Borrower), (ii) the Borrower has provided at least five (5) days prior written
notice of such liquidation or dissolution to the Agent and the Agent has
determined, in its reasonable discretion, that such liquidation and dissolution
is not disadvantageous in any material respect to the Lenders, and (iii) at the
time thereof and immediately after giving effect thereto, no Default shall occur
and be continuing.
6.12.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, Dispose of its Property to any other Person, except:
6.12.1 Dispositions of inventory in the ordinary course of business.
6.12.2 Dispositions of assets by a Subsidiary to the Borrower or a Subsidiary
Guarantor or by the Borrower to a Subsidiary Guarantor.
6.12.3 Dispositions of obsolete property, property no longer used in the
business of the Borrower or its Subsidiaries or other assets in the ordinary
course of business of the Borrower or any Subsidiary.
6.12.4 Dispositions of Retail Property.
6.12.5 Dispositions arising from condemnation or similar action with respect to
any property or other assets, or voluntary exercise of termination rights under
any lease, license, concession or other agreement or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement.
6.12.6 The Drop Down Transactions.
6.12.7 Dispositions of Property pursuant to Catalyst Sale/Leaseback
Transactions.
6.12.8 In addition to each of the other Dispositions provided for in this
Section 6.12, the Borrower and its Subsidiaries may enter into Dispositions of
any of its Property other than the

67



--------------------------------------------------------------------------------




Golden Eagle Refinery, so long as immediately before and after making such
Disposition, on a pro forma basis (i) no Default or Unmatured Default exists,
(ii) Excess Availability equals or exceeds 20% of the Borrowing Base then in
effect and shall remain equal to or in excess of 20% for the remainder of the
day on which said Disposition is made and (iii) the Fixed Charge Coverage Ratio
exceeds 1.10 to 1.00.
6.12.9 Dispositions or assignments of Receivables and related Receivables
Documentation pursuant to any Permitted Credit Enhancement Transaction.
6.12.10 In addition to the foregoing, so long as no Default exists immediately
prior to or after giving effect to such Disposition, sales of other assets not
constituting the Collateral for consideration not to exceed $75,000,000 in the
aggregate in any fiscal year.
6.12.11 The lapse or abandonment or other Disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole.
6.12.12 Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
and its Subsidiaries, taken as a whole.
6.12.13 The unwinding of Rate Management Transactions.
6.12.14 (i) Any dividend or other Restricted Payment permitted pursuant to (or
expressly not prohibited by) Section 6.10, (ii) Dispositions permitted pursuant
to Section 6.11, (iii) any Investment pursuant to Section 6.13 and (iv) any Lien
permitted by Section 6.15.
6.12.15 Dispositions of Receivables in connection with the collection or
compromise thereof in the ordinary course of business and Cash and Cash
Equivalent Investments in the ordinary course of business.
6.12.16 Dispositions of equipment or real property to the extent that such
property is exchanged for credit against, or the proceeds of such Disposition
are reasonably and promptly applied to the purchase price of other property used
in the ordinary course of business.
6.13.    Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries), or contractual commitments
therefor, or to create any Subsidiary or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:
6.13.1 Cash Equivalent Investments.
6.13.2 Existing Investments in Subsidiary Guarantors and other Investments in
existence on the Closing Date and described in Schedule 6.13.
6.13.3 The Drop Down Transactions.
6.13.4 Other Acquisitions or Investments meeting the following requirements, or
otherwise approved by the Required Lenders (each such Acquisition or Investment
constituting a “Permitted Acquisition”):

68



--------------------------------------------------------------------------------






(i)
immediately before and after the consummation of such Acquisition or Investment,
no Default or Unmatured Default shall have occurred and be continuing or would
result from such Acquisition or Investment, and the representation and warranty
contained in Section 5.11 shall be true both before and after giving effect to
such Acquisition or Investment;

(ii)
such Acquisition or Investment is consummated on a non-hostile basis pursuant to
a negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition or Investment (excluding the exercise of
appraisal rights) shall be pending by any shareholder or director of the seller
or entity to be acquired;

(iii)
immediately before and after making such Acquisition or Investment, on a pro
forma basis (x) Excess Availability equals or exceeds 20% of the Borrowing Base
then in effect and shall remain equal to or in excess of 20% for the remainder
of the day on which said Acquisition or Investment is made, and (y) the Fixed
Charge Coverage Ratio exceeds 1.10 to 1.00; provided that this clause (y) need
not be satisfied in connection with any Acquisition in respect of which (1) the
Borrower or any Subsidiary acquires only capital stock or other equity interests
of the target and (2) the consideration paid by the Borrower or such Subsidiary
is comprised entirely of its capital stock and contains no cash or
cash-equivalent component; and

(iv)
with respect to each Permitted Acquisition for which the consideration paid
exceeds $500,000,000, the Borrower shall provide prompt notice thereof to the
Agent and, promptly after Agent’s request therefor, Borrower shall deliver to
Agent all material agreements, documents and instruments in respect of such
Permitted Acquisition, including, without limitation, the purchase, sale or
transfer agreements therefor, pro forma financial information necessary to
determine the Borrower’s and its Subsidiaries’ compliance with the terms of this
Agreement after giving effect to such Permitted Acquisition, and all collateral
and guaranty documents required by this Agreement (including all field audits
for Property the Borrower wishes to include in the Borrowing Base).

6.13.5 Investments (i) made by the Borrower in or to any Subsidiary Guarantor,
(ii) made by any Subsidiary in or to the Borrower or any Subsidiary Guarantor,
(iii) made by any Subsidiary that is not a Subsidiary Guarantor into any other
Subsidiary, and (iv) made by the Borrower or any Subsidiary in or to any
Excluded Subsidiary or other Subsidiary that is not a Subsidiary Guarantor;
provided that, with respect to any Investment described in clause (iv), the
aggregate amount at any one time of all such Investments (valued at cost as of
the date of such Investment) made after the Closing Date shall not exceed
$200,000,000 (and no more than $100,000,000 of such $200,000,000 shall be
comprised of Investments in Excluded Subsidiaries); provided further that a
conversion or exchange of Indebtedness of an Excluded Subsidiary or Subsidiary
that is not a Subsidiary Guarantor held by the Borrower or a Subsidiary
Guarantor to or for equity of such Excluded Subsidiary or Subsidiary that is not
a Subsidiary Guarantor shall not be considered an incremental Investment.
6.13.6 Extensions of customer or trade credit in the ordinary course of
business.
6.13.7 Guarantee obligations permitted by Section 6.14.
6.13.8 All Investments constituting Indebtedness permitted by Section 6.14.

69



--------------------------------------------------------------------------------




6.13.9 All Investments arising from transactions by the Borrower or any
Subsidiary in the ordinary course of business, including endorsements of
negotiable instruments, earnest money deposits and deposits to secure
obligations that do not constitute Indebtedness or obligations under Rate
Management Transactions, debt obligations and other Investments received by the
Borrower or any Subsidiary in connection with the bankruptcy or reorganization
of customers and in settlement of delinquent obligations of, and other disputes
with, customers.
6.13.10 So long as no Default or Unmatured Default has occurred and is
continuing, any Investments by the Borrower or any Subsidiary in any Persons;
provided that the aggregate amount of all such Investments made pursuant to this
clause 6.13.10 outstanding at any one time shall not exceed $100,000,000 in the
aggregate (valued at cost as of the date of such Investment).
6.13.11 Loans and advances to directors, officers and employees in the ordinary
course of business consistent with prior practice, not to exceed an aggregate
amount of $10,000,000 at any one outstanding.
6.13.12 Investments constituting Rate Management Transactions permitted pursuant
to Section 6.17.
6.13.13 Guarantees by the Borrower or any Subsidiary of operating leases or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or any Subsidiary in the ordinary course of business.
6.13.14 Investments of any Person that becomes a Subsidiary of the Borrower
after the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, consolidation
or amalgamation and were in existence on the date of such acquisition, merger or
consolidation.
6.13.15 Any Investment by the Borrower or one or more of its Subsidiaries in a
Person, if as a result of such Investment such Person becomes a Subsidiary or
such Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, the Borrower or a Subsidiary.
6.13.16 Any Investment constituting non-cash consideration received in any asset
sale permitted by Section 6.12.
6.13.17 The BP Acquisition.
For the avoidance of doubt, to the extent any Investment could be attributable
to more than one subsection of this Section 6.13, the Borrower or any Subsidiary
may categorize all or any portion of such Investment to any one or more
subsections of this Section 6.13 as it elects and unless as otherwise expressly
provided, in no event shall the same portion of any Investment be deemed to
utilize or be attributable to more than one subsection of this Section 6.13. For
purposes of Section 6.13.5 and 6.13.10, the aggregate Investments thereunder
shall be determined net of the cost of any such Investment (x) that is
subsequently sold, redeemed or repaid or (y) in an Excluded Subsidiary that is
subsequently designated as a Subsidiary.
6.14.    Indebtedness. The Borrower will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:
6.14.1 The Obligations.

70



--------------------------------------------------------------------------------






6.14.2 Indebtedness existing on the Closing Date and described in Schedule 6.14,
together with (other than in the case of the Indebtedness in respect of the
Prior Credit Agreement as of December 31, 2012 as referenced in such Schedule
6.14) any Refinancing Indebtedness in respect thereof.
6.14.3 Indebtedness arising under Rate Management Transactions.
6.14.4 Purchase money Indebtedness, whether secured or unsecured (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the construction or the acquisition of assets (other
than Collateral) used in its business, if (1) at the time of such incurrence, no
Default or Unmatured Default has occurred and is continuing or would result from
such incurrence, and (2) such Indebtedness does not exceed $250,000,000, and any
Refinancing Indebtedness in respect thereof.
6.14.5 Indebtedness arising from intercompany loans and advances (i) made by any
Subsidiary to the Borrower or any Subsidiary Guarantor, (ii) made by the
Borrower to any Subsidiary Guarantor, (iii) made by the Borrower or any
Subsidiary to any Wholly-Owned Subsidiary not constituting a Subsidiary
Guarantor; provided that all such Indebtedness shall be expressly subordinated
to the Secured Obligations.
6.14.6 Indebtedness of Tesoro Panama (so long as the lender in respect of such
Indebtedness is not an Affiliate of the Borrower or any Subsidiary or Excluded
Subsidiary) that does not at any time exceed an aggregate amount equal to
$50,000,000.
6.14.7 Indebtedness at any time arising under or in connection with Letters of
Credit (other than Facility LCs) issued for the account of the Borrower or any
Subsidiary thereof; provided, that such Letters of Credit shall be used only in
connection with the Borrower’s or such Subsidiary’s acquisition of Petroleum
Inventory outside of the United States of America.
6.14.8 Indebtedness in an aggregate amount not to exceed $50,000,000 at any time
arising under or in connection with Letters of Credit (other than Facility LCs)
issued for the account of the Borrower or any Subsidiary thereof; provided, that
such Letters of Credit shall be used only for general corporate purposes in the
ordinary course of business.
6.14.9 Indebtedness to the extent constituting Contingent Obligations permitted
by Section 6.19.
6.14.10 Indebtedness of the Borrower to the MLP, the MLP GP or any of their
respective Subsidiaries; provided that all such Indebtedness shall be expressly
subordinated to the Secured Obligations.
6.14.11 Indebtedness incurred by the Borrower or any of its Subsidiaries
pursuant to a Catalyst Sale/Leaseback Transaction; provided, that the aggregate
principal amount for all such Indebtedness shall not exceed $150,000,000 at any
time.
6.14.12 Additional unsecured Indebtedness of the Borrower or any Subsidiary
(other than Tesoro Panama), so long as (i) the lender in respect of such
Indebtedness is not an Affiliate of the Borrower or any Subsidiary or Excluded
Subsidiary and (ii) at the time such Indebtedness is incurred no Default or
Unmatured Default has occurred and is continuing or would result immediately
after giving effect (including pro forma effect) to the incurrence of such
Indebtedness.

71



--------------------------------------------------------------------------------






6.14.13 Indebtedness under Permitted Credit Enhancement Transactions to the
extent such Indebtedness results from the assignment of Receivables and related
Receivables Documentation, and to the extent such Indebtedness arises solely
under clause (iii) of the definition thereof; provided, however, that the
aggregate amount of such Indebtedness shall not exceed at any time the aggregate
outstanding face amount of all Receivables subject to such Permitted Credit
Enhancement Transactions.
6.14.14 Indebtedness of a Person which becomes a Subsidiary after the Closing
Date, if (i) such Indebtedness existed at the time such Person became a
Subsidiary and was not created in anticipation thereof, (ii) at the time such
Person becomes a Subsidiary of the Borrower or a Subsidiary, no Default or
Unmatured Default has occurred and is continuing or would result after giving
effect (including pro forma effect) thereto and (iii) such Indebtedness does not
exceed $250,000,000, and any Refinancing Indebtedness in respect thereof;
6.14.15 Endorsements of negotiable instruments for collection in the ordinary
course of business.
6.14.16 Indebtedness consisting of performance bonds, surety bonds, appeal
bonds, injunctions bonds and other obligations of a like nature provided by the
Borrower or any Subsidiary.
6.14.17 Indebtedness constituting Investments permitted by Section 6.13.
6.14.18 Additional Indebtedness of the Borrower or any Subsidiary (other than
Tesoro Panama), so long as (i) the lender in respect of such Indebtedness is not
an Affiliate of the Borrower or any Subsidiary or Excluded Subsidiary, (ii) at
the time such Indebtedness is incurred no Default or Unmatured Default has
occurred and is continuing or would result immediately after giving effect
(including pro forma effect) to the incurrence of such Indebtedness and (iii)
such Indebtedness does not exceed $1,000,000,000 in the aggregate at any one
time outstanding.
6.14.19 Indebtedness associated with worker’s compensation claims, unemployment
insurance laws or similar legislation incurred in the ordinary course of
business.
6.14.20 Taxes, assessments or other governmental charges which are not yet due
or are being contested in good faith in accordance with Section 6.5.
6.14.21 The guarantee of the Borrower or any Subsidiary in respect of any
Indebtedness permitted to be incurred pursuant to another provision of this
Section 6.14.
6.14.22 Indebtedness arising pursuant to any Petroleum Inventory Supply
Arrangement; provided, that the aggregate principal amount for all such
Indebtedness shall not exceed $750,000,000 in the aggregate at any one time
outstanding.
For the avoidance of doubt, to the extent any Indebtedness could be attributable
to more than one subsection of this Section 6.14, the Borrower or any Subsidiary
may categorize all or any portion of such Indebtedness to any one or more
subsections of this Section 6.14 as it elects and unless as otherwise expressly
provided, in no event shall the same portion of any Indebtedness be deemed to
utilize or be attributable to more than one subsection of this Section 6.14.

72



--------------------------------------------------------------------------------




6.15.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following, which are
permitted hereunder:
6.15.1 Liens, if any, securing Secured Obligations.
6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
6.15.3 Liens for landlords’, wage earners’, carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 180 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.
6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
6.15.5 Liens existing on the Closing Date and described in Schedule 6.15.
6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of Persons engaged in similar
activities and similarly situated and which do not materially interfere with the
conduct of the business of the Borrower or such Subsidiary conducted at the
property subject thereto.
6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired, in an
aggregate amount not to at any time exceed $75,000,000.
6.15.10 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary becomes a Subsidiary and not created in contemplation of
such event.
6.15.11 Liens on any asset (other than Collateral) securing Indebtedness
permitted pursuant to Section 6.14.4; provided that such Lien attaches to such
asset concurrently with or within eighteen (18) months after the acquisition or
completion or construction thereof (or otherwise attaches to replacement assets
upon a casualty or condemnation event).

73



--------------------------------------------------------------------------------






6.15.12 Liens existing on any asset of any Subsidiary of the Borrower at the
time such Subsidiary is merged or consolidated with or into the Borrower or any
Subsidiary and not created in contemplation of such event.
6.15.13 Liens existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary and not created in contemplation thereof; provided
that such Liens do not encumber any other property or assets (other than
replacement assets as a result of a casualty or condemnation event).
6.15.14 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.12 and
6.15.13; provided that (a) such Indebtedness is not secured by any additional
assets (other than replacement assets as a result of a casualty or condemnation
event), and (b) the amount of such Indebtedness secured by any such Lien is not
increased.
6.15.15 Liens on (i) the ownership interests in one or more Subsidiaries, (ii)
the marketing brands of the Borrower and its Subsidiaries securing Indebtedness
incurred pursuant to Section 6.14.18, and (iii) the Collateral securing
Indebtedness incurred pursuant to Section 6.14.18; provided, that such Lien is
subordinate to the Liens of the Agent and the Lenders in the Collateral pursuant
to subordination or intercreditor arrangements substantially similar to then
current market conditions and on terms and conditions acceptable to the Agent.
6.15.16 Any Lien securing Indebtedness, neither assumed nor guaranteed by the
Borrower or any of its Subsidiaries nor on which it customarily pays interest,
existing upon real estate or rights in or relating to real estate acquired by
the Borrower for refining, substation, metering station, pump station, storage,
gathering line, transmission line, transportation line, distribution line or for
right-of-way purposes, any Liens reserved in leases for rent and for compliance
with the terms of the leases in the case of leasehold estates, to the extent
that any such Lien referred to in this Section 6.15.16 does not materially
impair the use of the Property covered by such Lien for the purposes of which
such Property is held by the Borrower or any of its Subsidiaries.
6.15.17 Liens arising under ERISA provided that such Liens do not secure
liabilities which, in the aggregate, equal or exceed $75,000,000.
6.15.18 Any obligations or duties affecting any of the Property of the Borrower
or its Subsidiaries to any municipality or public authority with respect to any
franchise, grant, license or permit which do not materially impair the use of
such Property for the purposes for which it is held.
6.15.19 Defects, irregularities and deficiencies in title of any rights of way
or other Property constituting real estate of the Borrower or any Subsidiary
thereof which in the aggregate do not materially impair the use of such rights
of way or other Property constituting real estate for the purposes for which
such rights of way and other Property constituting real estate are held by the
Borrower or any Subsidiary, and defects, irregularities and deficiencies in
title to any Property constituting real estate of the Borrower or its
Subsidiaries, which defects, irregularities or deficiencies have been cured by
possession under applicable statutes of limitation.
6.15.20 Any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased.

74



--------------------------------------------------------------------------------






6.15.21 Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any of its Subsidiaries on deposit with or in possession of such
bank.
6.15.22 Liens upon Retail Property not constituting Collateral.
6.15.23 Liens in favor of counterparties arising in connection with the
Borrower’s or any Subsidiary’s commodity hedging activities, including, without
limitation, hydrocarbon hedging.
6.15.24 Liens relating to a Catalyst Sale/Leaseback Transaction that are upon
catalysts containing one or more precious metals (i) subject to such Catalyst
Sale/Leaseback Transaction and (ii) used by the Borrower or any of the
Subsidiaries in the ordinary course of business.
6.15.25 Liens securing Indebtedness incurred pursuant to Section 6.14.7;
provided that none of the Borrower or any Subsidiary’s Property, other than
Petroleum Inventory directly acquired through the use of those Letters of Credit
described in Section 6.14.7 and Investment Accounts and amounts on deposit
therein shall be subject to any such Lien.
6.15.26 Liens on Receivables or the related Receivables Documentation arising
under any Permitted Credit Enhancement Transaction.
6.15.27 Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or
other Environmental Law, unless such Lien: (i) by action of the lienholder, or
by operation of law, takes priority over any Lien filed pursuant to this
Agreement or any other Loan Document on the property upon which it is a Lien,
and (ii) secures liabilities of the Borrower and its Subsidiaries which, in the
aggregate, are reasonably likely to equal or exceed $75,000,000.
6.15.28 Liens securing Indebtedness incurred pursuant to Section 6.14.22 granted
by the Borrower or any of its Subsidiaries in their respective interests in
Third Party Petroleum Inventory.
6.15.29 Liens on ownership interests of the Borrower or its Subsidiaries in
Excluded Subsidiaries.
For the avoidance of doubt, to the extent any Lien could be attributable to more
than one subsection of this Section 6.15, the Borrower or any Subsidiary may
categorize all or any portion of such Lien to any one or more subsections of
this Section 6.15 as it elects and unless as otherwise expressly provided, in no
event shall the same portion of any Lien be deemed to utilize or be attributable
to more than one subsection of this Section 6.15.
6.16.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction not otherwise permitted by this Agreement
(including, without limitation, the purchase or sale of any Property or service)
with, or make any payment or transfer to, any Affiliate (other than the Borrower
and its Subsidiaries) except in the ordinary course of business and pursuant to
the reasonable requirements of the Borrower’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arm’s-length transaction; provided that, for the avoidance of doubt, nothing in
this Section 6.16 shall prohibit the consummation of the Drop Down Transactions.

75



--------------------------------------------------------------------------------




6.17.    Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Rate Management Transactions
except for those that (i) are entered into by the Borrower or such Subsidiary in
the ordinary course of business, including for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by the Borrower or such Subsidiary,
or changes in the value of securities issued by the Borrower or such Subsidiary,
and not for purposes of speculation, (ii) are permitted under the risk
management policies approved by the Borrower's or such Subsidiary's board of
directors from time to time; and (iii) do not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party.
6.18.    Subsidiary Covenants. The Borrower will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (i) to
pay dividends or make any other distribution on its stock, (ii) to pay any
Indebtedness or other obligation owed to the Borrower or any other Subsidiary,
(iii) to make loans or advances or other Investments in the Borrower or any
other Subsidiary, or (iv) to sell, transfer or otherwise convey any of its
property to the Borrower or any other Subsidiary.
6.19.    Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) the Reimbursement
Obligations, (iii) any guaranty of the Secured Obligations, (iv) Contingent
Obligations arising in connection with Indebtedness permitted under Section 6.14
and (v) Contingent Obligations in respect of obligations (other than
Indebtedness) entered into in the ordinary course of business.
6.20.    MLP Agreements and Arrangements. The Borrower will not, nor will it
permit any Subsidiary to, amend, modify, terminate or permit to expire any
Access, Asset or Service Arrangement between (x) the Borrower or any Subsidiary
thereof and (y) the MLP or any Subsidiary thereof or any Drop Down Subsidiary,
if the result thereof would adversely affect the Borrower and its Subsidiaries,
taken together on a consolidated basis, in any material respect. No Access,
Asset or Service Arrangement shall be entered into by (x) the Borrower or any
Subsidiary thereof and (y) the MLP or any Subsidiary thereof or any Drop Down
Subsidiary, unless such Access, Asset or Service Arrangement arises in the
ordinary course of business, and is entered into upon fair and reasonable terms
no less favorable than those that would be obtained by the Borrower or such
Subsidiary in a comparable arm’s-length transaction. For purposes hereof,
Access, Asset or Service Arrangement means any agreement, document, instrument
or arrangement pursuant to which the Borrower or any Subsidiary thereof is
provided or otherwise receives access to, use of, or services from the MLP or
any Subsidiary thereof or any Drop Down Subsidiary (including any Property
thereof).
6.21.    Fixed Charge Coverage Ratio. The Borrower, as of the end of each of its
fiscal quarters, will not permit the Fixed Charge Coverage Ratio to be less than
1.00 to 1.00 for each fiscal quarter of the applicable four fiscal quarter
period; provided, however, that if the aforementioned ratio shall at any time be
less than 1.00 to 1.00 for any fiscal quarter then the Standard Reserve shall be
recalculated in accordance with terms of the definition of “Standard Reserve”.
For the avoidance of doubt, so long as the Borrower is in compliance with the
Standard Reserve that is required to be in effect when the aforementioned ratio
is less than 1.00 to 1.00 (including, without limitation, such Standard Reserve
not resulting in an overadvance), such ratio may be less than 1.00 to 1.00 and
no Default or Unmatured Default shall result therefrom.
6.22.    Minimum Consolidated Tangible Net Worth. The Borrower will at all times
maintain Consolidated Tangible Net Worth of not less than (i) $2,700,000,000,
plus (ii) 75% of Consolidated Net

76



--------------------------------------------------------------------------------




Income (if positive) earned in each completed fiscal year beginning with the
fiscal year ending December 31, 2013.
6.23.    Subsidiary Collateral Documents; Subsidiary Guarantors. The Borrower
shall execute or shall cause to be executed:
(i) on the date any Person that is organized under the laws of the United States
or any state thereof becomes a Subsidiary of the Borrower, (a) a supplement to
the Guaranty pursuant to which such Person shall become a party thereto;
provided, that such Person shall not guaranty any of its own obligations owing
to the Holders of Secured Obligations or Secured Obligations that arose prior to
its becoming a party to the Guaranty, (b) a Security Agreement in substantially
the form executed on March 16, 2011 (or a supplement thereto); and (c) a
supplement to Schedule 5.8 identifying the applicable additional new Subsidiary
Guarantor;
(ii) in order to further effect the requirements of this Section 6.23, the
Borrower shall deliver or cause to be delivered to the Agent all Collateral
Documents, together with appropriate corporate resolutions and other
documentation (including opinions of counsel, UCC financing statements, and such
other documents as shall be reasonably requested to perfect the Agent’s Lien),
in each case in form and substance reasonably satisfactory to the Agent,
necessary to reasonably satisfy the Agent that it has a first priority perfected
pledge of, security interest in and Lien upon the Collateral owned by such new
Subsidiary Guarantor subject to Liens permitted pursuant to Section 6.15;
(iii) The Borrower shall cause each Subsidiary Guarantor to acknowledge and
agree that such Subsidiary Guarantor’s entry into the Guaranty is a condition to
and is given as an inducement for and in consideration of credit accommodations
extended to the Borrower under this Agreement and the other Loan Documents and
not for any credit accommodation extended to such Subsidiary Guarantor.
(iv) This Section 6.23 shall not apply with respect to Excluded Subsidiaries.
6.24.    Insurance Proceeds. The Borrower directs (and, if applicable, shall
cause its Subsidiaries to direct) all insurers under policies relating to
Property constituting Collateral to pay all proceeds payable under such policies
or with respect to such claim or award for any loss with respect to the
Collateral directly to the Agent, for the benefit of the Agent and the Holders
of the Secured Obligations; provided, however, in the event that such proceeds
or awards are less than $10,000,000 (“Excluded Proceeds”), unless a Default
shall have occurred and be continuing, the Agent shall remit such Excluded
Proceeds to the Borrower. Such amounts shall reduce outstanding principal
Obligations pursuant to the mandatory prepayment provision of Section 2.2. Each
such policy shall contain a long-form loss-payable endorsement naming the Agent
as lender loss payee, which endorsement shall be in form and substance
acceptable to the Agent. The foregoing shall not apply to Property that does not
constitute Collateral.
6.25.    Collection Accounts. The Borrower and its Subsidiaries shall cause all
collections of Receivables constituting Collateral and all proceeds of
Collateral to be directly deposited into collection accounts (such accounts,
“Collection Accounts”) maintained with JPMorgan or an Affiliate thereof or other
financial institutions. Collection Accounts shall be subject to account control
agreements, in form and substance acceptable to the Agent, which grant the Agent
control over and a first-priority perfected security interest in such Collection
Accounts, including, without limitation, amounts and other items on deposit
therein. Amounts and other items on deposit in Collection Accounts that are not
maintained with JPMorgan or an Affiliate thereof shall be transferred at least
once a week to one or more Collection Accounts maintained with JPMorgan or an
Affiliate thereof. If any collections referred to in the first

77



--------------------------------------------------------------------------------




sentence of this Section 6.25 are received by the Borrower, a Subsidiary, or any
other Person, such collections shall be deemed to have been received by the
Borrower, such Subsidiary or such other Person in trust for the Agent, and, upon
the Borrower’s, such Subsidiary’s, or such other Person’s receipt thereof, the
Borrower shall (or shall cause such Subsidiary or other Person to) promptly
remit all of such collections, in their original form, for deposit into a
Collection Account. Following the occurrence and during the continuance of a
Default, all amounts received by the Agent, all amounts on deposit in the
Collection Accounts, and all amounts constituting collections required to be
deposited into Collection Accounts shall be the sole property of the Agent for
the benefit of the Holders of Secured Obligations and shall be deemed received
by the Agent for application to the Secured Obligations pursuant to the terms of
this Agreement. With respect to any Collection Account described in this Section
6.25 not already subject to a control agreement on the Closing Date, the
Borrower and its Subsidiaries shall have ninety (90) days from the later of the
Closing Date and the date on which such Collection Account is opened or
converted to cause such account to become subject to one of the aforementioned
account control agreements. Notwithstanding the foregoing, or anything to the
contrary in Section 2.11.1, at all times that (i) no Default exists and (ii)
Excess Availability equals or exceeds $300,000,000, amounts which are on deposit
in Collection Accounts shall be released, in a manner mutually satisfactory to
the Borrower and the Agent, on a daily basis to the Borrower’s operating
accounts maintained with JPMorgan Chase Bank, National Association, and such
released amounts shall be automatically released from the Lien created by the
Security Agreement and cease to be Collateral without delivery of any instrument
or performance of any act by any party, and all rights to such released amounts
shall revert to the Borrower or applicable Subsidiary. In connection therewith,
the Agent, at the request and sole expense of the Borrower, shall execute and
deliver to the Borrower all releases or other documents reasonably necessary or
desirable for the release of the Lien on such released amounts.
6.26.    Repayment of Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, make any amendment or modification to any indenture, note
agreement or other agreement, document or instrument evidencing or governing
Subordinated Indebtedness or directly or indirectly voluntarily prepay, defease,
or in substance defease, purchase, redeem, retire, or otherwise acquire, any
Indebtedness unless, with respect to a prepayment, defeasance, purchase,
redemption, retirement or acquisition, immediately before and after giving
effect thereto the Indebtedness Prepayments Conditions have been satisfied;
provided that, regardless of whether Indebtedness Prepayment Conditions have
been so satisfied, the Borrower shall be permitted to prepay or repay
Indebtedness using the proceeds of Indebtedness incurred in accordance with the
terms of the definition of Refinancing Indebtedness.
6.27.    Multiemployer Plans. Except as provided in Schedule 5.9, the Borrower
will not, nor will it permit any Subsidiary to, become a party to a
Multiemployer Plan.
ARTICLE VII

DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Agent under or in
connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be false in any material respect on the date as of which made or
deemed made.
7.2.    Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one (1) Business Day after the same becomes due, or (iii)
interest upon any Loan or any

78



--------------------------------------------------------------------------------




Commitment Fee, Ticking Fee, LC Fee, or other Obligations under any of the Loan
Documents within three (3) Business Days after such interest, fee or other
Obligation becomes due.
7.3.    (i) The breach by the Borrower of any of the terms or provisions of
Section 6.1.11, 6.1.14, 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 (to the
extent related to or affecting Property constituting or required to constitute
Collateral), 6.16, 6.17, 6.21, 6.22, 6.25, 6.26, or 6.27, or (ii) the failure of
the Borrower to offer to reduce the Aggregate Revolving Loan Commitment or to
consummate any reduction contemplated by such offer, in either case, as required
pursuant to Section 2.4.3(b).
7.4.    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of:
(i)    Section 6.1.9 (solely with respect to the Interim Collateral Reports
described therein) or Section 6.15 (to the extent related to or affecting
Property not constituting or not required to constitute Collateral) and such
breach is not remedied within five (5) Business Days of the earlier to occur of
(x) written notice from the Agent or any Lender to the Borrower or (y) an
Authorized Officer otherwise has knowledge of any such breach;
(ii)     Section 6.1.1, 6.1.2, 6.1.3, 6.1.4, 6.1.9 (solely with respect to the
Monthly Collateral Reports described therein), 6.1.10, 6.1.12, 6.1.13, 6.6, 6.9
or 6.24 and such breach is not remedied within ten (10) Business Days of written
notice from the Agent or any Lender to the Borrower; or
(iii)    any of the other terms or provisions of this Agreement or any Loan
Document which is not remedied within thirty (30) Business Days after the
earlier to occur of (x) written notice from the Agent or any Lender to the
Borrower or (y) an Authorized Officer otherwise has knowledge of any such
breach.
7.5.    Failure of the Borrower or any of its Subsidiaries to pay when due any
Material Indebtedness; or the default by the Borrower or any of its Subsidiaries
in the performance (beyond the applicable grace period with respect thereto, if
any) of any term, provision or condition contained in any Material Indebtedness
Agreement, or any other event shall occur or condition exist, the effect of
which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; or any Material Indebtedness
of the Borrower or any of its Subsidiaries shall be declared to be due and
payable or required to be prepaid or repurchased (other than by a regularly
scheduled payment) prior to the stated maturity thereof; or the Borrower or any
of its Subsidiaries shall not pay, or admit in writing its inability to pay, its
debts generally as they become due.
7.6.    The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

79



--------------------------------------------------------------------------------




7.7.    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of forty-five (45) consecutive days.
7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
7.9.    The Borrower or any of its Subsidiaries shall fail within sixty (60)
days to pay, bond or otherwise discharge one or more (i) judgments or orders for
the payment of money in excess of $75,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith.
7.10.    The Unfunded Liabilities of all Single Employer Plans shall exceed
$75,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan with Unfunded Liabilities in excess of $75,000,000.
7.11.    Any Change in Control shall occur.
7.12.    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower or any Subsidiary Guarantor to discontinue
or to assert the invalidity or unenforceability of any Loan Document or any Lien
in favor of the Agent under the Loan Documents, or such Lien shall not have the
priority contemplated by the Loan Documents.
7.13.    An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Borrower or any Affiliate of the Borrower to require the
amortization or liquidation of such Off-Balance Sheet Liabilities in excess of
$75,000,000 and (x) such Off-Balance Sheet Trigger Event shall not be remedied
or waived within the later to occur of the tenth (10th) day after the occurrence
thereof or the expiry date of any grace period related thereto under the
agreement evidencing such Off-Balance Sheet Liabilities, or (y) such investors
shall require the amortization or liquidation of such Off-Balance Sheet
Liabilities as a result of such Off-Balance Sheet Trigger Event, (ii) results in
the termination of reinvestments of collections or proceeds of receivables and
related assets under the agreements evidencing such Off-Balance Sheet
Liabilities other than as a result of the termination or expiration of the
agreement creating such Off-Balance Sheet Liability upon maturity, or (iii)
causes or otherwise permits the replacement or substitution of the Borrower or
any Affiliate thereof as the servicer under the agreements evidencing such
Off-Balance Sheet Liabilities; provided, however, that this Section 7.13 shall
not apply on any date with respect to any voluntary request by the Borrower or
an Affiliate thereof for an above-described amortization, liquidation, or
termination of reinvestments so long as the aforementioned investors or
purchasers cannot independently require on such date such amortization,
liquidation or termination of reinvestments.

80



--------------------------------------------------------------------------------




ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1.    Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder, and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Secured Obligations shall immediately
become due and payable without any election or action on the part of the Agent,
any LC Issuer, or any Lender. With respect to Facility LCs, the Borrower will be
and become thereby unconditionally obligated, without any further notice, act or
demand, to pay the Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time less (y) the amount or deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (the “Collateral Shortfall Amount”). If any other Default occurs,
the Required Lenders (or the Agent with the consent of the Required Lenders) may
(a) terminate or suspend the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuers to issue Facility LCs, or declare
the Secured Obligations to be due and payable, or both, whereupon the Secured
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will forthwith upon such
demand and without any further notice or act pay to the Agent the Collateral
Shortfall Amount which funds shall be deposited in the Facility LC Collateral
Account.
(ii)    If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may (and, at the direction of the Required Lenders, shall) make demand on
the Borrower to pay, and the Borrower will, forthwith upon such demand and
without any further notice or act, pay to the Agent the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
(iii)    The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Secured Obligations and any other amounts as shall from time to time have
become due and payable by the Borrower to the Lenders or the LC Issuers under
the Loan Documents.
(iv)    At any time while any Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been paid in full in cash and the Aggregate
Revolving Loan Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned promptly by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.
(v)    If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.
8.2.    Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and

81



--------------------------------------------------------------------------------




the Required Lenders or by the Borrower and the Agent with the consent of the
Required Lenders; provided, however, that no such agreement shall (i) increase
the Revolving Loan Commitment of any Lender without the written consent of such
Lender (provided that the Agent may make Collateral Protection Advances as set
forth in Section 2.1.2), (ii) reduce or forgive the principal amount of any Loan
or Reimbursement Obligation or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender directly affected thereby (other than (x) a waiver of the
application of the default rate of interest pursuant to Section 2.10 and (y) any
reduction of the amount of or any modification of the payment date for the
mandatory payments required under Section 2.2 (other than Section 2.2.1), in
each case which shall only require the approval of the Borrower and the Required
Lenders), (iii) postpone any scheduled date of payment of the principal amount
of any Loan or Reimbursement Obligation, or any date for the scheduled payment
of any interest, fees or other Obligations payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Loan Commitment, without the written consent of each
Lender directly affected thereby, (iv) change Section 11.1, 11.2 or 11.3 or the
definition of “Pro Rata Share” in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender
directly affected thereby, (v) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) other than in a transaction
permitted under this Agreement, release the Borrower from its obligations
hereunder, without the consent of each Lender, (vii) other than as expressly
provided in the definition of Borrowing Base with respect to Required Lenders
approving an increase in percentages reduced during a Default, increase the
advance rate percentages for Perfected Cash Interests, Eligible Receivables
and/or Eligible Petroleum Inventory set forth in the definition of Borrowing
Base as of the Closing Date without the consent of each Lender, (viii) other
than in connection with a transaction permitted under this Agreement, release
all or substantially all of the Collateral without the written consent of each
Lender, (ix) other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the Subsidiary Guarantors from
their obligations under the Guaranty or any other agreement pursuant to which
such Guarantors guarantee the repayment of the Secured Obligations without the
written consent of each Lender, (x) amend Section 2.19.13 in a manner that would
alter the participation obligation of any Lender without the consent of such
Lender or (xi) extend the date by which the Increase Effective Date must occur
in Section 2.22 without the consent of each Lender directly affected thereby;
provided, further, that, the provisions of Section 2.4.3(b) cannot be waived or
amended without the consent of each Lender directly affected thereby (and, on
the date of the corresponding reduction, (A) participation interests in
Non-Ratable Loans, LC Obligations and Collateral Protection Advances shall be
ratably reallocated, to the extent of the Aggregate Revolving Loan Commitment in
effect after giving effect to such reduction (without regard to whether the
conditions set forth in Section 4.2 can then be satisfied) and (B) if the
reallocation described in clause (A) above cannot, or can only partially, be
effected, the Borrower shall within three (3) Business Days following notice by
the Agent (1) first, prepay the relevant Non-Ratable Exposure and Collateral
Protection Advances and (2) second, cash collateralize for the benefit of the
relevant LC Issuers the balance of such LC Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 8.1). No amendment of any provision of this
Agreement relating to (a) the Agent shall be effective without the written
consent of the Agent, (b) the Non-Ratable Lender or any Non-Ratable Loan shall
be effective without the written consent of the Non-Ratable Lender and (c) any
LC Issuer or any Facility LC shall be effective without the written consent of
such LC Issuer. No amendment to Section 2.21 of this Agreement shall be
effective without the written consent of the Non-Ratable Lender and each LC
Issuer. The limit set forth in Section 2.1.2 on the aggregate amount of
Collateral Protection Advances that may be outstanding at any time shall not be
increased without the written consent of the Agent and the Lenders in the
aggregate having 75% or more of the Aggregate Revolving Loan Commitment;
provided, however, that if all of the Revolving Loan Commitments have been
terminated, the consent of Lenders holding 75% or more of the

82



--------------------------------------------------------------------------------




Aggregate Outstanding Credit Exposure shall be required to approve any such
increase. Notwithstanding the foregoing, no Lender’s consent shall be required
for any amendment, modification or waiver if (i) by the terms of such amendment,
modification or waiver the Revolving Loan Commitment of such Lender shall
terminate upon the effectiveness of such amendment, modification or waiver and
(ii) at the time such amendment, modification or waiver becomes effective, such
Lender receives payment in full of all of the Obligations owing to it under the
Loan Documents. Notwithstanding anything to the contrary herein the Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency (and the Lenders shall be notified of any such
change to this Agreement or any other Loan Document).
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agent and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Revolving Loans
and the accrued interest and fees in respect thereof; provided, that no Lender
shall be required to participate or hold commitments under any such credit
facility without the consent of such Lender and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new credit facilities; provided,
however, that no such additional credit facility may be added hereto or incurred
hereunder unless, (x) after the addition or incurrence thereof, the sum of (A)
the Aggregate Outstanding Credit Exposure and (B) the aggregate principal amount
of such additional credit facility, would not exceed the Borrowing Base (and the
definition of Borrowing Base shall not be amended in contravention of Section
8.2 to permit such additional credit facility) and (y) any amendment to or
amendment and restatement of this Agreement effected in connection with the
addition of any such credit facility shall include necessary modifications to
the definitions of “Borrowing Base”, “Excess Availability” and related
provisions to ensure that such new credit facility is included when determining
Borrowing Base and Excess Availability compliance.
8.3.    Preservation of Rights. No failure to exercise and no delay in
exercising, on the part of the Agent, the LC Issuers, and the Lenders, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
ARTICLE IX

GENERAL PROVISIONS
9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

83



--------------------------------------------------------------------------------




9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent, the LC Issuers, and the Lenders and
supersede all prior agreements and understandings among the Borrower, the Agent,
the LC Issuers, and the Lenders relating to the subject matter thereof other
than those contained in the fee letter described in Section 10.13 which shall
survive and remain in full force and effect during the term of this Agreement.
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
9.6.    Expenses; Indemnification. (i) The Borrower shall reimburse the Agent
and the Arrangers for any reasonable costs, internal charges and out-of-pocket
expenses (including outside attorneys’ fees and time charges of attorneys for
the Agent and expenses of and fees for other advisors and professionals engaged
by the Agent or the Arrangers of one counsel to the Agent and the Arrangers and
one counsel in each relevant local jurisdiction and, in the case of an actual or
reasonably perceived conflict of interest where the parties affected by such
conflict notify the Borrower of any existence of such conflict and has retained
its own counsel, of another firm of counsel for such affected parties) paid or
incurred by the Agent or the Arrangers in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents. The Borrower
also agrees to reimburse the Agent, the Arrangers, the LC Issuers, and the
Lenders for any reasonable costs, internal charges and out-of-pocket expenses
(including outside attorneys’ fees and time charges and expenses of attorneys of
one counsel for the Agent, the Arrangers, the LC Issuers, and the Lenders and
one counsel in each relevant local jurisdiction and, in the case of an actual or
reasonably perceived conflict of interest where the parties affected by such
conflict notify the Borrower of any existence of such conflict and has retained
its own counsel, of another firm of counsel for such affected parties) paid or
incurred by the Agent, the Arrangers, any LC Issuer, or any Lender in connection
with the collection and enforcement of the Loan Documents. In addition to
expenses set forth above, the Borrower agrees to reimburse, without duplication,
the Agent, promptly after the Agent’s request therefor, for each audit and field
exam, or other business analysis performed by or for the benefit of the Holders
of Secured Obligations in accordance with Section 6.9 of this Agreement or the
other Loan Documents in an amount equal to the Agent’s then customary charges
for each person employed to perform such audit, field exam or analysis (which,
solely with respect to charges for audits of Collateral, shall not exceed a rate
of $850 per day for the Agent performing such audit), plus all reasonable costs
and expenses (including without limitation, travel expenses) incurred by the
Agent in the performance of such audit or analysis.

84



--------------------------------------------------------------------------------




(ii)    The Borrower hereby further agrees to indemnify the Agent, each
Arranger, each LC Issuer, each Lender, and their respective affiliates, and each
of their directors, officers, employees, agents and advisors against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Agent, any Arranger, any LC Issuer, any Lender or any affiliate is a
party thereto, and all reasonable attorneys’ fees, time charges and reasonable
expenses of one firm of counsel for all indemnified parties, taken as a whole
(and, in the case of an actual or perceived conflict of interest where the
indemnified parties affected by such conflict notify the Borrower of any
existence of such conflict and in connection with the investigating or defending
any of the foregoing (including the reasonable fees) has retained its own
counsel, of another firm of counsel for such affected indemnified parties), and
to the extent required, one firm or local counsel in each relevant jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby, collectively,
“Indemnified Costs”, including any such Indemnified Costs arising out of or
relating to any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Borrower or any Affiliate thereof
or any liability under Environmental Laws related in any way to the property or
operations of the Borrower or its Affiliates, or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder, and whether arising in a suit, claim or action brought by a third
party or by the Borrower or any of its Subsidiaries; provided that the Borrower
shall have no obligation hereunder to any Indemnified Party with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of such indemnified party or any related Person as determined in a
final and non-appealable judgment as determined by a court of competent
jurisdiction, (ii) a material breach of the obligations of such indemnified
party or any related Person under the terms of this Agreement by such
indemnified party or any related Person as determined in the final and
non-appealable judgment as determined by a court of competent jurisdiction in a
proceeding brought by the Borrower or any Subsidiary, or (iii) any proceeding
between and among indemnified parties that does not involve an act or omission
by the Borrower or its Subsidiaries; provided that the Agent, the Arrangers, the
LC Issuers and the Lenders to the extent acting in their capacity as such, shall
remain indemnified in respect of such proceeding, to the extent that none of the
exceptions set forth in clause (i), (ii) or (iii) of the immediately preceding
proviso applies to such person at such time. The obligations of the Borrower
under this Section 9.6 shall survive the termination of this Agreement.
9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
9.8.    Accounting. Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles. If any changes in U.S. GAAP are hereafter required or
permitted and are adopted by the Borrower or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Borrower’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Borrower’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles means U.S. GAAP as of the date of such
amendment.

85



--------------------------------------------------------------------------------






9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuers, and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have any fiduciary responsibilities to the
Borrower. Neither the Agent, any Arranger, any LC Issuer, nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower agrees that neither the Agent, any Arranger, any LC
Issuer, nor any Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought or any related Person. Neither the Agent, any Arranger, any
LC Issuer, any Lender, the Borrower or any Subsidiary Guarantor shall have any
liability with respect to, and each such Person hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by it in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby.
9.11.    Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (i) to its Affiliates and to other Lenders and
their respective Affiliates, for use solely in connection with the transactions
contemplated hereby, (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, in each case which have been
informed as to the confidential nature of such information, (iii) to regulatory
officials having jurisdiction over it (including any self-regulatory authority,
such as the National Association of Insurance Commissioners or the National
Association of Securities Dealers), (iv) to any Person as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, in each case
which have been informed as to the confidential nature of such information,
(vii) to credit insurance providers which have been informed as to the
confidential nature of such information, so long as such credit insurance
providers agree in writing to be bound by the requirements of this Section 9.11,
and (viii) permitted by Section 12.4.
9.12.    Lenders Not Utilizing Plan Assets. Each Lender represents and warrants
that none of the consideration used by such Lender to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of such Lender in and under the Loan Documents shall not constitute
such “plan assets” under ERISA.
9.13.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.
9.14.    Disclosure. The Borrower and each Lender, including each LC Issuer,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.

86



--------------------------------------------------------------------------------






9.15.    Performance of Obligations. The Borrower agrees that the Agent may, but
shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any Collateral and (ii) after the occurrence and during the continuance
of a Default make any other payment or perform any act required of the Borrower
under any Loan Document or take any other action which the Agent in its
discretion deems necessary or desirable to protect or preserve the Collateral,
including, without limitation, any action to (x) effect any repairs or obtain
any insurance called for by the terms of any of the Loan Documents and to pay
all or any part of the premiums therefor and the costs thereof and (y) pay any
rents payable by the Borrower which are more than thirty (30) days past due, or
as to which the landlord has given notice of termination, under any lease. The
Agent shall use its best efforts to give the Borrower notice of any action taken
under this Section 9.15 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
Borrower’s obligations in respect thereof. The Borrower agrees to pay the Agent,
upon demand, the principal amount of all funds advanced by the Agent under this
Section 9.15, together with interest thereon at the rate from time to time
applicable to Floating Rate Loans from the date of such advance until the
outstanding principal balance thereof is paid in full. If the Borrower fails to
make payment in respect of any such advance under this Section 9.15 within one
(1) Business Day after the date the Borrower receives written demand therefor
from the Agent, the Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Agent, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
such advance. If such funds are not made available to the Agent by such Lender
within one (1) Business Day after the Agent’s demand therefor, the Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Agent its Pro Rata
Share of any such unreimbursed advance under this Section 9.15 shall neither
relieve any other Lender of its obligation hereunder to make available to the
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Agent. All outstanding principal of, and interest on,
advances made under this Section 9.15 shall constitute Obligations secured by
the Collateral until paid in full by the Borrower.
9.16.    Subordination of Intercompany Indebtedness. The Borrower agrees that
any and all claims of the Borrower against any of its Subsidiaries that is a
guarantor with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Secured Obligations, or against any of its properties shall be subordinate and
subject in right of payment to the prior payment, in full and in cash, of all
Secured Obligations; provided that, and not in contravention of the foregoing,
so long as no Default has occurred and is continuing the Borrower may make loans
to and receive payments in the ordinary course with respect to such Intercompany
Indebtedness from each such guarantor to the extent permitted by the terms of
this Agreement and the other Loan Documents. Notwithstanding any right of the
Borrower to ask, demand, sue for, take or receive any payment from any
guarantor, all rights, liens and security interests of the Borrower, whether now
or hereafter arising and howsoever existing, in any assets of any guarantor
shall be and are subordinated to the rights of the Holders of Secured
Obligations in those assets. The Borrower shall not have any right to possession
of any such asset or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until all of the Secured Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all financing arrangements pursuant to any Loan Document among the
Borrower and the Holders of Secured Obligations (or any affiliate thereof) have
been terminated. If all or any part of the assets of any guarantor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such guarantor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such guarantor is dissolved or if
substantially all of the assets of any such guarantor are sold, then,

87



--------------------------------------------------------------------------------




and in any such event (such events being herein referred to as an “Insolvency
Event”), any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any Indebtedness of any guarantor to the Borrower (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the Borrower upon or with
respect to the Intercompany Indebtedness after an Insolvency Event prior to the
satisfaction of all of the Secured Obligations (other than contingent indemnity
obligations) and the termination of all financing arrangements pursuant to any
Loan Document among the Borrower and the Holders of Secured Obligations (and
their Affiliates), the Borrower shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Secured Obligations and shall
forthwith deliver the same to the Agent, for the benefit of such Persons, in
precisely the form received (except for the endorsement or assignment of the
Borrower where necessary), for application to any of the Secured Obligations,
due or not due, and, until so delivered, the same shall be held in trust by the
Borrower as the property of the Holder of Secured Obligations. If the Borrower
fails to make any such endorsement or assignment to the Agent, the Agent or any
of its officers or employees are irrevocably authorized to make the same. The
Borrower agrees that until the Secured Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of the Secured Obligations (and their Affiliates) have been terminated,
the Borrower will not assign or transfer to any Person (other than the Agent)
any claim the Borrower has or may have against any guarantor.
9.17.    Certifications Regarding Indentures. The Borrower hereby certifies to
the Agent and the Lenders that, immediately prior to the effectiveness of the
Revolving Loan Commitments, and immediately prior to each Credit Extension
hereunder, the Borrower’s incurrence of Indebtedness under this Agreement and
the other Loan Documents does not violate (i) Section 4.09 of the Indenture,
dated as of June 5, 2009, as amended or modified from time to time, to which the
Borrower and certain of its Subsidiaries are subject and pursuant to which the
Borrower issued certain 93/4% Senior Notes Due 2019, and (ii) Section 4.09 of
the Indenture, dated as of September 27, 2012, as amended or modified from time
to time, to which the Borrower and certain of its Subsidiaries are subject and
pursuant to which the Borrower issued certain 41/4% Senior Notes Due 2017 and
53/8% Senior Notes Due 2022. The Borrower further certifies to the Agent and the
Lenders that the Revolving Loan Commitment component of this Agreement and the
other Loan Documents constitute a “Credit Facility” and a “Senior Credit
Facility” under each of the foregoing Indentures. The Borrower further certifies
that the Revolving Loan Commitments, this Agreement, and the other Loan
Documents collectively constitute “Senior Debt” under each of the foregoing
Indentures.
9.18.    Co-Agents. Other than as set forth in Section 9.6, no Lender identified
in this Agreement as the syndication agent, the co-documentation agents or any
other Co-Agent shall have any right, power, obligation, liability,
responsibility, or duty under any Loan Document other than those applicable to
any Lender as such. Without limiting the foregoing, no such Lender shall have or
be deemed to have a fiduciary relationship with any Lender.
ARTICLE X

THE AGENT
10.1.    Appointment; Nature of Relationship. JPMorgan Chase Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes

88



--------------------------------------------------------------------------------




the Agent to act as the contractual representative of such Lender with the
rights and duties expressly set forth herein and in the other Loan Documents.
The Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that the Agent shall not
have any fiduciary responsibilities to any of the Holders of Secured Obligations
by reason of this Agreement or any other Loan Document and that the Agent is
merely acting as the contractual representative of the Lenders with only those
duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ contractual representative, the Agent
(i) does not hereby assume any fiduciary duties to any of the Holders of Secured
Obligations, (ii) is a “representative” of the Holders of Secured Obligations
within the meaning of the term “secured party” as defined in the New York
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders, for itself and on
behalf of its Affiliates as Holders of Secured Obligations, hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Holder of
Secured Obligations hereby waives.
10.2.    Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.
10.3.    General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, or any Lender or Holder of
Secured Obligations for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final,
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person or any related Person.
10.4.    No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of the Borrower or any guarantor of
any of the Obligations or of any of the Borrower’s or any such guarantor’s
respective Subsidiaries. The Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by the Borrower to the Agent at
such time, but is voluntarily furnished by the Borrower to the Agent (either in
its capacity as Agent or in its individual capacity).
10.5.    Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
The Lenders hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so

89



--------------------------------------------------------------------------------




by the Required Lenders (or all of the Lenders in the event that and to the
extent that this Agreement expressly requires such). The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.
10.6.    Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
10.7.    Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.
10.8.    Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to the Lenders’ Pro Rata
Shares of the Aggregate Revolving Loan Commitment (or, if the Aggregate
Revolving Loan Commitment has been terminated, of the Aggregate Outstanding
Revolving Loan Credit Exposure) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Secured
Obligations and termination of this Agreement.
10.9.    Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
10.10.    Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Revolving Loan Commitment and its Credit Extensions
as any Lender and may exercise the same as though it were not the

90



--------------------------------------------------------------------------------




Agent, and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person. The Agent, in its individual capacity, is not obligated to remain
a Lender.
10.11.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.
10.12.    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign. The Agent may not be removed at any time without its prior
written consent. Upon any resignation, the Required Lenders shall have the
right, with the consent of the Borrower so long as no Default has occurred and
is continuing (such consent not to be unreasonably withheld or delayed), to
appoint, on behalf of the Borrower and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, with the consent of the Borrower
so long as no Default has occurred and is continuing (such consent not to be
unreasonably withheld or delayed), on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned and no successor Agent has been appointed, the Lenders may
perform all the duties of the Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Agent shall be
deemed to be appointed hereunder until such successor Agent has accepted the
appointment. Any such successor Agent shall be a commercial bank having capital
and retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent. Upon the effectiveness of the resignation of
the Agent, the resigning Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of the Agent, the provisions of this Article X shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as the Agent hereunder and under the other
Loan Documents. In the event that there is a successor to the Agent by merger,
or the Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.
10.13.    Agent and Arrangers Fees. The Borrower agrees to pay to the Agent and
the Arrangers, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arrangers pursuant to the fee letter dated November
30, 2012 by and between the Borrower and the Agent, as amended or modified from
time to time.

91



--------------------------------------------------------------------------------




10.14.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
10.15.    Collateral Documents. (a) Each Lender authorizes the Agent to enter
into each of the Collateral Documents to which it is a party (including
Amendment No. 2 to the Security Agreement) and to take all action contemplated
by such documents. Each Lender agrees that no Holder of Secured Obligations
(other than the Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Agent for the
benefit of the Holders of Secured Obligations upon the terms of the Collateral
Documents.
(b)    In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Agent is hereby authorized
to execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Agent on behalf of the Holders of Secured
Obligations.
(c)    The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Aggregate Revolving Loan Commitment and
payment and satisfaction of all of the Obligations (other than contingent
indemnity obligations and Rate Management Obligations) at any time arising under
or in respect of this Agreement or the Loan Documents or the transactions
contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Agent at any time, the Lenders will confirm in writing the Agent’s authority to
release particular types or items of Collateral pursuant to this Section 10.15.
(d)    Upon any sale or transfer of assets constituting Collateral which is
permitted pursuant to the terms of any Loan Document, or consented to in writing
by the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the Borrower to the Agent, the
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Holders of Secured Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary Guarantor in respect of) all
interests retained by the Borrower or any Subsidiary Guarantor, including,
without limitation, the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.
10.16.    Exercise of Certain Remedies. Except with respect to the exercise of
setoff rights of any Lender in accordance with Section 11.1, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against the
Borrower or with respect to any Loan Document, without the prior written consent
of the Required Lenders or, as may be provided in this Agreement or the other
Loan Documents, with the consent of the Agent.

92



--------------------------------------------------------------------------------






ARTICLE XI
SETOFF; RATABLE PAYMENTS
11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations owing to
such Lender, whether or not the Secured Obligations, or any part thereof, shall
then be due and Borrower shall be promptly notified in writing thereof by such
Lender and Affiliate.
11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5 or as otherwise provided
herein) in a greater proportion than that received by any other Lender, such
Lender agrees, promptly upon demand, to purchase a participation in the
Aggregate Outstanding Credit Exposure held by the other Lenders so that after
such purchase each Lender will hold its Pro Rata Share of the Aggregate
Outstanding Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Pro Rata Shares of the Aggregate Outstanding
Credit Exposure. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.
11.3.    Application of Payments. Principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Loans to which such payments relate held by each Lender) and payments of
the fees shall, as applicable, be apportioned ratably among the Lenders, except
for fees payable solely to the Agent or any LC Issuer and except as provided in
the fee letter referenced in Section 10.13. Subject to the provisions of Section
2.2 governing the application of mandatory prepayments, all payments shall be
remitted to the Agent and all such payments not relating to principal or
interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of any Collateral received by the Agent following acceleration of
the maturity of the Obligations pursuant to Section 8.1, shall be applied,
ratably, subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the Agent
from the Borrower, second, to pay any fees, indemnities, or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
due in respect of the Revolving Loans, including Non-Ratable Loans and
Collateral Protection Advances, fourth, to pay or prepay ratably the principal
amount of the Collateral Protection Advances, fifth, to pay or prepay ratably
the principal amount of the Non-Ratable Loans and the Revolving Loans, unpaid
Reimbursement Obligations in respect of Facility LCs, and an amount to the Agent
equal to one hundred and three percent (103%) of the aggregate undrawn face
amount of all outstanding Facility LCs to be held as cash collateral for such
Obligations, sixth, to pay any amounts owing with respect to Bank Products,
seventh, to the payment of any other Secured Obligation due to the Agent or any
Lender by the Borrower, and eighth, to the Borrower. Notwithstanding anything to
the contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, neither the Agent nor any Lender shall apply
any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan,
or (b) in the event, and only to the extent, that there are no outstanding
Floating Rate Loans and, in any event, the Borrower shall pay the breakage
losses with respect to Eurodollar Loans in accordance with Section 3.4. The
Agent and the Required Lenders shall have the continuing and exclusive right to
apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured

93



--------------------------------------------------------------------------------




Obligations. Unless otherwise required by the terms of this Agreement, all
principal payments in respect of Loans (other than Non-Ratable Loans and
Collateral Protection Advances) shall be applied first to repay outstanding
Floating Rate Loans, and then to repay outstanding Eurodollar Loans with those
Eurodollar Loans which have earlier expiring Interest Periods being repaid prior
to those which have later expiring Interest Periods.
11.4.    Failure to Make Payment. If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.11, 2.18, 2.19.5, 9.15 or 10.8,
then the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Lender for the benefit of the Agent, the Non-Ratable Lender or any LC
Issuer to satisfy such Lender’s obligations to it under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
12.1.    Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participants must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with Section
12.3.2. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank, (y) in the case of
a Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee or (z) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to direct or
indirect contractual counterparties in swap agreements relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat the Person which made any Loan or which holds
any Note as the owner thereof for all purposes hereof unless and until such
Person complies with Section 12.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
12.2.    Participations.

94



--------------------------------------------------------------------------------






12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Revolving Loan Commitment of such Lender or any other interest of such Lender
under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under the Loan
Documents.
12.2.2 Register. Each Lender that sells a participating interest, acting solely
for this purpose as a non-fiduciary agent of the Borrower, shall maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement; provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Outstanding Credit Exposure, any
Note, any Revolving Loan Commitment or any other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Outstanding Credit Exposure, Note, Revolving Loan Commitment or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower, such Lender and the Agent
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding notice to the contrary.
12.2.3 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.
12.2.4 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2 or 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant agrees to comply
with the provisions of Section 3.5 to the same extent as if it were a Lender.

95



--------------------------------------------------------------------------------






12.3.    Assignments.
12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Borrower and the Agent, either be in an amount
equal to the entire applicable Outstanding Credit Exposure of the assigning
Lender or (unless each of the Borrower and the Agent otherwise consents) be in
an aggregate amount not less than $10,000,000 with respect to Revolving Loans.
The amount of the assignment shall be based on the Outstanding Credit Exposure
subject to the assignment, determined as of the date of such assignment or as of
the “Trade Date,” if the “Trade Date” is specified in the Assignment Agreement.
12.3.2 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within fifteen (15) Business Days after having received
notice thereof; provided, further, that the consent of the Borrower shall not be
required if (i) a Default has occurred and is continuing or (ii) such assignment
is in connection with the physical settlement of any Lender’s obligations to
direct or indirect contractual counterparties in swap agreements relating to the
Loans; provided, that the assignment without the Borrower’s consent pursuant to
clause (ii) shall not increase the Borrower’s liability under Section 3.5. The
consent of the Agent and, for so long as JPMorgan is an LC Issuer hereunder,
JPMorgan in its capacity as a LC Issuer shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund. Any consent required under this Section 12.3.2 shall not be
unreasonably withheld or delayed.
12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent for processing such assignment
(unless such fee is waived by the Agent or unless such assignment is made to
such assigning Lender’s Affiliate or an Approved Fund), such assignment shall
become effective on the effective date specified in such assignment. The
Assignment Agreement shall contain a representation and warranty by the
Purchaser to the effect that the assignment evidenced thereby will not result in
a non-exempt “prohibited transaction” under Section 406 of ERISA. On and after
the effective date of such assignment, such Purchaser shall for all purposes be
a Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Agent. In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 12.3 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower

96



--------------------------------------------------------------------------------




shall, if the transferor Lender or the Purchaser desires that its Loans be
evidenced by Notes, make appropriate arrangements so that, upon cancellation and
surrender to the Borrower of the Notes (if any) held by the transferor Lender,
new Notes or, as appropriate, replacement Notes are issued to such transferor
Lender, if applicable, and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
Revolving Loan Commitments (or, if the Termination Date has occurred, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.
12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders, and the Revolving Loan Commitments of, and
principal amounts of and interest on the Loans owing to, each Lender pursuant to
the terms hereof from time to time and whether such Lender is an original Lender
or assignee of another Lender pursuant to an assignment under this Section 12.3.
The entries in the Register shall be conclusive, and the Borrower, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
12.4.    Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
12.5.    Tax Certifications. If any interest in any Loan Document is transferred
to any Transferee, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
ARTICLE XIII
NOTICES
13.1.    Notices.
(a)    Except as otherwise permitted by Section 2.13 with respect to borrowing
notices, (and subject to Section 13.1(b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(i)    if to the Borrower, to it at 19100 Ridgewood Parkway, San Antonio, Texas
78259, Attention of Corporate Secretary (Telecopy No. 210-569-5130; Telephone
No. 210-626-6000), with copies to the Finance Department/Treasurer, Attention
Tracy Jackson (Telecopy No. 210-569-5130; Telephone No. 210-626-6779);
(ii)    if to the Agent, to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th
Floor, Dallas, Texas 75201, Attention of Region Manager (Telecopy No. (214)
965-4731),with a copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th Floor,
Dallas, Texas 75201, Attention of J. Devin Mock (Telecopy No. (214) 965-2594);

97



--------------------------------------------------------------------------------






(iii)    If to JPMorgan as LC Issuer, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 22nd Floor, Chicago, Illinois 60603, Attention of Olga Prado
(Telecopy No. (312) 732-7606),or in the case of any other LC Issuer, to it at
the address and telecopy number specified from time to time by such LC Issuer to
the Borrower and the Agent;
(iv)    if to the Non-Ratable Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn, 22nd Floor, Chicago, Illinois 60603, Attention of Olga Prado
(Telecopy No. (312) 732-7606); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Agent and the applicable
Lender. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
13.2.    Change of Address. The Borrower, the Agent, any LC Issuer, and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.
ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
15.1    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
15.2    CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH LENDER AND
EACH LC ISSUER EACH HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL COURT SITTING IN OR WITH

98



--------------------------------------------------------------------------------




DIRECT JURISDICTION OVER THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE
COURT SITTING IN OR WITH DIRECT JURISDICTION OVER THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS (OTHER
THAN ANY COLLATERAL DOCUMENTS). THE BORROWER, THE AGENT, EACH LC ISSUER AND EACH
LENDER EACH HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
15.3    WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, EACH LC ISSUER, EACH
LENDER, AND EACH OTHER HOLDER OF SECURED OBLIGATIONS HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
ARTICLE XVI
PRIOR CREDIT AGREEMENT    The Borrower, certain of the Lenders, and the Agent
are parties to the Prior Credit Agreement. The Borrower, the Lenders, and the
Agent agree that upon (i) the execution and delivery of this Agreement by each
of the parties hereto and (ii) satisfaction (or waiver by the aforementioned
parties) of the conditions precedent set forth in Section 4.1, the terms and
conditions of the Prior Credit Agreement shall be and hereby are amended,
superseded, and restated in their entirety by the terms and provisions of this
Agreement. All amounts outstanding or otherwise due and payable under the Prior
Credit Agreement prior to the Closing Date shall, on and after the Closing Date,
be outstanding and due and payable under this Agreement. Notwithstanding the
foregoing, the Borrower affirms its rights, duties and obligations under the
Security Agreement, including, without limitation, the security interest granted
thereunder, and the other Loan Documents delivered in connection herewith, and
agrees and acknowledges that this Agreement constitutes the “Credit Agreement”
referenced therein. Without limiting the foregoing, upon the effectiveness
hereof, the Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Prior Credit Agreement as are necessary in order that each such Lender’s
Outstanding Credit Exposure hereunder reflects such Lender’s Pro Rata Share of
the Aggregate Outstanding Credit Exposure on the Closing Date. Upon the
effectiveness hereof, each Departing Lender’s “Revolving Loan Commitment” under
the Prior Credit Agreement shall be terminated, each Departing Lender shall have
received payment in full of all of the “Obligations” under the Prior Credit
Agreement (other than obligations to pay fees and expenses with respect to which
the Borrower has not received an invoice, “Rate Management Obligations”,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Prior Credit Agreement) and each
Departing Lender shall not be a Lender hereunder. All Lenders agree and
acknowledge that only Departing Lenders shall receive full repayment of their
“Obligations” under the Prior Credit Agreement on the effective Closing Date, as
such Departing Lenders shall not constitute Lenders hereunder, and the Lenders
consent to such full repayment as described above.

99



--------------------------------------------------------------------------------






ARTICLE XVII
USA PATRIOT ACT    Each Lender that is subject to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower and each Subsidiary Guarantor that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies such Person, which information includes the
name and address of such Person and other information that will allow such
Lender to identify such Person in accordance with the Act.




The remainder of this page is intentionally blank



100



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders, the initial LC Issuer, and the
Agent have executed this Agreement as of the date first above written.


 
TESORO CORPORATION,
 
as the Borrower



 
By:  
/s/ TRACY D. JACKSON
 
Name:
Tracy D. Jackson
 
Title:
Vice President and Treasurer




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------








 
JPMORGAN CHASE BANK, NATIONAL
 
ASSOCIATION, individually, as an LC Issuer, as the
 
Non-Ratable Lender and as Administrative Agent



 
By:  
/s/ J. DEVIN MOCK
 
Name:
J. Devin Mock
 
Title:
Authorized Officer








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
THE ROYAL BANK OF SCOTLAND plc,
 
as a Lender



 
By:  
/s/ JOHN PREECE
 
Name:
John Preece
 
Title:
Authorised Signatory








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A.,
 
as a Lender





By:  
/s/ JAMES B. ALLIN


Name:
James B. Allin


Title:
Senior Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
BNP PARIBAS,
 
as a Lender



 
By:  
/s/ MATTHEW L. ROSETTI
 
Name:
Matthew L. Rosetti
 
Title:
Director



 
By:  
/s/ A-C MATHIOT
 
Name:
A-C Mathiot
 
Title:
Managing Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CITIBANK, N.A.,
 
as a Lender





By:
/s/ BRENDAN MACKAY


Name:
Brendan Mackay


Title:
Director and Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
NATIXIS,
 
as a Lender



 
By:  
/s/ DANIEL PAYER
 
Name:
Daniel Payer
 
Title:
Managing Director



 
By:  
/s/ LOUIS P. LAVILLE, III
 
Name:
Louis P. Laville, III
 
Title:
Managing Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
THE BANK OF NOVA SCOTIA,
 
as a Lender



 
By:  
/s/ JOHN FRAZELL
 
Name:
John Frazell
 
Title:
Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NA,
 
as a Lender



 
By:  
/s/ PETER AZIZ
 
Name:
Peter Aziz
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
MIZUHO CORPORATE BANK, LTD.,
 
as a Lender



 
By:  
/s/ LEON MO
 
Name:
Leon Mo
 
Title:
Authorized Signatory








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
BANCO BILBAO VIZCAYA ARGENTARIA S.A.,
 
NEW YORK BRANCH, as a Lender



 
By:  
/s/ MICHAEL OKA
 
Name:
Michael Oka
 
Title:
Executive Director



 
By:  
/s/ LUCA SACCHI
 
Name:
Luca Sacchi
 
Title:
Executive Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CRÉDIT AGRICOLE CORPORATE & INVESTMENT
 
BANK, as a Lender



 
By:  
/s/ DAVID GURGHIGIAN
 
Name:
David Gurghigian
 
Title:
Managing Director



 
By:  
/s/ MICHAEL WILLIS
 
Name:
Michael Willis
 
Title:
Managing Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender



 
By:  
/s/ CHAD GREENE
 
Name:
Chad Greene
 
Title:
Officer








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA,
 
as a Lender



 
By:  
/s/ KRISTAN SPIVEY
 
Name:
Kristan Spivey
 
Title:
Authorized Signatory








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
UBS AG, STAMFORD BRANCH,
 
as a Lender



 
By:  
/s/ LANA GIFAS
 
Name:
Lana Gifas
 
Title:
Director



 
By:  
/s/ JOSELIN FERNANDES
 
Name:
Joselin Fernandes
 
Title:
Associate Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
RB INTERNATIONAL FINANCE (USA), LLC,
 
as a Lender



 
By:  
/s/ STEPHEN A. PLAUCHE
 
Name:
Stephen A. Plauche
 
Title:
First Vice President



 
By:  
/s/ BRAD WOODHOUSE
 
Name:
Brad Woodhouse
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS
 
BRANCH, as a Lender



 
By:  
/s/ NUPUR KUMAR
 
Name:
Nupur Kumar
 
Title:
Vice President



 
By:  
/s/ WEI-JEN YUAN
 
Name:
Wei-Jen Yuan
 
Title:
Associate








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,
 
as a Lender



 
By:  
/s/ MARIA FERRADAS
 
Name:
Maria Ferradas
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as a Lender



 
By:  
/s/ ERIN MORRISSEY
 
Name:
Erin Morrissey
 
Title:
Director



 
By:  
/s/ DUSAN LAZAROV
 
Name:
Dusan Lazarov
 
Title:
Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
REGIONS BANK,
 
as a Lender



 
By:  
/s/ DAN CLUBB
 
Name:
Dan Clubb
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender



 
By:  
/s/ SHUJI YABE
 
Name:
Shuji Yabe
 
Title:
Managing Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
SUNTRUST BANK,
 
as a Lender



 
By:  
/s/ LYNN TRAPANESE
 
Name:
Lynn Trapanese
 
Title:
Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC,
 
as a Lender



 
By:  
/s/ VANESSA KURBATSKIY
 
Name:
Vanessa Kurbatskiy
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CIBC INC.,
 
as a Lender



 
By:  
/s/ TRUDY NELSON
 
Name:
Trudy Nelson
 
Title:
Authorized Signatory



 
By:  
/s/ RICHARD ANTL
 
Name:
Richard Antl
 
Title:
Authorized Signatory








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
COMERICA BANK,
 
as a Lender



 
By:  
/s/ JOEY POWELL
 
Name:
Joey Powell
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender



 
By:  
/s/ TERRENCE BRODERICK
 
Name:
Terrence Broderick
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CAPITAL ONE, NATIONAL ASSOCIATION.,
 
as a Lender



 
By:  
/s/ NANCY M. MAK
 
Name:
Nancy M. Mak
 
Title:
Senior Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
SIEMENS FINANCIAL SERVICES, INC.,
 
as a Lender



 
By:  
/s/ JEFFREY B. IERVESE
 
Name:
Jeffrey B. Iervese
 
Title:
Vice President



 
By:  
/s/ANDREW BENEDUCE
 
Name:
Andrew Beneduce
 
Title:
 








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
FROST BANK,
 
as a Lender



 
By:  
/s/ SARAH CERNOSEK
 
Name:
Sarah Cernosek
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
AMEGY BANK NATIONAL ASSOCIATION,
 
as a Lender



 
By:  
/s/ H. BROCK HUDSON
 
Name:
H. Brock Hudson
 
Title:
Senior Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
BANK HAPOALIM B.M.,
 
as a Lender



 
By:  
/s/ JAMES P. SURLESS
 
Name:
James P. Surless
 
Title:
Vice President



 
By:  
/s/ FREDERIC S. BECKER
 
Name:
Frederic S. Becker
 
Title:
Senior Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
FIFTH THIRD BANK,
 
as a Lender



 
By:  
/s/ BYRON L. COOLEY
 
Name:
Byron L. Cooley
 
Title:
Executive Director








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
HSBC BANK USA, NATIONAL ASSOCIATION
 
as a Lender



 
By:  
/s/ WADIE C HABIBY
 
Name:
Wadie C Habiby
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
AMALGAMATED BANK,
 
as a Lender



 
By:  
/s/ MARISSA BIANCO WYCH
 
Name:
Marissa Bianco Wych
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
FIRST HAWAIIAN BANK,
 
as a Lender



 
By:  
/s/ SUSAN TAKEDA
 
Name:
Susan Takeda
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
CITY NATIONAL BANK, a national banking
 
association, as a Lender



 
By:  
/s/ MIA BOLIN
 
Name:
Mia Bolin
 
Title:
Vice President








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
LLOYDS TSB BANK PLC,
 
as a Departing Lender



 
By:  
/s/ STEPHEN GIACOLONE
 
Name:
Stephen Giacolone
 
Title:
Assistant Vice President -G011



 
By:  
/s/ JULIA R. FRANKLIN
 
Name:
Julia R. Franklin
 
Title:
Vice President - F014








Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




 
SOCIÉTÉ GÉNÉRALE,
 
as a Departing Lender



 
By:  
/s/ CHAD CLARK
 
Name:
Chad Clark
 
Title:
Managing Director




Signature Page to Sixth Amended and Restated Credit Agreement

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE AS OF THE CLOSING DATE


LENDER
REVOLVING LOAN COMMITMENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


$120,000,000


THE ROYAL BANK OF SCOTLAND PLC


$120,000,000


WELLS FARGO BANK, N.A.


$170,000,000


BANK OF AMERICA, N.A.


$85,000,000


BARCLAYS BANK PLC


$45,000,000


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$45,000,000


CITIBANK, N.A.


$85,000,000


CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK


$65,000,000


MIZUHO CORPORATE BANK, LTD.


$85,000,000


NATIXIS


$85,000,000


SUNTRUST BANK


$45,000,000


BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH


$65,000,000


DEUTSCHE BANK TRUST COMPANY AMERICAS


$45,000,000


UBS AG, STAMFORD BRANCH


$65,000,000


RB INTERNATIONAL FINANCE (USA), LLC


$65,000,000


REGIONS BANK


$45,000,000


BANK OF NOVA SCOTIA


$85,000,000


BNP PARIBAS


$0


CIBC INC.


$30,000,000


FIFTH THIRD BANK


$35,000,000


SUMITOMO MITSUI BANKING CORPORATION


$45,000,000


PNC BANK, NATIONAL ASSOCIATION


$65,000,000


ROYAL BANK OF CANADA


$65,000,000


CAPITAL ONE, N.A.


$30,000,000


HSBC BANK USA, NATIONAL ASSOCIATION


$15,000,000


U.S. BANK NATIONAL ASSOCIATION


$30,000,000


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


$45,000,000


CITY NATIONAL BANK


$35,000,000


FROST BANK


$20,000,000


COMERICA BANK


$30,000,000


BANK HAPOALIM


$15,000,000


AMALGAMATED BANK


$25,000,000


AMEGY BANK NATIONAL ASSOCIATION


$20,000,000


SIEMENS FINANCIAL SERVICES, INC.


$25,000,000


FIRST HAWAIIAN BANK


$0


 
 
TOTAL


$1,850,000,000







--------------------------------------------------------------------------------






COMMITMENT SCHEDULE AS OF THE INCREASE EFFECTIVE DATE


LENDER
REVOLVING LOAN COMMITMENT
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION


$200,000,000


THE ROYAL BANK OF SCOTLAND PLC


$200,000,000


WELLS FARGO BANK, N.A.


$200,000,000


BANK OF AMERICA, N.A.


$125,000,000


BARCLAYS BANK PLC


$125,000,000


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$125,000,000


CITIBANK, N.A.


$125,000,000


CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK


$125,000,000


MIZUHO CORPORATE BANK, LTD.


$125,000,000


NATIXIS


$125,000,000


SUNTRUST BANK


$100,000,000


BANCO BILBAO VIZCAYA ARGENTARIA S.A., NEW YORK BRANCH


$100,000,000


DEUTSCHE BANK TRUST COMPANY AMERICAS


$100,000,000


UBS AG, STAMFORD BRANCH


$100,000,000


RB INTERNATIONAL FINANCE (USA), LLC


$100,000,000


REGIONS BANK


$100,000,000


BANK OF NOVA SCOTIA


$85,000,000


BNP PARIBAS


$80,000,000


CIBC INC.


$75,000,000


FIFTH THIRD BANK


$75,000,000


SUMITOMO MITSUI BANKING CORPORATION


$75,000,000


PNC BANK, NATIONAL ASSOCIATION


$65,000,000


ROYAL BANK OF CANADA


$65,000,000


CAPITAL ONE, N.A.


$50,000,000


HSBC BANK USA, NATIONAL ASSOCIATION


$50,000,000


U.S. BANK NATIONAL ASSOCIATION


$50,000,000


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


$45,000,000


CITY NATIONAL BANK


$35,000,000


FROST BANK


$35,000,000


COMERICA BANK


$30,000,000


BANK HAPOALIM


$25,000,000


AMALGAMATED BANK


$25,000,000


AMEGY BANK NATIONAL ASSOCIATION


$25,000,000


SIEMENS FINANCIAL SERVICES, INC.


$25,000,000


FIRST HAWAIIAN BANK


$10,000,000


 
 
TOTAL


$3,000,000,000







--------------------------------------------------------------------------------




PRICING SCHEDULE
Index Debt Ratings
Commitment Fee Rate
Eurodollar Rate Margin
Floating Rate Margin
Category 1: Index Debt Rating of BBB+ by S&P or Baa1 by Moody’s or higher
0.375%
1.25%
0.25%
Category 2: Index Debt Rating of BBB by S&P or Baa2 by Moody’s
0.375%
1.50%
0.50%
Category 3: Index Debt Rating of BBB- by S&P or Baa3 by Moody’s
0.375%
1.75%
0.75%
Category 4: Index Debt Rating of BB+ by S&P or Ba1 by Moody’s
0.50%
2.00%
1.00%
Category 5: Index Debt Rating of BB by S&P or Ba2 by Moody’s or lower
0.50%
2.25%
1.25%



For purposes of, and notwithstanding, the foregoing, (i) if either Moody’s or
S&P shall not have in effect an Index Debt Rating for the Borrower, then such
rating agency shall be deemed to have established such a rating in Category 5;
(ii) if the Index Debt Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different categories, the Applicable Margin
and the Applicable Fee Rate shall be based on the higher of the two ratings; and
(iii) if the Index Debt Ratings established or deemed to have been established
by Moody’s and S&P shall be changed, such change shall be effective as of the
date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to the Loan Documents or
otherwise. Each change in the Applicable Margin and the Applicable Fee ate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.

    

--------------------------------------------------------------------------------




DEPARTING LENDER SCHEDULE


Lloyds TSB Bank Plc
Société Générale

    

--------------------------------------------------------------------------------




    


SCHEDULE 1.1(a)
ELIGIBLE CARRIERS


Any pipeline or other carrier which the Borrower utilizes and which is
acceptable to the Agent.





























--------------------------------------------------------------------------------




SCHEDULE 1.1(b)
DROP DOWN ASSETS


Golden Eagle Truck Rack
Hawaii Pipeline System (All pipelines)
Hawaii Barber's Point and Sand Island Terminals
Alaska Tesoro Pipeline
Kenai Pipeline
Kenai Tank Farm
Alaska KPL Docks
Long Beach Dock
GE Amorco Wharf (dock)
GE Pipelines (incl. in docks)
GE NGL Rack
Nikiski Terminal
Hilo Terminal
LAR Pipelines
Kahului Terminal
Hawaii SPM (dock)
Anacortes Wharf (3 crude tanks)
Lihue Terminal
MNT -- TC/TR Tank Car/Truck
Port Angeles Terminal/Dock
Avon Wharf (dock)
Kawaihae Terminal
Pittsburg Terminal (idle)
Honolulu Trucking
Barber's Point Dock
Hilo Trucking


All rail loading and unloading facilities
All sulfur and coke handling and transporting facilities and assets





--------------------------------------------------------------------------------


SCHEDULE 2.19.1


LETTERS OF CREDIT UNDER PRIOR CREDIT AGREEMENT


[Attached]







--------------------------------------------------------------------------------


[letterofcreditv2.jpg]



--------------------------------------------------------------------------------




SCHEDULE 5.8(i)
SUBSIDIARIES
Entity Name
Jurisdiction of Formation
% Ownership Interest
Tesoro Wasatch, LLC
Delaware
100.0%
Tesoro Companies, Inc.
Delaware
100.0%
Tesoro Alaska Company
Delaware
100.0%
Tesoro Refining & Marketing Company LLC
Delaware
100.0%
Tesoro Alaska Pipeline Company
Delaware
100.0%
Kenai Pipe Line Company
Delaware
100.0%
Tesoro Logistics GP, LLC
Delaware
100.0%
Tesoro High Plains Pipeline Company LLC
Delaware
47.3%
Tesoro Logistics LP
Delaware
47.3%
Tesoro Logistics Operations LLC
Delaware
47.3%
Tesoro Logistics Finance Corp.
Delaware
47.3%
Tesoro Logistics Pipelines LLC
Delaware
47.3%
Tesoro Logistics Northwest Pipeline LLC
Delaware
47.3%
Interior Fuels Company
Alaska
100.0%
Tesoro Panama Company, S.A.
Panama
100.0%
Tesoro Petroleum (Singapore) Pte. Ltd.
Singapore
100.0%
Tesoro Canada Supply & Distribution Ltd.
British Columbia,
Canada
100.0%
Tesoro Hawaii, LLC
Hawaii
100.0%
Tesoro West Coast Company, LLC
Delaware
100.0%
Tesoro Sierra Properties, LLC
Delaware
100.0%
Tesoro Northstore Company
Alaska
100.0%
Tesoro South Coast Company, LLC
Delaware
100.0%
Tesoro Trading Company
Delaware
100.0%
Tesoro Environmental Resources Company
Delaware
100.0%
Tesoro Aviation Company
Delaware
100.0%
Tesoro Maritime Company
Delaware
100.0%
Tesoro Far East Maritime Company
Delaware
100.0%
Gold Star Maritime Company
Delaware
100.0%
Smiley’s Super Service, Inc.
Hawaii
100.0%
Redland Vision, LLC
Delaware
100.0%
RW Land Company
Delaware
100.0%
RidgeWood Association
Texas
100.0%
Ridgewood Insurance Company
Vermont
100.0%
Tesoro Insurance Holding Company
Delaware
100.0%
Tesoro SoCal Pipeline Company LLC
Delaware
100.0%
Treasure Franchise Company LLC
Delaware
100.0%






--------------------------------------------------------------------------------








SCHEDULE 5.8(ii)
SUBSIDIARY GUARANTORS


Tesoro Wasatch, LLC
Tesoro Companies, Inc.
Tesoro Alaska Company
Tesoro Refining & Marketing Company LLC
Tesoro Panama Company, S.A.
Tesoro Canada Supply & Distribution Ltd.
Tesoro Hawaii, LLC
Tesoro West Coast Company, LLC
Tesoro Sierra Properties, LLC
Tesoro Northstore Company
Tesoro South Coast Company, LLC
Tesoro Trading Company
Tesoro Environmental Resources Company
Tesoro Aviation Company
Tesoro Maritime Company
Tesoro Far East Maritime Company
Gold Star Maritime Company
Smiley’s Super Service, Inc.
Tesoro Insurance Holding Company
Tesoro SoCal Pipeline Company LLC
Treasure Franchise Company LLC











--------------------------------------------------------------------------------




SCHEDULE 5.9
ERISA


The following individuals are involved in a multi-employer plan:
No multi-employer plans exist.













--------------------------------------------------------------------------------




SCHEDULE 6.13
INVESTMENTS


Funds are primarily concentrated in the JPM collection account
Other various small operating bank accounts with minimal amounts of
cash/investments















--------------------------------------------------------------------------------




SCHEDULE 6.14
INDEBTEDNESS
Computation of Indebtedness Pursuant to the Credit Agreement
Capital structure as of November 30, 2012 was comprised of (in millions):
Existing Revolving Credit Facilities
 
 
 
Tesoro Corporation Revolving Credit Facility
 
$
1,850


 
Tesoro Logistics LP Revolving Credit Facility (non-recourse to Tesoro
Corporation)
 
500


 
 
 
 
Debt Outstanding as November 30, 2012
 
 
 
Tesoro Corporation Revolving Credit Facility
 
$
0


 
Tesoro Logistics LP Revolving Credit Facility (non-recourse to Tesoro
Corporation)
 
0


 
4.250% Senior Notes due 2017
 
450


 
9.750% Senior Notes due 2019 (net of unamortized discount)
 
291


 
5.875% Tesoro Logistics LP Senior Notes due 2020
 
350


 
5.375% Senior Notes due 2022
 
475


 
Capital Lease Obligations and Other
 
20


 
 
 
 
Total Debt Outstanding
 
$
1,586
















--------------------------------------------------------------------------------






SCHEDULE 6.15
LIENS


Liens arising in the ordinary course of business of the Borrower and its
Subsidiaries to secure the payment of tariffs, storage fees, TAPS fees, dock use
fees and all other liens in the nature of warehouseman's, landlord's tank
storage, or pipeline liens.
Liens securing equipment, fixtures, improvements, inventory (other than
Petroleum Inventory) and liquor licenses at Tesoro Northstore locations.
Liens securing all equipment arising under Capitalized Lease Obligations.
Liens in favor of Pacific Lighting Gas Development Company covering production
of natural gas from Tesoro's interest in Canada's Arctic Islands.
Liens from State of Texas, Bexar County, San Antonio Independent School District
on Tesoro Trading Company and the IRS, Austin, TX on Tesoro Northstore Corp.
Liens securing foreign held inventory which arise from the financing/posting of
LCs for foreign sourced inventory.
Liens arising from the leasing of platinum and palladium by the Borrower and its
Subsidiaries.













--------------------------------------------------------------------------------






EXHIBIT A


[INTENTIONALLY OMITTED]











































A-1

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
 
 
Credit Agreement described below
 

This Compliance Certificate is furnished pursuant to that certain Sixth Amended
and Restated Credit Agreement, dated as of January 4, 2013 (as the same may be
amended, modified, renewed or extended from time to time, the “Agreement”),
among Tesoro Corporation (the “Borrower”), the financial institutions from time
to time party thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
National Association, as Administrative Agent (the “Agent”) for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected __________ of the Borrower;
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;
4. All of the representations and warranties set forth in Article V of the
Agreement are true and correct in all material respects as of the date hereof or
as of such earlier date that may be specified in the Agreement;
5.    No material adverse change in the business, Property, condition (financial
or otherwise), operations or results of operations of the Borrower or any of its
Subsidiary Guarantors has occurred since December 31, 2011 other than as
disclosed in Form 10-K filed by the Borrower with the U.S. Securities and
Exchange Commission for the fiscal year ending December 31, 2011 with respect to
the operations and results of operations of the Borrower and its consolidated
Subsidiaries; and
6. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower's compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 


B-1

--------------------------------------------------------------------------------




 
 
 
 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________, 20___.
The Borrower hereby certifies, through its [insert title of certifying officer],
that the information set forth herein is accurate as of __________ ___, 20__, to
the best of such officer's knowledge, after diligent inquiry, and that the
financial statements delivered herewith present fairly the financial position of
the Borrower and its consolidated Subsidiaries at the dates indicated and the
results of their operation and changes in their financial position for the
periods indicated in conformity with Agreement Accounting Principles,
consistently applied.
Attached hereto are true and correct copies of the certificates filed by the
Borrower in connection with Form 10[-K][-Q] with the U.S. Securities and
Exchange Commission relating to Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 for the accounting period covered by the attached
financial statements.
Dated _____________ ___, 20__
 
 
 
 
 
 
TESORO CORPORATION


 
 
 
By:  
 
 
 
 
Name:
 
 
 
Title:
 
 



                        



B-2

--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE


[BORROWER TO ADD ADDITIONAL INFORMATION WHEN REQUIRED]




I.
FINANCIAL COVENANTS



For the purposes of the following covenants, Consolidated EBITDA for the
Borrower and its Subsidiaries shall be calculated as follows, in each case on a
consolidated basis1:




a.
 
net income
 
$________
 
 
 
 
 
b.
+
interest expense
$________
 
 
 
 
 
 
c.
+
income and franchise
 
 
 
 
tax expense
 
$________
 
 
 
 
 
d.
+
depreciation
 
$________
 
 
 
 
 
e.
+
amortization
 
$________
 
 
 
 
 
f.
+
other non-cash
 
 
 
 
charges
$________
 
 
 
 
 
 
g.
–
interest income
$________
 
 
 
 
 
 
h.
–
other non-cash
 
 
 
 
income
 
$________
 
 
 
 
 
i.
–
Consolidated EBITDA for
any Material Disposition
(if positive)
 
$________
 
 
 
 
 
j.
+
Consolidated EBITDA for
 any Material Acquisition
(if positive)
 
$________
 
 
 
 
 
k.
=
EBITDA
 
$________



















____________________________
1 No amounts in respect of Net Mark-to-Market Exposure shall be included in any
computation of Consolidated EBITDA









B-3

--------------------------------------------------------------------------------




A.
Fixed Charge Coverage Ratio (Section 6.21).
 
 
 
 
 
 
(1)
Consolidated EBITDA (excluding any MLP
 
 
 
EBITDA), minus expenses for cash federal income
 
 
 
taxes paid, minus Net Consolidated Capital
 
 
 
Expenditures (excluding any MLP Capital
 
 
 
Expenditures), minus Restricted Payments, plus any
 
 
 
Cash dividend or cash distribution made by any
 
 
 
Excluded Subsidiary in respect of its equity interests
 
 
 
to the Borrower or any Subsidiary, plus cash federal
 
 
 
income tax refunds received
$________________
 
 
 
 
 
(2)
Fixed Charges, all calculated on a rolling four-quarter
 
 
 
basis for the Borrower and its Subsidiaries, on a
 
 
 
consolidated basis, and without duplication
 
 
 
with respect to Capitalized Leases
$________________
 
 
 
 
 
(3)
“Fixed Charge Coverage Ratio”
 
 
 
(Ratio of (1) to (2))
__________ to 1.00
 
 
 
 
 
(4)
Fixed Charge Coverage Ratio not to
 
 
 
be less than 1.00 to 1.00 for the reporting
 
 
 
period covered hereby unless Excess Availability
 
 
 
exceeds the greater of (i) $175,000,000
 
 
 
and (ii) 10% of the Borrowing Base
 
 
 
 
 
 
(5)
Does Excess Availability exceed (i) $175,000,000
 
 
 
and (ii) 10% of the Borrowing Base
Yes/No
 
 
If yes, please provide supporting information.
 
 
 
 
 
 
 
 
 
B.
Minimum Consolidated Tangible Net Worth (Section 6.22).
 
State whether Consolidated Tangible Net Worth of the Borrower was less than
$2,700,000,000 plus seventy-five percent (75%) of Consolidated Net Income (if
positive) earned in each completed fiscal year beginning with the fiscal year
ending December 31, 2013.
 
 
 
Yes/No









    





B-4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Sixth Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor's rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor's outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, any letters of credit included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including, without
limitation, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.
Assignor:
 
 
 
 
 
 
 
2.
Assignee:
 
[and is an Affiliate/Approved
 
 
Fund of [identify Lender]]2
 
 
 
 
3.
Borrower:
Tesoro Corporation
 
 
 
 
4.
Agent:
JPMorgan Chase Bank, National Association
as the Administrative Agent under the Credit Agreement
 
 
 
 
 
 
5.
Credit Agreement:
The Sixth Amended and Restated Credit Agreement dated as of January 4,
 2013 among the Borrower, the financial institutions party thereto as
 Lenders, and the Agent.
6.
Assigned Interest:
 







____________________________
2 Select as applicable.



C-1

--------------------------------------------------------------------------------




Facility Assigned
Aggregate Amount of Commitments/Loans for all Lenders*
Amount of Commitments/Loans Assigned*
Percentage Assigned of Commitments/Loans3
                                      4
$
$
             %
                                      
$
$
             %
                                      
$
$
             %



7.
Trade Date:
 
5 
 
 
 
 

Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
 
 
By:
 
 
 
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
 
 
 
By:
 
 
 
Title:
[Consented to and]6 Accepted:
 
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Agent and as an LC Issuer
 
 
By:
___________________________
 
 
Title:
 
 













____________________________
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment, including,
without limitation, the pre-funded letter of credit facility.
5 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
6 To be added only if the consent of the Agent and/or the LC Issuers is required
by the terms of the Credit Agreement.

C-2

--------------------------------------------------------------------------------




[Consented to:]7
 
 
 
 
 
[TESORO CORPORATION]
 
 
By:
 
 
Title:
 
 























































































____________________________
7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.





C-3

--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule I to this
Assignment and Assumption, (iv) confirms that the assignment evidenced hereby
will not result in a non-exempt “prohibited transaction” as defined in Section
406 of ERISA, (v) it has received a copy of the Credit Agreement, together with
copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (vi) attached as Schedule I to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that (i)
it will, independently and without reliance on the Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one

C-4

--------------------------------------------------------------------------------




instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the
internal laws (as opposed to the conflicts of law provisions) of the State of
New York.





















C-5

--------------------------------------------------------------------------------




SCHEDULE I
ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)




US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)























C-6

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
To JPMorgan Chase Bank, National Association,
as Administrative Agent (the “Agent”) under the Credit Agreement
described below.
Re:
Sixth Amended and Restated Credit Agreement, dated as of January 4, 2013 (as the
same may be amended or modified from time to time, the “Credit Agreement”),
among Tesoro Corporation (the “Borrower”), the financial institutions from time
to time party thereto as Lenders and the Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.



The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.13 of the
Credit Agreement.
Customer/Account Name:
 
 
 
Transfer Funds To:
 
 
 
 
 
 
 
For Account No.:
 
 
 
Reference/Attention To:
 
 
 
 
 
Authorized Officer (Customer Representative)
 
Date
 
 
 
 
 
 
 
 
 
 
(Please Print)
 
Signature
 
 
 
Bank Officer Name
 
Date
 
 
 
 
 
 
 
(Please Print)
 
Signature






D-1

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF REVOLVING NOTE
January 4, 2013


TESORO CORPORATION, a Delaware corporation (the “Borrower”), promises to pay to
the order of [LENDER] (the “Lender”) the aggregate unpaid principal amount of
all Revolving Loans made by the Lender to the Borrower pursuant to Article II of
the Agreement (as hereinafter defined), in immediately available funds at the
main office of JPMorgan Chase Bank, National Association, as Administrative
Agent (the “Agent”), together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the principal of and accrued and unpaid interest on the Revolving
Loans in full on the Termination Date and shall make such mandatory payments as
are required to be made under the terms of Article II of the Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Sixth Amended and Restated Credit Agreement, dated as of
January 4, 2013 (which, as it may be amended, restated, supplemented or modified
and in effect from time to time, is herein called the “Agreement”), among the
Borrower, the lenders party thereto, including the Lender and the Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is secured
pursuant to the Collateral Documents and guaranteed pursuant to the Guaranty,
all as more specifically described in the Agreement, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
The Borrower hereby waives presentment, demand, protest and any notice of any
kind. No failure to exercise and no delay in exercising, any rights hereunder on
the part of the holder hereof shall operate as a waiver of such rights.
This Note shall be governed by and construed in accordance with the internal
laws (including Section 5-1401 of the general obligation law but otherwise
without regard to conflict of law provisions) of the State of New York, but
giving effect to federal laws applicable to national banks. If any court,
tribunal or other entity with jurisdiction hereover rejects the foregoing choice
of law, this Note shall be governed by and construed in accordance with the
internal laws (including 735 ILCS Section 105/5-1 et seq. but otherwise without
regard to conflict of law provisions) of the State of Illinois, but giving
effect to federal laws applicable to national banks.
 
 
 
 
 
 
TESORO CORPORATION


 
 
 
By:  
 
 
 
Name:


 
 
Title:
 
 
 


E-1

--------------------------------------------------------------------------------




SCHEDULE OF REVOLVING LOANS AND PAYMENTS
OF PRINCIPAL TO
NOTE OF TESORO CORPORATION,
DATED JANUARY 4, 2013,


 
 
 
 
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance


























E-2

--------------------------------------------------------------------------------




EXHIBIT F
[INTENTIONALLY OMITTED]











































F-1

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF OFFICER’S CERTIFICATE


OFFICER’S CERTIFICATE
I, the undersigned, hereby certify that I am the _________________8 of Tesoro
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Borrower”). Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Sixth Amended and
Restated Credit Agreement, dated as of January 4, 2013, among the Borrower, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, National Association, as Administrative Agent (as the same may be
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).
I further certify that as of the date hereof:
1.    No Default or Unmatured Default has occurred and is continuing as of the
date hereof;
2.    All of the representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof or as of such earlier date that may be specified in the Credit Agreement;
3.    Immediately prior to the effectiveness of the Revolving Loan Commitments,
the Borrower's incurrence of Indebtedness under the Credit Agreement and the
other Loan Documents does not violate (i) Section 4.09 of the Indenture, dated
as of June 5, 2009, as amended or modified from time to time, to which the
Borrower and certain of its Subsidiaries are subject and pursuant to which the
Borrower issued certain 93/4% Senior Notes Due 2019 and (ii) Section 4.09 of the
Indenture, dated as of September 27, 2012, as amended or modified from time to
time, to which the Borrower and certain of its Subsidiaries are subject and
pursuant to which the Borrower issued certain 41/4% Senior Notes Due 2017 and
53/8% Senior Notes Due 2022;
4.    The Revolving Loan Commitment component of the Credit Agreement and the
other Loan Documents constitute a “Credit Facility” and a “Senior Credit
Facility” under each of the foregoing Indentures; and
5.    The Revolving Loan Commitments, the Credit Agreement, and the other Loan
Documents collectively constitute “Senior Debt” under each of the foregoing
Indentures.
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
____ day of ___________, 20____.
By: ____________________________
[Insert Name and Title of Officer]




____________________________
8 Chief financial officer or vice president, finance and treasurer

G-1

--------------------------------------------------------------------------------






EXHIBIT H


LIST OF CLOSING DOCUMENTS


Attached

H-1

--------------------------------------------------------------------------------




$1,850,000,0001 


TESORO CORPORATION
CREDIT FACILITY


January 4, 2013


LIST OF CLOSING DOCUMENTS2 


A. LOAN DOCUMENTS
1.
Sixth Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Tesoro Corporation, a Delaware corporation (the “Borrower”), the
institutions from time to time parties thereto as Lenders (the “Lenders”), and
JPMorgan Chase Bank, National Association, in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility with an initial commitment amount of $1,850,000,000.

SCHEDULES
Commitment Schedule
Pricing Schedule
Departing Lender Schedule


Schedule 1.1(a)
--
Eligible Carriers
Schedule 1.1(b)
--
Drop Down Assets
Schedule 2.19.1
--
Letters of Credit Issued Under Prior Credit Agreement
Schedule 5.8
--
Subsidiaries
Schedule 5.9
--
ERISA
Schedule 6.13
--
Investments
Schedule 6.14
--
Indebtedness
Schedule 6.15
--
Liens





EXHIBITS
Exhibit A
--
[Intentionally Omitted]
Exhibit B
--
Form of Compliance Certificate
Exhibit C
--
Form of Assignment and Assumption Agreement
Exhibit D
--
Form of Loan/Credit Related Money Transfer Instruction
Exhibit E
--
Form of Revolving Note (if requested)
Exhibit F
--
[Intentionally Omitted]
Exhibit G
--
Form of Officer's Certificate
Exhibit H
--
List of Closing Documents

____________________________
1    Subject to increase to $3,000,000,000 upon the Increase Effective Date, as
defined in the Credit Agreement.
2    Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------




Exhibit I-1
--
Form of Interim Collateral Report
Exhibit I-2
--
Form of Monthly Collateral Report
Exhibit J-1
--
Form of Commitment Increase Certificate
Exhibit J-2
--
Form of Additional Lender Certificate



2.
Revolving Notes, if requested, executed by the Borrower in favor of each Lender
requesting a Revolving Note.

3.
Supplement to Amended and Restated Subsidiary Guaranty to include each of Tesoro
Insurance Holding Company, Tesoro SoCal Pipeline Company LLC and Treasure
Franchise Company LLC (collectively, the “New Subsidiary Guarantors”) as a
Subsidiary Guarantor.

4.
Supplement to Amended and Restated Security Agreement to include each of the New
Subsidiary Guarantors as a Grantor.

Exhibit A        --    Exhibit “A” to Amended and Restated Security Agreement
Exhibit B        --    Exhibit “B” to Amended and Restated Security Agreement


5.
Affirmation of Loan Documents executed by the Borrower and each existing
Subsidiary Guarantor.

B. UCC DOCUMENTS
6.
UCC, tax lien and name variation search reports naming each of the Borrower, the
existing Subsidiary Guarantors and the New Subsidiary Guarantors (together with
the Borrower and the existing Subsidiary Guarantor, the “Credit Parties”) from
the appropriate offices in relevant jurisdictions.

7.
Continuation statements for each of the filed financing statements listed on
Exhibit A hereto.

8.
Initial UCC financing statements naming each New Subsidiary Guarantor as debtor
and the Administrative Agent as secured party as filed with the appropriate
offices in those jurisdictions set forth on Exhibit B hereto.

C. CORPORATE DOCUMENTS
9.
Certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying (i) that there have been no changes in the Articles or Certificate of
Incorporation, Certificate of Formation or other analogous charter document of
such Credit Party, as attached thereto and as certified as of a recent date by
the Secretary of State (or the equivalent thereof) of its jurisdiction of
organization since the date of the certification thereof by such Secretary of
State (or equivalent thereof), (ii) the By-Laws, Limited Liability Company
Agreement, Partnership Agreement or other analogous organizational document, as
attached thereto, of such Credit Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors, Board of Managers or
other analogous governing body of such Credit Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and (iv)
the names and true signatures of the incumbent officers of such Credit Party
authorized to sign the Loan Documents to which it is a party, and, in the case
of the Borrower, authorized to request a Borrowing and the issuance, amendment,
renewal or extension of a Letter of Credit under the Credit Agreement.




--------------------------------------------------------------------------------






10.
Good Standing Certificates (or the equivalent thereof) for each Credit Party
from its respective jurisdiction of organization.

D. OPINIONS
11.
Opinion of Simpson Thacher & Bartlett LLP, special outside counsel to the
Borrower and the other Credit Parties, addressed to the Administrative Agent and
the Lenders.

12.
Opinion of Charles S. Parrish, General Counsel to the Borrower and the other
Credit Parties, addressed to the Administrative Agent and the Lenders.

E. CLOSING CERTIFICATES
13.
An Initial Compliance Certificate, substantially in the form of Exhibit B to the
Credit Agreement, setting forth calculations demonstrating pro forma compliance
with Sections 6.21 and 6.22 of the Credit Agreement after giving effect to the
Loans being made by the Lenders to the Borrower on the Closing Date.

14.
A Certificate, substantially in the form of Exhibit G to the Credit Agreement,
signed by the chief financial officer or vice president, finance and treasurer
of the Borrower certifying the following: (A) no Default or Unmatured Default
has occurred and is continuing, (B) the representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects as of the Closing Date (or an earlier date if a representation or
warranty relates to a specified earlier date), (C) no material adverse change in
the business, Property, condition (financial or otherwise), operations or
results of operations of the Borrower or any of the Subsidiary Guarantors has
occurred since since December 31, 2011 other than as disclosed in Form 10-K
filed by the Borrower with the U.S. Securities and Exchange Commission for the
fiscal year ending December 31, 2011 with respect to the operations and results
of operations of the Borrower and its consolidated Subsidiaries, (D) immediately
prior to the effectiveness of the Revolving Loan Commitments, the Borrower's
incurrence of Indebtedness under the Credit Agreement and the other Loan
Documents does not violate (i) Section 4.09 of the Indenture, dated as of June
5, 2009, as amended or modified from time to time, to which the Borrower and
certain of its Subsidiaries are subject and pursuant to which the Borrower
issued certain 93/4% Senior Notes Due 2019, (ii) Section 4.09 of the Indenture,
dated as of September 27, 2012, as amended or modified from time to time, to
which the Borrower and certain of its Subsidiaries are subject and pursuant to
which the Borrower issued certain 41/4% Senior Notes Due 2017 and 53/8% Senior
Notes Due 2022, (E) that the Revolving Loan Commitment component of the Credit
Agreement and the other Loan Documents constitute a “Credit Facility” and a
“Senior Credit Facility” under each of the foregoing Indentures and (F) that the
Revolving Loan Commitments, the Credit Agreement, and the other Loan Documents
collectively constitute “Senior Debt” under each of the foregoing Indentures.

15.
Interim Collateral Report dated as of January 3, 2012 demonstrating that Excess
Availability on the Closing Date, after giving effect to all Advances requested
by the Borrower and to be made on the Closing Date, equals or exceeds
$450,000,000.

16.
Written Money Transfer.




--------------------------------------------------------------------------------






F. EXISTING LOAN DOCUMENTATION3 
17.
Amended and Restated Security Agreement, dated March 16, 2011, executed by the
Credit Parties in favor of the Administrative Agent, as amended by the Omnibus
Amendment No. 1 to Fifth Amended and Restated Credit Agreement and Amended and
Restated Security Agreement, dated as of June 6, 2012, among the Credit Parties,
the Administrative Agent and the Lenders party thereto.



18.
Amended and Restated Guaranty, dated March 16, 2011 executed by the initial
Subsidiary Guarantors in favor of the Administrative Agent.

19.
Subsidiary Guaranty (Canada), dated August 14, 2012 executed by Tesoro Canada
Supply & Distribution Ltd. in favor of the Administrative Agent.

20.
Subsidiary Guaranty (Panama), dated August 14, 2012 executed by Tesoro Panama
Company, S.A. in favor of the Administrative Agent.

































____________________________
3 This Section F is included for reference purposes only. The documents listed
in this section have been previously executed and are not intended to be
required deliverables for the closing of the Credit Agreement.



--------------------------------------------------------------------------------






Exhibit A


DEBTOR
DATE FILED
FILE NO.
FILING OFFICE
Tesoro Corporation
04/21/03 and
continued on 11/14/07
31021347
Secretary of State of the State of
 Delaware
Gold Star Maritime Company
04/21/03 and
continued on 11/14/07
31021438
Secretary of State of the State of
Delaware
Smiley’s Super Service, Inc.
04/21/03 and
continued on 11/16/07
2003-072198
Bureau of Conveyances of Hawaii
Tesoro Alaska Company
04/21/03 and
continued on 11/14/07
31021487
Secretary of State of the State of
Delaware
Tesoro Aviation Company
04/21/03 and
continued on 11/14/07
31021503
Secretary of State of the State of
Delaware
Tesoro Companies, Inc.
04/21/03 and
continued on 11/14/07
31021727
Secretary of State of the State of
Delaware
Tesoro Far East Maritime Company
04/21/03 and
continued on 11/14/07
31021420
Secretary of State of the State of
Delaware
Tesoro Hawaii, LLC (f/k/a Tesoro Hawaii Corporation)
04/21/03 and
continued on 11/16/07
2003-072196
Bureau of Conveyances of Hawaii
Tesoro Maritime Company
04/21/03 and
continued on 11/14/07
31021628
Secretary of State of the State of
Delaware
Tesoro Refining & Marketing Company LLC (f/k/a Tesoro Refining and Marketing
Company)
04/21/03 and
continued on 11/14/07
30121701
Secretary of State of the State of
Delaware
Tesoro Trading Company
04/21/03 and
continued on 11/14/07
31021677
Secretary of State of the State of
Delaware
Tesoro Wasatch, LLC
04/21/03 and
continued on 11/14/07
31021248
Secretary of State of the State of
Delaware
Tesoro Northstore Company
04/22/03 and
continued on 11/15/07
2003-
538882-5
Department of Natural Resources of
Alaska
















--------------------------------------------------------------------------------






Exhibit B
Filing Location for UCC-1 Financing Statements


Debtor
Jurisdiction
Filing
Number
Filing
Date
Tesoro Insurance Holding Company
Secretary of State, Delaware
 
 
Tesoro SoCal Pipeline Company LLC
Secretary of State, Delaware
 
 
Treasure Franchise Company LLC
Secretary of State, Delaware
 
 






















--------------------------------------------------------------------------------




EXHIBIT I-1


FORM OF INTERIM COLLATERAL REPORT


Attached





























I-1-1

--------------------------------------------------------------------------------




[monthlyborrowingbase1.jpg]





--------------------------------------------------------------------------------




[monthlyborrowingbase2.jpg]



--------------------------------------------------------------------------------


[monthlyborrowingbase3.jpg]



--------------------------------------------------------------------------------


[monthlyborrowingbase4r.jpg]

























--------------------------------------------------------------------------------




EXHIBIT I-2


FORM OF MONTHLY COLLATERAL REPORT


Attached

























I-2-1

--------------------------------------------------------------------------------








[monthlyborrowingbase5.jpg]



--------------------------------------------------------------------------------


[monthlyborrowingbase6.jpg]



--------------------------------------------------------------------------------


[monthlyborrowingbase7.jpg]



--------------------------------------------------------------------------------






[monthlyborrowingbase8r.jpg]



--------------------------------------------------------------------------------


EXHIBIT J-1


FORM OF COMMITMENT INCREASE CERTIFICATE
THIS COMMITMENT INCREASE CERTIFICATE (this “Certificate”) dated as of
[________], is between [Insert name of Existing Lender] (“Existing Lender”),
TESORO CORPORATION, a Delaware corporation (the “Borrower”) and JPMORGAN CHASE
BANK, N.A., in its capacity as Administrative Agent. Each capitalized term used
herein but not otherwise defined shall have the meaning given such term in the
Credit Agreement.
R E C I T A L S
A.    Borrower has entered into that certain Sixth Amended and Restated Credit
Agreement, dated as of January 4, 2013, among Borrower, the lenders from time to
time party thereto (the “Lenders”) and Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
B.    Borrower has heretofor requested pursuant to Section 2.20 of the Credit
Agreement that the Aggregate Revolving Loan Commitment be increased by $
[_________] by increasing the Revolving Loan Commitment of one or more Lenders.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.01    Commitment Increase.
(a)    Pursuant to Section 2.20.2 of the Credit Agreement, effective as of the
Effective Date (used herein as defined below), the Existing Lender's Revolving
Loan Commitment is hereby increased from $[_______] to $[_______].
(b)    Effective as of the Effective Date, the increase in the Existing Lender's
Revolving Loan Commitment hereby supplements the Commitment Schedule to the
Credit Agreement applicable immediately prior to the Effective Date, such that
after giving effect to the inclusion of the Revolving Loan Commitment increase
contemplated hereby, such Commitment Schedule to the Credit Agreement is amended
and restated to read as set forth on the Commitment Schedule attached hereto.
Section 1.02    Representations and Warranties; Agreements. The Existing Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Certificate and
to consummate the transactions contemplated hereby, (ii) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered thereunder, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Certificate and to increase its Revolving Loan Commitment, on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender; and (b) agrees that (i) it
will, independently and without reliance on Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
the terms of the Credit Agreement, all of the obligations which by the terms of
the Credit Agreement are required to be

J-1-1

--------------------------------------------------------------------------------


performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.20 of the Credit Agreement).
Section 1.03    Effectiveness. This Certificate shall become effective as of
[____] (the “Effective Date”), subject to Administrative Agent's receipt of
counterparts of this Certificate duly executed by the Existing Lender and
Borrower.
Section 1.04    Counterparts. This Certificate may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Certificate by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Certificate.
Section 1.05    Governing Law. THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 1.06    Severability. The illegality or unenforceability of any
provision of this Certificate or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Certificate or any instrument or agreement required
hereunder.
Section 1.07    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 13.1 of the Credit Agreement.
[SIGNATURE PAGES FOLLOW]

J-1-2

--------------------------------------------------------------------------------


3
IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be duly
executed as of the date first written above.
Borrower:
TESORO CORPORATION
 
 
 
 
By:
 ________________________________
 
Name:
 
 
Title
 
 
 
 
 
 
 
Administrative Agent:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
________________________________
 
Name:
 
 
Title
 
 
 
 
 
 
 
Existing Lender:
[                                                            ]
 
 
 
 
By:
________________________________
 
Name:
 
 
Title
 


J-1-3

--------------------------------------------------------------------------------


4
COMMITMENT SCHEDULE
LENDER
REVOLVING LOAN COMMITMENT
[ ]
$
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
TOTAL
$






















J-1-4

--------------------------------------------------------------------------------




EXHIBIT J-2


FORM OF ADDITIONAL LENDER CERTIFICATE
THIS ADDITIONAL LENDER CERTIFICATE (this “Certificate”) dated as of [________],
is between [Insert name of Additional Lender] (the “Additional Lender”), TESORO
CORPORATION, a Delaware corporation (the “Borrower”) and JPMORGAN CHASE BANK,
N.A., in its capacity as Administrative Agent. Each capitalized term used herein
but not otherwise defined shall have the meaning given such term in the Credit
Agreement.
R E C I T A L S
A.    Borrower has entered into that certain Sixth Amended and Restated Credit
Agreement, dated as of January 4, 2013, among Borrower, the lenders from time to
time party thereto (the “Lenders”) and Administrative Agent (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).
B.    Borrower has heretofor requested pursuant to Section 2.20 of the Credit
Agreement that the Aggregate Revolving Loan Commitment be increased by
$[_______] by causing the Additional Lender to become a Lender.
C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.01    Additional Lender.
(a)    Pursuant to Section 2.20.2 of the Credit Agreement, effective as of the
Effective Date (used herein as defined below), the Additional Lender is hereby
added as a Lender under the Credit Agreement with a Revolving Loan Commitment of
$[_______].
(b)    Effective as of the Effective Date, the Additional Lender shall become a
Lender for all purposes of the Credit Agreement and shall have all of the rights
and obligations of a Lender thereunder. The Revolving Loan Commitment of the
Additional Lender hereby supplements the Commitment Schedule to the Credit
Agreement applicable immediately prior to the effective date, such that after
giving effect to the inclusion of the Revolving Loan Commitment of the
Additional Lender contemplated hereby, such Commitment Schedule to the Credit
Agreement is amended and restated to read as set forth on Commitment Schedule
attached hereto.
Section 1.02    Representations and Warranties; Agreements. The Additional
Lender hereby: (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Certificate and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered thereunder, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Certificate and to acquire its Revolving Loan
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on Administrative Agent or any other Lender,
and (v) if the Additional Lender is a Non-U.S.

J-2-1

--------------------------------------------------------------------------------




Lender, any documentation required to be delivered by such Additional Lender
pursuant to Section 3.5(iv) of the Credit Agreement has been duly completed and
executed by the Additional Lender and delivered to Borrower and Administrative
Agent; (b) agrees that (i) it will, independently and without reliance on
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, and
(ii) it will perform in accordance with the terms of the Credit Agreement, all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.20 of the Credit Agreement); and (c) appoints and
authorizes the Administrative Agent to take such action as contractual
representative on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.
Section 1.03    Effectiveness. This Certificate shall become effective as of
[_____] (the “Effective Date”), subject to Administrative Agent's receipt of (a)
counterparts of this Certificate duly executed by the Additional Lender and
Borrower, (b) a processing and recordation fee of $3,500, and (c) an
Administrative Questionnaire duly completed by the Additional Lender.
Section 1.04    Counterparts. This Certificate may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Certificate by facsimile or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Certificate.
Section 1.05    Governing Law. THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 1.06    Severability. The illegality or unenforceability of any
provision of this Certificate or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Certificate or any instrument or agreement required
hereunder.
Section 1.07    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 13.1 of the Credit Agreement; provided
that all communications and notices hereunder to the Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.
[SIGNATURE PAGES FOLLOW]

J-2-2

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties hereto have caused this Certificate to be duly
executed as of the date first written above.
Borrower:
TESORO CORPORATION
 
 
 
By: ________________________________
 
Name:
 
Title
 
 
Administrative Agent:
JPMORGAN CHASE BANK, N.A.
 
 
 
By: ________________________________
 
Name:
 
Title
 
 
Additional Lender:
[                                                            ]
 
 
 
By: ________________________________
 
Name:
 
Title


J-2-3

--------------------------------------------------------------------------------


COMMITMENT SCHEDULE
LENDER
REVOLVING LOAN COMMITMENT
[ ]
$
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
[ ]
 
TOTAL
$






J-2-4